 



Exhibit 10.1
SENIOR SECURED CREDIT AGREEMENT
Dated as of October 20, 2006
Among
UNIVERSAL COMPRESSION, INC.,
as Co-US Borrower and Guarantor,
UNIVERSAL COMPRESSION HOLDINGS, INC.,
as Co-US Borrower and Guarantor,
UNIVERSAL COMPRESSION CANADA, LIMITED PARTNERSHIP,
as Co-Canadian Borrower,
UC CANADIAN PARTNERSHIP HOLDINGS COMPANY,
as Co-Canadian Borrower,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as US Administrative Agent,
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA),
as Canadian Administrative Agent,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Syndication Agent,
JPMORGAN CHASE BANK, N.A. AND THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents,
AND
THE LENDERS SIGNATORY HERETO
Arranged by:
WACHOVIA CAPITAL MARKETS, LLC AND DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and Joint Book Runners
$500,000,000 Senior Secured Credit Facilities

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I Definitions and Accounting Matters     2  
   Section 1.01  
Terms Defined Above
    2      Section 1.02  
Certain Defined Terms
    2      Section 1.03  
Accounting Terms and Determinations
    30      Section 1.04  
References and Titles
    30      
 
        ARTICLE II Commitments     31      Section 2.01  
Loans and Letters of Credit
    31      Section 2.02  
Borrowings, Continuations and Conversions, Letters of Credit
    34      Section 2.03  
Changes of Commitments
    36      Section 2.04  
Fees
    38      Section 2.05  
Several Obligations
    39      Section 2.06  
Notes
    39      Section 2.07  
Prepayments
    40      Section 2.08  
Reserved
    41      Section 2.09  
Assumption of Risks
    41      Section 2.10  
Obligation to Reimburse and to Prepay
    42      Section 2.11  
Lending Offices
    44      Section 2.12  
Bankers’ Acceptances and BA Equivalent Loans
    44      Section 2.13  
Joint and Several Liability of the Borrowers
    49      Section 2.14  
Conditions for Holdings to Become Sole US Borrower
    51      Section 2.15  
Commitment Increase
    52      
 
        ARTICLE III Payments of Principal and Interest     54      Section 3.01
 
Repayment of Loans
    54      Section 3.02  
Interest
    54      
 
        ARTICLE IV Payments; Pro Rata Treatment; Computations; Etc.     56  
   Section 4.01  
Payments
    56      Section 4.02  
Pro Rata Treatment
    57      Section 4.03  
Computations
    57      Section 4.04  
Agent Reliance
    57      Section 4.05  
Set-off, Sharing of Payments, Etc.
    58      Section 4.06  
Taxes
    59      
 
        ARTICLE V Capital Adequacy     62      Section 5.01  
Additional Costs
    62      Section 5.02  
Limitation on US Dollar LIBOR Loans
    64      Section 5.03  
Illegality
    64      Section 5.04  
US Dollar Base Rate Loans Pursuant to   Sections 5.01, 5.02 and 5.03
    64      Section 5.05  
Compensation
    65      Section 5.06  
Replacement Lenders
    66  

-i-



--------------------------------------------------------------------------------



 



                      Page ARTICLE VI Conditions Precedent     67      Section
6.01  
Effectiveness
    67      Section 6.02  
Loans and Letters of Credit
    70      Section 6.03  
Conditions Precedent for the Benefit of Lenders
    71      Section 6.04  
Conditions Precedent to the Term Loans and Commitment Increases
    71      Section 6.05  
No Waiver
    72      Section 6.06  
Canadian Tranche Borrowings
    72      
 
        ARTICLE VII Representations and Warranties of US Borrowers     72  
   Section 7.01  
Legal Existence
    72      Section 7.02  
Financial Condition
    72      Section 7.03  
Litigation
    73      Section 7.04  
No Breach
    73      Section 7.05  
Authority
    73      Section 7.06  
Approvals
    73      Section 7.07  
Use of Loans
    73      Section 7.08  
ERISA
    74      Section 7.09  
Taxes
    74      Section 7.10  
Titles, Etc.
    74      Section 7.11  
No Material Misstatements
    74      Section 7.12  
Investment Company Act
    75      Section 7.13  
Reserved
    75      Section 7.14  
Subsidiaries
    75      Section 7.15  
Location of Business and Offices
    75      Section 7.16  
Defaults
    75      Section 7.17  
Environmental Matters
    75      Section 7.18  
Compliance with the Law
    76      Section 7.19  
Insurance
    76      Section 7.20  
Hedging Agreements
    77      Section 7.21  
Restriction on Liens
    77      
 
        ARTICLE VIII Representations and Warranties of Canadian Borrowers     77
     Section 8.01  
Legal Existence
    77      Section 8.02  
No Breach
    77      Section 8.03  
Authority
    78      Section 8.04  
Approvals
    78      Section 8.05  
Defaults
    78      Section 8.06  
Income Tax Act (Canada)
    78      Section 8.07  
Use of Loans
    78      
 
        ARTICLE IX Affirmative Covenants     78      Section 9.01  
Reporting Requirements
    78      Section 9.02  
Litigation
    80      Section 9.03  
Maintenance, Etc.
    80      Section 9.04  
Environmental Matters
    81      Section 9.05  
Further Assurances
    81  

-ii-



--------------------------------------------------------------------------------



 



                      Page    Section 9.06  
Performance of Obligations
    82      Section 9.07  
Reserved
    82      Section 9.08  
Reserved
    82      Section 9.09  
Collateral
    82      Section 9.10  
Notice of an ERISA Event
    83      Section 9.11  
Ownership of the General Partner
    83      
 
        ARTICLE X Negative Covenants     83      Section 10.01  
Debt
    83      Section 10.02  
Liens
    84      Section 10.03  
Investments
    85      Section 10.04  
Dividends, Distributions and Redemptions
    86      Section 10.05  
Reserved
    86      Section 10.06  
Nature of Business
    86      Section 10.07  
Reserved
    86      Section 10.08  
Mergers, Etc.
    86      Section 10.09  
Proceeds of Notes; Letters of Credit
    87      Section 10.10  
Reserved
    87      Section 10.11  
Sale or Discount of Receivables
    87      Section 10.12  
Fiscal Year Change
    87      Section 10.13  
Certain Financial Covenants
    87      Section 10.14  
Sale of Properties
    87      Section 10.15  
Environmental Matters
    89      Section 10.16  
Transactions with Affiliates
    89      Section 10.17  
Subsidiaries
    89      Section 10.18  
Negative Pledge Agreements
    89      Section 10.19  
The General Partner
    90      
 
        ARTICLE XI Events of Default; Remedies     90      Section 11.01  
Events of Default
    90      Section 11.02  
Remedies
    92      Section 11.03  
Letters of Credit
    94      
 
        ARTICLE XII The Administrative Agent     95      Section 12.01  
Appointment, Powers and Immunities of the Administrative Agents
    95      Section 12.02  
Reliance by the Administrative Agents
    96      Section 12.03  
Defaults
    96      Section 12.04  
Rights as a Lender
    96      Section 12.05  
Indemnification
    96      Section 12.06  
Non-Reliance on the Administrative Agents and other Lenders
    97      Section 12.07  
Action by the Administrative Agents
    97      Section 12.08  
Resignation or Removal of the Administrative Agents
    98      Section 12.09  
Notification by US Administrative Agent
    98      Section 12.10  
Joint Lead Arrangers, Joint Book Runners, Co-Documentation Agents
    98  

-iii-



--------------------------------------------------------------------------------



 



                      Page ARTICLE XIII Miscellaneous     99      Section 13.01
 
Waiver
    99      Section 13.02  
Notices
    99      Section 13.03  
Payment of Expenses, Indemnities, etc.
    99      Section 13.04  
Amendments, Etc.
    102      Section 13.05  
Successors and Assigns
    102      Section 13.06  
Assignments and Participations
    102      Section 13.07  
Invalidity
    104      Section 13.08  
Counterparts
    104      Section 13.09  
Reserved
    104      Section 13.10  
Survival
    105      Section 13.11  
Reserved
    105      Section 13.12  
No Oral Agreements
    105      Section 13.13  
Governing Law; Submission to Jurisdiction
    105      Section 13.14  
Interest
    106      Section 13.15  
Confidentiality
    107      Section 13.16  
Effectiveness
    108      Section 13.17  
Exculpation Provisions
    108      Section 13.18  
Hedging Agreements
    109      Section 13.19  
USA Patriot Act Notice
    109      Section 13.20  
Restatement
    109      
 
        ARTICLE XIV GUARANTY     109      Section 14.01  
The Guaranty
    109      Section 14.02  
Subrogation
    110  

EXHIBITS AND SCHEDULES

         
Exhibit A-1
  -   Form of US Revolving Note
Exhibit A-2
  -   Form of Canadian Revolving Note
Exhibit A-3
  -   Form of Term Note
Exhibit A-4
  -   Form of BA Equivalent Note
Exhibit B-1
  -   Form of US Borrowing, Continuation and Conversion Request
Exhibit B-2
  -   Form of Canadian Borrowing, Continuation and Conversion Request
Exhibit C-1
  -   Form of Compliance Certificate (Condition to Close)
Exhibit C-2
  -   Form of Compliance Certificate (Ongoing)
Exhibit D
  -   List of Security Instruments
Exhibit E
  -   Form of Assignment Agreement
Exhibit F
  -   Form of Letter of Credit Application
Exhibit G
  -   Form of Election Certificate
Exhibit H-1
  -   Form of Commitment Increase Certificate
Exhibit H-2
  -   Form of Additional Lender Certificate

         
Schedule 2.01(b)
  -   Existing Letters of Credit
Schedule 6.01(q)
  -   Excepted Property

-iv-



--------------------------------------------------------------------------------



 



         
Schedule 7.02
  -   Liabilities
Schedule 7.03
  -   Litigation
Schedule 7.09
  -   Taxes
Schedule 7.10
  -   Titles, Etc.
Schedule 7.14
  -   Subsidiaries
Schedule 7.20
  -   Hedging Agreements
Schedule 7.21
  -   Restriction on Liens
Schedule 9.09
  -   Excluded Collateral
Schedule 10.01
  -   Debt
Schedule 10.02
  -   Liens
Schedule 10.03
  -   Investments, Loans and Advances
Schedule 10.16
  -   Transactions with Affiliates

-v-



--------------------------------------------------------------------------------



 



     THIS SENIOR SECURED CREDIT AGREEMENT dated as of October 20, 2006, is
among: UNIVERSAL COMPRESSION, INC., a corporation formed under the laws of the
State of Texas (a “US Borrower” and sometimes referred to herein as “UCI”, and
in its capacity as guarantor of the Canadian Tranche Loans, a “Guarantor”);
UNIVERSAL COMPRESSION HOLDINGS, INC., a corporation formed under the laws of the
State of Delaware (a “US Borrower” and sometimes referred to herein as
“Holdings”, and in its capacity as guarantor of the Canadian Tranche Loans, a
“Guarantor”, together with UCI, the “US Borrowers”); UNIVERSAL COMPRESSION
CANADA, LIMITED PARTNERSHIP, a Nova Scotia limited partnership (a “Canadian
Borrower” and sometimes referred to herein as “Universal Canada”) and UC
CANADIAN PARTNERSHIP HOLDINGS COMPANY, a Nova Scotia unlimited liability
company, in its individual capacity and not in its capacity as the general
partner of Universal Canada (a “Canadian Borrower” and sometimes referred to
herein as “UC Canadian Holdings”, together with Universal Canada, the “Canadian
Borrowers”); WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as US
administrative agent for the Lenders (herein, together with its successors in
such capacity, the “US Administrative Agent”); WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA), individually and as Canadian administrative agent for the
Lenders (herein, together with its successors in such capacity, the “Canadian
Administrative Agent”); DEUTSCHE BANK TRUST COMPANY AMERICAS, individually and
as syndication agent (herein, together with its successors in such capacity, the
“Syndication Agent”); WACHOVIA CAPITAL MARKETS, LLC (“Wachovia Securities”) and
DEUTSCHE BANK SECURITIES INC. (“DBSI” and together with Wachovia Securities and
their successors in such capacity, the “Joint Lead Arrangers” and “Joint Book
Runners”); JPMORGAN CHASE BANK, N.A. (“JPMorgan”) and THE BANK OF NOVA SCOTIA
(“Scotia” and together with JPMorgan and their successors in such capacity, the
“Co-Documentation Agents”); and each of the lenders that is a signatory hereto
or which becomes a signatory hereto pursuant to Section 13.06 (individually,
together with its successors and assigns, a “Lender” and, collectively, the
“Lenders”).
R E C I T A L S
     A. On January 14, 2005, the US Borrowers, UC Canadian Holdings, certain
lenders, the US Administrative Agent and the Canadian Administrative Agent
entered into that certain Senior Secured Credit Agreement, as amended on
September 22, 2005 by that First Amendment (as amended, modified or restated
from time to time, the “Existing Credit Agreement”).
     B. The Borrowers, the Lenders and the Administrative Agents mutually desire
to replace the Existing Credit Agreement in its entirety to, among other things,
add Universal Canada as a Canadian Borrower.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and of the loans, extensions of credit and commitments
hereinafter referred to, the parties hereto agree to replace the Existing Credit
Agreement and carry forward the outstanding indebtedness thereunder as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions and Accounting Matters
     Section 1.01 Terms Defined Above. As used in this Senior Secured Credit
Agreement, the terms “Canadian Administrative Agent,” “Canadian Borrower,”
“DBSI,” “Existing Credit Agreement,” “Guarantor,” “Holdings,” “Joint Book
Runners,” “Joint Lead Arrangers,” “Lender,” “Lenders,” “Syndication Agent,” “UC
Canadian Holdings,” “UCI,” “Universal Canada,” “US Administrative Agent,” “US
Borrower” and “Wachovia Securities” shall have the meanings indicated above. The
following terms which are defined in the Uniform Commercial Code in effect in
the State of Texas on the date hereof are used herein as so defined: Accounts,
Chattel Paper, Documents, Equipment, General Intangibles, Instruments and
Inventory.
     Section 1.02 Certain Defined Terms. As used herein, the following terms
shall have the following meanings (all terms defined in this ARTICLE I or in
other provisions of this Senior Secured Credit Agreement in the singular to have
equivalent meanings when used in the plural and vice versa):
     “ABS Facility” shall mean that certain $225,000,000 asset backed
securitization facility under that certain Indenture dated October 28, 2005,
between UCO Compression 2005 LLC, as Issuer, and Wells Fargo Bank, National
Association, as Indenture Trustee, as amended, modified, supplemented, restated,
refinanced, or replaced by another non-recourse facility or increased by another
non-recourse facility as permitted under Section 10.01(b) with terms no more
restrictive than those existing in the ABS Facility as of the Closing Date.
     “ABS Subsidiary” shall mean UCO Compression 2005 LLC and any other
Subsidiary certified by the Borrowers to be involved in or created in connection
with or as a requirement of the ABS Facility.
     “Acceptance Date” shall mean any date, which must be a Business Day, on
which a Bankers’ Acceptance is or is to be issued or a BA Equivalent Loan is or
is to be made.
     “Acceptance Fees” shall mean an amount for each Bankers’ Acceptance and BA
Equivalent Loan equal to the product of the Applicable Margin for Acceptance
Fees times the Principal Amount of such Bankers’ Acceptance or BA Equivalent
Loan times the Term/365.
     “Accepting Lender” shall mean any Canadian Tranche Revolving Lender that
has accepted a Bankers’ Acceptance issued by (or advanced a BA Equivalent Loan
to) the Canadian Borrowers under this Agreement.
     “Additional Lender” shall have the meaning assigned such term in Section
2.15(a).
     “Additional Lender Certificate” shall have the meaning assigned such term
in Section 2.15(b)(iii).
     “Adjusted EBITDA” shall mean for any Testing Period the sum of (i) EBITDA
of Holdings and its Consolidated Subsidiaries (excluding all Subsidiary EBITDA)
for such Testing Period and (ii) cash from distributions attributable to the
ownership of GP Interests, LP Units and

-2-



--------------------------------------------------------------------------------



 



IDRs received by Holdings or its Restricted Subsidiaries during such Testing
Period, on an Annualized Basis and (iii) cash from distributions attributable to
the ownership of Subordinated Units received by Holdings and its Restricted
Subsidiaries during such Testing Period, on an Annualized Basis; provided that
for so long as quarterly distributions on each Subordinated Unit is less than
$0.4025 (or such other amount as adjusted pursuant to the UCLP Partnership
Agreement), cash from distributions attributable to the ownership of
Subordinated Units will be limited to actual cash distributions received by
Holding and its Restricted Subsidiaries from the Subordinated Units during such
Testing Period. In each case, with respect to (ii) and (iii) above, adjusted for
any dividend restrictions imposed on UCLP under its or any of its Subsidiaries’
credit facilities as if such dividend restriction was in effect for the entire
Testing Period.
     “Administrative Agents” shall mean collectively, the US Administrative
Agent and the Canadian Administrative Agent.
     “Affected Loans” shall have the meaning assigned such term in Section 5.04.
     “Affiliate” of any Person shall mean (a) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(b) any director or officer of such first Person or of any Person referred to in
clause (a) above and (c) if any Person in clause (a) above is an individual, any
member of the immediate family (including parents, spouse and children) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person.
     “Aggregate Commitments” shall mean, collectively the Aggregate Revolving
Commitments and the Aggregate Term Commitments.
     “Aggregate Credit Exposure” shall mean the aggregate Principal Amount of
all Loans and LC Exposure outstanding at such time.
     “Aggregate Revolving Commitments” at any time shall equal the sum of
(a) the Aggregate US Tranche Commitments and (b) the Canadian Allocated Total
Commitments. The initial Aggregate Revolving Commitments are $500,000,000.
     “Aggregate Term Commitments” at any time shall equal the sum of the Term
Commitments of all Term Loan Lenders, as the same may be reduced pursuant to
Section 2.03(a) or increased pursuant to Section 2.15(a). The initial Aggregate
Term Commitments are $0.00.
     “Aggregate US Tranche Commitments” at any time shall equal the sum of the
US Tranche Commitments of all US Tranche Revolving Lenders, as the same may be
reduced pursuant to Sections 2.03(b) and (c) or increased pursuant to
Section 2.15(a). The initial Aggregate US Tranche Commitments are $475,000,000.

-3-



--------------------------------------------------------------------------------



 



     “Agreement” shall mean this Senior Secured Credit Agreement, as the same
may from time to time be amended or supplemented.
     “Alternate Currency” shall mean such foreign currencies which are readily
convertible into US Dollars and are acceptable to the US Administrative Agent.
     “Annualized Basis” shall mean the process of multiplying the amount of the
cash distributions received during Holdings’ most recent fiscal quarter by four.
     “Applicable Administrative Agent” shall mean (a) with respect to a Loan or
Borrowing made or a Letter of Credit issued under the US Tranche or the Term
Loan Facility, the US Administrative Agent and (b) with respect to a Loan or
Borrowing made under the Canadian Tranche, the Canadian Administrative Agent.
     “Applicable Borrower” shall mean (a) with respect to a Loan or Borrowing
made or a Letter of Credit issued under the US Tranche or the Term Loan
Facility, the US Borrowers and (b) with respect to a Loan or Borrowing made
under the Canadian Tranche, the Canadian Borrowers.
     “Applicable Lenders” shall mean (a) with respect to a Loan or Borrowing
made or a Letter of Credit issued under the US Tranche, the US Tranche Revolving
Lenders, (b) with respect to a Loan or Borrowing made under the Canadian
Tranche, the Canadian Tranche Revolving Lenders and (c) with respect to a Loan
or Borrowing made under the Term Loan Facility, the Term Loan Lenders.
     “Applicable Lending Office” shall mean, for each Lender and for each Type
of Loan, the lending office of such Lender (or a Lender Affiliate) designated
for such Type of Loan on the signature pages hereof or such other offices of
such Lender (or of a Lender Affiliate) as such Lender may from time to time
specify to the Applicable Administrative Agent and the Applicable Borrower as
the office by which its Loans of such Type are to be made and maintained.
     “Applicable Margin” shall mean:
          (a) In respect of the Term Loan Facility, a percentage per annum as
set forth in the Term Loan Assumption Agreement.
          (b) In respect of the Revolving Credit Facility and Commitment Fees, a
percentage per annum determined by reference to the Index Debt Ratings by
Moody’s and S&P, respectively, applicable on such date, as set forth below:

-4-



--------------------------------------------------------------------------------



 



                          Applicable Margin             US Dollar Base Rate    
    US Dollar LIBOR Loans   Loans and Canadian Prime     Index Debt Rating   and
Acceptance Fees (bps)   Rate Loans (bps)   Commitment Fees
Category 1
    87.5       0       .15 %
BBB-/Baa3 or better
                       
 
                       
Category 2
    100       0       .20 %
BB+/Ba1
                       
 
                       
Category 3
    125       25       .25 %
BB/Ba2
                       
 
                       
Category 4
    150       50       .30 %
BB-/Ba3
                       
 
                       
Category 5
    175       75       .375 %
B+/B1
                       
 
                       
Category 6
    200       100       .375 %
B/B2 or worse
                       

     For purposes of determining the Applicable Margin, the US Borrowers’
initial Index Debt Rating will be Category 3. If the Index Debt Ratings
established or deemed to have been established by Moody’s and S&P shall fall
within different Categories, the Applicable Margin shall be based (i) if the
differential is one level, the lower number of the Categories, or (ii) if the
differential is more than one level, the Category number immediately higher than
the lowest. If the Index Debt Ratings established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by Holdings
to the US Administrative Agent pursuant to Section 9.01 or otherwise. Each
change in the Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, Holdings and the US Tranche Revolving
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Margin
shall be determined by reference to the rating of such agency most recently in
effect prior to such change or cessation. For purposes of the foregoing, if both
Moody’s and S&P shall not have in effect an Index Debt Rating (other than by
reason of the circumstances referred to in the immediately preceding sentence of
this definition), then such agencies shall be deemed to have established an
Index Debt Rating in Category 6.
     “Assignment” shall have the meaning assigned such term in Section 13.06(b).
     “BA Equivalent Loan” shall mean an advance in Canadian Dollars made by a
Canadian Tranche Revolving Lender to the Canadian Borrowers evidenced by a BA
Equivalent Note.
     “BA Equivalent Note” shall mean a promissory note executed and delivered by
the Canadian Borrowers to a Canadian Tranche Revolving Lender in substantially
the form of Exhibit A-4 or by each Canadian Tranche Revolving Lender pursuant to
the power of attorney in Section 2.12(b).

-5-



--------------------------------------------------------------------------------



 



     “BA Exposure” shall mean at any time, with respect to any Accepting Lender,
the aggregate Principal Amount of Bankers’ Acceptances and BA Equivalent Loans
to be paid by the Canadian Borrowers to the Canadian Administrative Agent at the
Canadian Principal Office for which the Canadian Borrowers have not reimbursed
such Accepting Lender.
     “BA Maturity Date” shall mean the date on which a Bankers’ Acceptance is
payable or a BA Equivalent Note matures in accordance with Section 2.12(a)(ii).
     “BA Net Proceeds” shall mean in respect of any Bankers’ Acceptance or BA
Equivalent Loan, the amount (rounded to the nearest whole cent with one-half of
one cent being rounded up) determined in accordance with the formula set forth
below, less the Acceptance Fee applicable to such Bankers’ Acceptance or BA
Equivalent Loan. The BA Net Proceeds of any Bankers’ Acceptance or BA Equivalent
Loan shall be equal to the Principal Amount of such Bankers’ Acceptance or BA
Equivalent Loan times the Price. For purposes of this definition, the “Price” of
any Bankers’ Acceptance or BA Equivalent Loan shall equal {1 / [1 + (Bankers’
Acceptance Rate X Term/365)]} and shall be expressed as a decimal and be rounded
to the nearest 1/10000 of 1%, with 0.0000005 being rounded up.
     “Bankers’ Acceptance Rate” shall mean in respect of a Bankers’ Acceptance
accepted by an Accepting Lender on any date or a BA Equivalent Loan being
advanced by such Accepting Lender on any date, (a) for a Canadian Tranche
Revolving Lender which is a Major Schedule I Lender, the CDOR Rate, and (b) for
a Canadian Tranche Revolving Lender which is not a Major Schedule I Lender, the
CDOR Rate plus 10 basis points.
     “Bankers’ Acceptances” shall mean bankers’ acceptances denominated in
Canadian Dollars in the form of either a depository bill, as defined in the
DBNA, or a blank non-interest bearing bill of exchange, as defined in the Bills
of Exchange Act (Canada), in either case issued by the Canadian Borrowers and
accepted by a Canadian Tranche Revolving Lender (and, if applicable, purchased
by such Canadian Tranche Revolving Lender) at the request of the Canadian
Borrowers, such depository bill or bill of exchange to be substantially in the
standard form of such Canadian Tranche Revolving Lender.
     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Borrowers” shall mean collectively the US Borrowers and the Canadian
Borrowers.
     “Borrowing” shall mean Loans of the same Type, made, converted or continued
on the same date and, in the case of US Dollar LIBOR Loans and in the case of
Bankers’ Acceptances or BA Equivalent Loans, as to which a single Interest
Period is in effect.
     “Business Day” shall mean, other than for Letters of Credit, any day other
than a day on which commercial banks are authorized or required to close in
North Carolina for purposes of the US Tranche and the Term Loan Facility, and in
North Carolina and in Calgary or Toronto, Canada for purposes of the Canadian
Tranche, and, where such term is used in the definition of “Quarterly Date” or
if such day relates to a Borrowing or

-6-



--------------------------------------------------------------------------------



 



continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a US Dollar LIBOR Loan or a
notice by a Borrower with respect to any such Borrowing or continuation,
payment, prepayment, conversion or Interest Period, any day which is also a day
on which dealings in US Dollar deposits are carried out in the London interbank
market. With respect to Letters of Credit, “Business Day” shall mean any day
other than a day on which commercial banks are authorized or required to close
in the domicility of the respective Issuing Bank and confirming bank.
     “CAM Exchange” means the exchange of the Lender’s interests provided for in
Section 11.02(c).
     “CAM Exchange Date” means the date on which there shall occur an
acceleration of Loans pursuant to Section 11.02(a) or Section 11.02(b).
     “CAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Credit Exposure of
such Lender for all Tranches (determined by the US Dollar Equivalent Amount for
its Canadian Tranche Credit Exposure prevailing on the CAM Exchange Date and
determined by the US Dollar Equivalent for its LC Exposure in Offshore Currency
Letters of Credit prevailing on the CAM Exchange Date) and (b) the denominator
shall be the Aggregate Credit Exposure (determined by the US Dollar Equivalent
Amount for the Canadian Tranche Credit Exposure of all Canadian Tranche
Revolving Lenders as of the CAM Exchange Date and determined by the US Dollar
Equivalent for the LC Exposure in Offshore Currency Letters of Credit of all
Lenders as of the CAM Exchange Date).
     “Canadian Allocated Commitment” shall mean as to each Canadian Tranche
Revolving Lender, the percentage set forth in the column titled “Canadian
Tranche Percentage” as set forth opposite such Canadian Tranche Revolving
Lender’s name on such documentation on file with the US Administrative Agent or
in the Assignment pursuant to which such Canadian Tranche Revolving Lender
becomes a party hereto, as applicable, of the Canadian Allocated Total
Commitments.
     “Canadian Allocated Maximum Total Commitments” shall mean the aggregate
maximum Canadian Allocated Commitments of all Canadian Tranche Revolving Lenders
as set forth opposite such Canadian Tranche Revolving Lender’s name on such
documentation on file with the US Administrative Agent or in the Assignment
pursuant to which such Canadian Tranche Revolving Lender becomes party hereto,
as applicable. The Canadian Allocated Maximum Total Commitments are $75,000,000.
     “Canadian Allocated Total Commitments” shall mean the aggregate amount of
the US Tranche Commitments allocated by the US Borrowers from time to time as
the Canadian Allocated Total Commitments pursuant to Section 2.03(c), not to
exceed the Canadian Allocated Maximum Total Commitments. The Canadian Allocated
Total Commitments may be terminated pursuant to Section 2.03(d), Section 5.06 or
ARTICLE XI. The initial Canadian Allocated Total Commitments are $25,000,000.
     “Canadian Allocation Period” shall mean any time during which either
(a) the US Borrowers have allocated any portion of the US Tranche Commitments as
the Canadian Allocated Total Commitments pursuant to Section 2.03(c) or (b) the
Canadian Tranche Credit Exposure exceeds zero.

-7-



--------------------------------------------------------------------------------



 



     “Canadian Commitment Fee” shall have the meaning assigned such term in
Section 2.04(a)(ii).
     “Canadian Dollars” or “C$” shall mean lawful money of Canada.
     “Canadian Prime Rate” shall mean, at any time, the greater of (a) the rate
from time to time publicly announced by the Canadian Reference Bank as its prime
rate in effect for determining interest rates on Canadian Dollar denominated
commercial loans in Canada, and (b) the annual rate of interest equal to the sum
of (i) the 30-day CDOR Rate at such time and (ii) one percent (1%) per annum.
     “Canadian Prime Rate Loans” shall mean Loans denominated in Canadian
Dollars that bear interest at a rate based upon the Canadian Prime Rate.
     “Canadian Principal Office” shall mean the principal office of the Canadian
Administrative Agent, which, on the date of this Agreement is located at 141
Adelaide St., W., Suite 1500, Toronto, Ontario, Canada M5H 3L9, Attention:
Sophie Ronan (Telecopy No. (416) 364-8165).
     “Canadian Reference Bank” shall mean the Bank of Montreal, or its
successors and assigns, or one of the Major Schedule I Lenders as the US
Administrative Agent may from time to time designate.
     “Canadian Tranche” shall mean the Canadian Allocated Commitments and the
Canadian Tranche Loans.
     “Canadian Tranche Borrowing” shall mean a Borrowing comprised of Canadian
Tranche Loans.
     “Canadian Tranche Credit Exposure” shall mean at any time, the US Dollar
Equivalent Amount of the aggregate Principal Amount of the Canadian Tranche
Loans at such time. The Canadian Tranche Credit Exposure of any Canadian Tranche
Revolving Lender at any time shall be the US Dollar Equivalent Amount of the
aggregate Principal Amount of the Canadian Tranche Loans owed to such Lender at
such time.
     “Canadian Tranche Loan” shall mean any Revolving Loan (including Canadian
Prime Rate Loans, Bankers’ Acceptances, BA Equivalent Loans, US Dollar LIBOR
Loans and US Dollar Base Rate Loans) made by the Canadian Tranche Revolving
Lenders pursuant to Section 2.01(a)(iii) or Section 2.12, as applicable.
     “Canadian Tranche Percentage” shall mean:
     (a) at any time during which the US Tranche Commitments remain outstanding,
with respect to each Canadian Tranche Revolving Lender, the percentage set forth
in the column titled “Canadian Tranche Percentage” of such Canadian Tranche
Revolving Lender as set forth opposite such Canadian Tranche Revolving Lender’s
name on such documentation on file with the US Administrative Agent or in the
Assignment pursuant to which such Canadian Tranche Revolving Lender becomes a
party hereto; and

-8-



--------------------------------------------------------------------------------



 



     (b) upon the termination of the Aggregate Revolving Commitments pursuant to
Section 11.02, with respect to each Canadian Tranche Revolving Lender, a
fraction (expressed as a percentage, carried out to the sixth decimal place),
the numerator of which is the Canadian Tranche Credit Exposure of such Canadian
Tranche Revolving Lender, and the denominator of which is the Canadian Tranche
Credit Exposure of all Canadian Tranche Revolving Lenders.
     As of the Closing Date, the Canadian Tranche Percentage of each Canadian
Tranche Revolving Lender is set forth opposite the name of such Canadian Tranche
Revolving Lender on such documentation on file with the US Administrative Agent
or in the Assignment pursuant to which such Canadian Tranche Revolving Lender
becomes a party hereto, as applicable.
     “Canadian Tranche Revolving Lender” shall mean a Lender with a Canadian
Allocated Commitment or with outstanding Canadian Tranche Loans that is, for the
purposes of the Income Tax Act (Canada) in force as of the date that such Lender
acquires a Canadian Allocated Commitment, either (a) not a non-resident of
Canada for purposes of the Income Tax Act (Canada), or (b) a deemed resident of
Canada for purposes of Part XIII of the Income Tax Act (Canada) and that has, as
part of its business carried on in Canada, a Canadian Allocated Commitment, and,
in the case of clauses (a) and (b), is an Affiliate of a US Tranche Revolving
Lender.
     “Capital Lease” shall mean a lease of (or other arrangement conveying the
right to use) real and/or personal Property, or a combination thereof, with
respect to which the lessee is required concurrently to recognize the
acquisition of an asset and the incurrence of a Debt in accordance with GAAP.
     “Capital Lease Obligations” shall mean, as to any Person, all obligations
of such Person as lessee under any Capital Lease, which obligations are required
to be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Capital Stock” shall mean, (a) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock and (b) with
respect to any Person that is not a corporation, any and all partnerships or
other equity interests of such Person.
     “CDOR Rate” shall mean, on any day, the annual rate of interest which is
the rate applicable to Canadian Dollar bankers’ acceptances appearing on the
“Reuters Screen CDOR Page” (as defined in the International Swap Dealer
Association, Inc, definitions, as modified and amended from time to time) as of
10:00 a.m. Eastern time on such day for bankers’ acceptances having for purposes
of calculating the Canadian Prime Rate a maturity of 30 days and for purposes of
Bankers’ Acceptances and BA Equivalent Notes a comparable maturity date to the
maturity date of such issue of Bankers’ Acceptances and BA Equivalent Notes;
provided that if such rate does not appear on the Reuters Screen CDOR Page as
contemplated, then the CDOR Rate on any day shall be the rate applicable to such
Canadian Dollar bankers’ acceptances of comparable maturity date quoted by one
of the Major Schedule I Lenders selected by the US Administrative Agent as of
10:00 a.m. Eastern time on such day.

-9-



--------------------------------------------------------------------------------



 



     “CERCLA” shall have the meaning assigned such term in the definition of
Environmental Laws.
     “Change of Control” means the occurrence of one or more of the following
events: (a) the approval by the holders of Capital Stock of Holdings of any plan
or proposal for the liquidation or dissolution of Holdings (whether or not
otherwise in compliance with the provisions of this Agreement); (b) any Person
or “group” within the meaning of Section 13(d) of the Exchange Act shall become
the “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
shares representing more than 50% of the aggregate voting power represented by
the Capital Stock of Holdings; (c) the replacement of a majority of the Board of
Directors of Holdings over a two-year period from the directors who constituted
the Board of Directors of Holdings at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board of Directors of Holdings then still in office who either were members of
such Board of Directors at the beginning of such period or whose election as a
member of such Board of Directors was previously so approved; (d) Holdings shall
cease to own, directly or indirectly, 100% of the issued and outstanding shares
of Capital Stock of the Canadian Borrowers while any Canadian Tranche Loans are
outstanding or any Canadian Allocated Commitments remain in effect; or
(e) Holdings shall cease to own, directly or indirectly, 100% of the issued and
outstanding shares of Capital Stock of UCI.
     “Closing Date” shall mean October 20, 2006.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time and any successor statute.
     “Collateral” shall mean all Property of the US Borrowers and the Subsidiary
Guarantors which is secured by a Lien under the Security Instruments.
     “Combined Revolving Credit Exposure” shall mean at any time, the sum of
(a) the US Tranche Credit Exposure at such time, and (b) the Canadian Tranche
Credit Exposure at such time.
     “Commitment Fees” shall mean collectively, the Canadian Commitment Fee and
the US Commitment Fee.
     “Commitment Increase” shall have the meaning assigned such term in Section
2.15(a).
     “Commitment Increase Certificate” shall have the meaning assigned such term
in Section 2.15(b)(ii).
     “Compression Assets” shall mean all or any portion of any Person’s
compression services or rental contracts, compression services customer
relationships and compression equipment.
     “Confidential Information” shall have the meaning assigned such term in
Section 13.15.
     “Consolidated Net Income” shall mean for any period, the aggregate of the
net income (or loss) of any Person and its Consolidated Subsidiaries after
allowances for taxes for such period, determined on a consolidated basis in
accordance with GAAP; provided that there shall

-10-



--------------------------------------------------------------------------------



 



be excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income of any Person in which it or any of its
Consolidated Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of it and its
Consolidated Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in such period by such other
Person to it or to a Consolidated Subsidiary, as the case may be; (b) the net
income (but not loss) of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary, or is otherwise
restricted or prohibited in each case determined in accordance with GAAP;
provided that upon the removal of such restriction, the aggregate net income
previously excluded within the last four (4) fiscal quarters shall be added to
the net income for the same quarters; (c) any extraordinary gains or losses,
including gains or losses attributable to Property sales not in the ordinary
course of business; (d) the cumulative effect of a change in accounting
principles and any gains or losses attributable to writeups or write downs of
assets; (e) gains, losses or other charges as a result of the early retirement
of Debt; and (f) non-cash gains or losses as a result of foreign currency
adjustments.
     “Consolidated Net Tangible Assets” shall mean, with respect to Holdings as
of any date, the sum of the amounts that would appear on a consolidated balance
sheet of Holdings and its Consolidated Subsidiaries as the total assets of
Holdings and its Consolidated Subsidiaries, determined on a consolidated basis
in accordance with GAAP and after deducting therefrom, to the extent otherwise
included, unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or development expenses and other intangible items.
     “Consolidated Subsidiaries” shall mean each Subsidiary of a Person (whether
now existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP.
     “Credit Exposure” shall mean at any time for any Lender (a) for the
Canadian Tranche such Lender’s Canadian Tranche Credit Exposure, (b) for the US
Tranche such Lender’s US Tranche Credit Exposure and (c) for the Term Tranche
such Lender’s Term Credit Exposure.
     “DB” shall mean Deutsche Bank Trust Company Americas and its successors.
     “DBNA” shall mean the Depository Bills and Notes Act (Canada).
     “Debt” shall mean, for any Person the sum of the following (without
duplication): (a) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (c) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (d) all Capital Lease Obligations in respect of which such Person is
liable (whether contingent or otherwise); (e) all Debt (as described in the
other clauses of this definition) and other obligations of others secured by a
Lien on any asset of such Person, whether or not such Debt is assumed by such
Person; (f) all Debt (as described in the other clauses of this definition) and
other obligations of others guaranteed by

-11-



--------------------------------------------------------------------------------



 



such Person or in which such Person otherwise assures a creditor against loss of
the debtor or obligations of others; (g) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (h) obligations to
deliver goods or services in consideration of payments made more than 60 days in
advance of the date such goods and services are due and in excess of the sum of
(A) $25,000,000 outstanding at any time and (B) up to an additional $25,000,000
outstanding at any time if such amount is approved in writing by the US
Administrative Agent from time to time; provided, however, all progress payments
paid in connection with a fabrication project shall be excluded; (i) obligations
to pay for goods or services in the form of take-or-pay agreements or similar
arrangements whether or not such goods or services are actually received or
utilized by such Person; (j) any Capital Stock of such Person in which such
Person has a mandatory obligation to redeem such Capital Stock; (k) any Debt (as
described in the other clauses of this definition) of a Special Entity for which
such Person is liable either by agreement or because of a Governmental
Requirement; and (l) all net mark-to-market obligations of such Person under
Hedging Agreements.
     “Default” shall mean an Event of Default or an event which with notice or
lapse of time or both would become an Event of Default.
     “Disclosing Parties” shall have the meaning assigned such term in Section
13.15.
     “Disposition” shall mean the sale, exchange or conveyance (including any
sale and leaseback transaction) of any Property by Holdings or any of its
Domestic Subsidiaries, including any sale, exchange or conveyance, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Domestic Compression Assets” shall mean all or any portion of a Person’s
Compression Assets located in the continental United States.
     “Domestic Compression EBITDA” shall mean the sum of (i) EBITDA of Holdings
and its Consolidated Subsidiaries attributable to Domestic Compression Assets
(excluding all Subsidiary EBITDA) for such Testing Period and (ii) cash from
distributions attributable to the ownership of GP Interests, LP Units and IDRs
received by Holdings or its Restricted Subsidiaries during such Testing Period,
on an Annualized Basis and (iii) cash from distributions attributable to the
ownership of Subordinated Units received by Holdings and its Restricted
Subsidiaries during such Testing Period, on an Annualized Basis; provided that
for so long as quarterly distributions on each Subordinated Unit is less than
$0.4025 (or such other amount as adjusted pursuant to the UCLP Partnership
Agreement), cash from distributions attributable to the ownership of
Subordinated Units will be limited to actual cash distributions received by
Holdings and its Restricted Subsidiaries from the Subordinated Units during such
Testing Period. In each case, with respect to (ii) and (iii) above, adjusted for
any dividend restrictions imposed on UCLP under its or any of its Subsidiaries’
credit facilities as if such dividend restriction was in effect for the entire
Testing Period.
     “Domestic Subsidiary” shall mean each Restricted Subsidiary of Holdings
which is not a Foreign Subsidiary.

-12-



--------------------------------------------------------------------------------



 



     “Drafts” shall mean, at any time, either a depository bill within the
meaning of the DBNA or a bill of exchange within the meaning of the Bills of
Exchange Act (Canada) drawn by the Canadian Borrowers on a Canadian Tranche
Revolving Lender but which at such time has not been completed as to the payee
or accepted by such Lender or any other Person.
     “EBITDA” shall mean, for any period, the sum of Consolidated Net Income for
such period plus the following consolidated expenses or charges to the extent
deducted from Consolidated Net Income in such period: Total Interest Expense (or
interest expense when determining EBITDA of an Unrestricted Subsidiary), taxes,
depreciation, amortization and non-cash charges, provided that any cash actually
paid with respect to such non-cash charges shall be deducted from EBITDA when
paid. EBITDA will be adjusted on a pro forma basis (reasonably acceptable to the
US Administrative Agent) for individual acquisitions and divestitures (including
without limitation, transfer of assets described in the S-1) in excess of
$50,000,000, including projected synergies.
     “Environmental Laws” shall mean any and all Governmental Requirements
pertaining to health or the environment in effect in any and all jurisdictions
in which Holdings or any Subsidiary is conducting or at any time has conducted
business, or where any Property of Holdings or any Subsidiary is located,
including without limitation, the Canadian Environmental Assessment Act, the
Canadian Environmental Protection Act, 1999, the Environmental and Enhancement
Protection Act (Alberta), the Oil Pollution Act of 1990 (“OPA”), the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection laws. The term “oil” shall have the
meaning specified in OPA, the terms “hazardous substance” and “release” (or
“threatened release”) have the meanings specified in CERCLA, and the terms
“solid waste” and “disposal” (or “disposed”) have the meanings specified in
RCRA; provided, however, that (a) in the event either OPA, CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply subsequent to the effective date of such amendment and
(b) to the extent the laws of the state in which any Property of Holdings or any
Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste” or “disposal” which is broader than that specified in
either OPA, CERCLA or RCRA, such broader meaning shall apply.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with Holdings or any Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which

-13-



--------------------------------------------------------------------------------



 



the 30 day notice period is waived); (b) the existence with respect to any Plan
of an “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by
Holdings, any Subsidiary or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by Holdings, any Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Holdings, any Subsidiary or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by Holdings, any Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from Holdings, any
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
     “Event of Default” shall have the meaning assigned such term in
Section 11.01.
     “Excepted Liens” shall mean: (a) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (b) Liens in connection with workmen’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (c) operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, workmen’s, materialmen’s, construction or other like
Liens arising by operation of law in the ordinary course of business or
statutory landlord’s liens, each of which is in respect of obligations that have
not been outstanding more than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP; (d) any Liens reserved in leases for rent or
royalties and for compliance with the terms of the leases in the case of
leasehold estates, to the extent that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by Holdings or any Subsidiary or
materially impair the value of such Property subject thereto; (e) encumbrances
(other than to secure the payment of borrowed money or the deferred purchase
price of Property or services), easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any rights of way or other
Property of Holdings or any Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, and
defects, irregularities, zoning restrictions and deficiencies in title of any
rights of way or other Property which in the aggregate do not materially impair
the use of such rights of way or other Property for the purposes of which such
rights of way and other Property are held by Holdings or any Subsidiary or
materially impair the value of such Property subject thereto; (f) deposits of
cash or securities to secure the performance of bids, trade contracts, leases,
performance bonds, surety and appeal bonds, statutory obligations and other
obligations of a like nature incurred in the ordinary course of business; (g)
Liens permitted by the Security Instruments; (h) Liens arising out of fully
bonded or insured judgments; and (i) Liens

-14-



--------------------------------------------------------------------------------



 



for Holdings’ or any Subsidiary’s title to Property leased under Capital Leases;
provided that no intention to subordinate the first priority Lien granted in
favor of the US Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any successor statute or statutes thereto.
     “Existing Letters of Credit” shall mean those letters of credit listed on
attached Schedule 2.01(b) and all reimbursement obligations pertaining to any
such letter of credit.
     “Extraordinary Receipts” shall mean any cash received by Holdings or any of
its Subsidiaries from (a) proceeds of any property or casualty insurance and
(b) condemnation awards (and payments in lieu thereof); provided, however, that,
so long as no Event of Default has occurred and is continuing, an Extraordinary
Receipt shall not include any cash receipts that do not exceed, individually or
in the aggregate in any fiscal year, $10,000,000.
     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with a member of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (a) if the date for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the US Administrative Agent on such day on such transactions as
determined by the US Administrative Agent.
     “Fee Letter” shall mean that certain letter agreement from Wachovia and DB
to the Borrowers dated August 22, 2006, concerning certain fees in connection
with this Agreement and any agreements or instruments executed in connection
therewith, as the same may be amended or replaced from time to time.
     “Financial Statements” shall mean the financial statement or statements of
Holdings and its Consolidated Subsidiaries described or referred to in
Section 7.02 or delivered annually pursuant to Section 9.01(a)(i).
     “First Rate” shall have the meaning assigned such term in
Section 3.02(b)(i).
     “Foreign Credit Facility” shall mean any credit facility of a Foreign
Subsidiary that derives substantially all of its income from jurisdictions other
than the United States of America.
     “Foreign Subsidiary” shall mean each Restricted Subsidiary of Holdings that
is incorporated under the laws of any jurisdiction other than the United States
of America, any State thereof, or any territory thereof.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America in effect from time to time.

-15-



--------------------------------------------------------------------------------



 



     “General Partner” shall mean UCO General Partner, LP, a Delaware limited
partnership, the general partner of UCLP.
     “Governmental Authority” shall include the country, state, province,
county, city and political subdivisions in which any Person or such Person’s
Property is located or which exercises valid jurisdiction over any such Person
or such Person’s Property, and any court, agency, department, commission, board,
bureau or instrumentality of any of them including monetary authorities which
exercises valid jurisdiction over any such Person or such Person’s Property.
Unless otherwise specified, all references to Governmental Authority herein
shall mean a Governmental Authority having jurisdiction over, where applicable,
Holdings, its Subsidiaries or any of their Property or any Administrative Agent,
any Lender or any Applicable Lending Office.
     “Governmental Requirement” shall mean any law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
     “GP Interests” shall mean the ownership interests of the General Partner of
UCLP in its capacity as general partner of UCLP, which is evidenced by general
partner units.
     “Guaranteed Obligations” shall have the meaning assigned such term in
Section 14.01(a).
     “Guaranty” shall mean the guaranty by the US Borrowers contained in ARTICLE
XIV.
     “Guaranty Agreement” shall mean that certain Guaranty Agreement that may be
executed by Significant Domestic Subsidiaries in favor of the US Administrative
Agent as required by Section 9.09(a) in a form to be agreed upon by the US
Borrowers and the US Administrative Agent, as amended, modified or restated from
time to time.
     “Hedging Agreements” shall mean any commodity, interest rate or currency
swap, cap, floor, collar, forward agreement or other exchange or protection
agreements or any option with respect to any such transaction entered into from
time to time.
     “Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Indebtedness under the Loan Documents under laws applicable to such Lender which
are presently in effect or, to the extent allowed by law, under such applicable
laws which may hereafter be in effect and which allow a higher maximum
nonusurious interest rate than applicable laws now allow.
     “IDR” shall mean an Incentive Distribution Right as defined in the UCLP
Partnership Agreement.
     “Indebtedness” shall mean (without duplication), unless the context
indicates otherwise, any and all amounts owing or to be owing by the Borrowers
to any of the Administrative Agents, the Issuing Banks, the Lenders and/or any
Lender Affiliate in connection with the Loan

-16-



--------------------------------------------------------------------------------



 



Documents and the Letter of Credit Applications and Bankers’ Acceptances, and
any Hedging Agreements now or hereafter arising between any Borrower or any
Restricted Subsidiary of a Borrower and any Lender or any Lender Affiliate and
permitted by the terms of this Agreement, excluding any Hedging Agreements now
or hereafter arising in connection with the ABS Facility, and all renewals,
extensions and/or rearrangements of any of the foregoing.
     “Indemnified Parties” shall have the meaning assigned such term in Section
13.03(a)(ii).
     “Indemnity Matters” shall mean any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), claims, demands and
causes of action made or threatened against a Person and, in connection
therewith, all losses, liabilities, damages (including, without limitation,
consequential damages) or reasonable costs and expenses of any kind or nature
whatsoever incurred by such Person whether caused by the sole or concurrent
negligence of such Person seeking indemnification.
     “Index Debt Rating” shall mean the higher of the rating of the senior
secured indebtedness for borrowed money of either Holdings or UCI that is not
guaranteed by any other Person except for Holdings, UCI or a Subsidiary
Guarantor or subject to any other credit enhancement; provided, that if Holdings
or UCI does not have any such rating, Index Debt Rating shall be the higher of
the two corporate debt ratings of Holdings or UCI, provided that both Holdings
and UCI are both US Borrowers; provided however, upon Holdings electing to
become the sole US Borrower pursuant to Section 2.14, the Index Debt Rating
shall be the corporate debt rating of Holdings.
     “Intercreditor Agreement” shall mean that certain Intercreditor and
Collateral Agency Agreement, dated October 28, 2005 among UCI, UCO Compression
2005 LLC and JPMorgan Chase Bank, N.A. and the lenders named therein, as the
same may be amended, supplemented, restated or replaced from time to time.
     “Interest Coverage Ratio” shall mean the ratio of (a) Adjusted EBITDA for
the applicable Testing Period to (b) Total Interest Expense for the applicable
Testing Period.
     “Interest Period” shall mean with respect to any US Dollar LIBOR Loan, the
period commencing on the date such US Dollar LIBOR Loan is made and ending on
the numerically corresponding day in the first, second, third or sixth calendar
month thereafter, as the Applicable Borrower may select as provided in
Section 2.02 (or nine or twelve calendar months, as may be requested by the
Applicable Borrower and agreed to by all Lenders), except that each Interest
Period which commences on the last Business Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month.
     Notwithstanding the foregoing: (a) no Interest Period for a Revolving
Borrowing may end after the Revolving Credit Maturity Date; (b) no Interest
Period for a Term Loan Borrowing may end after the Term Loan Maturity Date;
(c) no Interest Period for a Term Loan Borrowing shall be selected which extends
beyond any date upon which an installment of the Term Loan will be due if such
Term Loan Borrowing must be used to make such installment; (d) each Interest
Period which would otherwise end on a day which is not a Business Day shall end
on the next succeeding Business Day (or, if such next succeeding Business Day
falls in the next

-17-



--------------------------------------------------------------------------------



 



succeeding calendar month, on the next preceding Business Day); (e) no Interest
Period shall have a duration of less than one month and, if the Interest Period
for any US Dollar LIBOR Loans would otherwise be for a shorter period, such
Loans shall not be available hereunder; (f) the first Interest Period commencing
on the Term Loan Funding Date shall be for a period from the Term Loan Funding
Date until the last day of that month; and (g) the last Interest Period may be
such shorter period as to end on the Term Loan Maturity Date. “Interest Period”
shall mean with respect to any Bankers’ Acceptance or BA Equivalent Loan, the
period selected by the Canadian Borrowers as provided in Section 2.12(a)
commencing on the day on which such Borrowing is made and ending on the
applicable BA Maturity Date.
     “Investment” shall mean, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Capital Stock, Debt or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of any other Person, (b) loan or advance made by such Person to
any other Person, (c) guarantee, assumption or other incurrence of liability by
such Person of or for any Debt or other obligation of any other Person,
(d) creation of any Debt owed to such Person by any other Person, (e) capital
contribution or other investment by such Person in any other Person or
(f) purchase or other acquisition (in one transaction or a series of
transactions) of any assets of any other Person constituting a business unit.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment or interest earned on such Investment. “Investment” shall exclude
extensions of trade credit by the US Borrowers and their Subsidiaries on
commercially reasonable terms in accordance with normal trade practices of the
US Borrowers or such Subsidiary, as the case may be.
     “Issuing Banks” shall mean, for any Letters of Credit issued on or after
the Closing Date, Wachovia, DB, Wells Fargo Bank, National Association or any
other Lender agreed to among the US Borrowers, the US Administrative Agent and
such US Tranche Revolving Lender to issue Letters of Credit. As to the Existing
Letters of Credit, the Issuing Bank for each Existing Letter of Credit shall be
as set forth on Schedule 2.01(b).
     “LC Exposure” shall mean at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit issued for the account of the US
Borrowers at such time, plus (b) the aggregate amount of all disbursements that
the US Borrowers are obligated to reimburse (other than pursuant to the
Guaranty) but which have not yet been reimbursed by or on behalf of the US
Borrowers at such time. The LC Exposure of any US Tranche Revolving Lender at
any time shall be equal to its applicable US Tranche Percentage of the total LC
Exposure at such time.
     “Lender Affiliate” shall mean (a) with respect to any Lender (i) an
Affiliate of such Lender or (ii) any entity (whether a corporate, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
     “Lender Termination Date” shall have the meaning assigned such term in
Section 5.06(c).

-18-



--------------------------------------------------------------------------------



 



     “Letter of Credit Application” shall mean a letter of credit application,
in the form of Exhibit F, delivered to the US Administrative Agent requesting
the issuance, reissuance, extension or renewal of any Letter of Credit and
containing the information set forth in Section 2.02.
     “Letters of Credit” shall mean the Existing Letters of Credit, and the
letters of credit issued pursuant to Section 2.01(b) and all reimbursement
obligations pertaining to any such letters of credit, and “Letter of Credit”
shall mean any one of the Letters of Credit and the reimbursement obligations
pertaining thereto, and shall include Offshore Currency Letters of Credit.
     “Lien” shall mean any interest in Property securing an obligation owed to,
or a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including but not limited to the
lien or security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, Holdings or any Subsidiary shall be deemed to be the
owner of any Property which it has acquired or holds subject to a conditional
sale agreement, or leases under a financing lease or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person in a transaction intended to create a financing.
     “Loan Documents” shall mean this Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, Bankers’ Acceptances and the Security
Instruments.
     “Loans” shall mean the loans as provided for by Section 2.01 and Section
2.12.
     “LP Units” shall mean any ownership unit representing a limited partnership
interest in UCLP.
     “Major Schedule I Lenders” shall mean collectively, The Bank of Montreal,
The Bank of Nova Scotia, Canadian Imperial Bank of Commerce and Royal Bank of
Canada.
     “Majority Lenders” shall mean, at any time, Lenders having more than 50% of
the Aggregate Credit Exposure plus the unused Aggregate Commitments.
     “Material Adverse Effect” shall mean any material and adverse effect on
(a) the assets, liabilities, financial condition, business, operations or
prospects of Holdings and its Restricted Subsidiaries taken as a whole as
reflected in the Financial Statements after eliminating the financial condition
and results of the Unrestricted Subsidiaries or (b) the ability of Holdings and
its Restricted Subsidiaries taken as a whole to perform their obligations under
the Loan Documents on a timely basis.
     “Material Foreign Subsidiary” shall mean any Foreign Subsidiary with gross
assets, excluding the value of the Capital Stock of all of its Subsidiaries,
exceeding $20,000,000.

-19-



--------------------------------------------------------------------------------



 



     “Material Subsidiary” shall mean any Domestic Subsidiary with gross assets,
excluding the value of the Capital Stock of all of its Subsidiaries, exceeding
$25,000,000.
     “Moody’s” shall mean Moody’s Investors Services, Inc.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Proceeds” shall mean, with respect to any Disposition, issuance of
Debt or Extraordinary Receipts, the gross amount of cash received by Holdings or
any of its Subsidiaries from such Disposition, issuance of Debt or Extraordinary
Receipts, minus the sum of (a) the amount, if any, of all taxes paid or payable
by Holdings or any of its Subsidiaries directly resulting from such Disposition,
issuance of Debt or Extraordinary Receipts (including the amount, if any,
estimated by Holdings in good faith at the time of such Disposition, issuance of
Debt or Extraordinary Receipts for taxes payable by Holdings or any of its
Subsidiaries on or measured by net income or gain resulting from such
Disposition, issuance of Debt or Extraordinary Receipts), (b) the reasonable
out-of-pocket costs and expenses incurred by Holdings or such Subsidiary in
connection with such Disposition, issuance of Debt or Extraordinary Receipts
(including, without limitation, reasonable brokerage fees paid to a Person other
than an Affiliate of Holdings, but excluding any fees or expenses paid to an
Affiliate of Holdings), (c) appropriate amounts required to be reserved (in
accordance with GAAP) for post-closing adjustments by Holdings or any of its
Subsidiaries in connection with such Disposition, against any liabilities
retained by Holdings or any of its Subsidiaries after such Disposition, which
liabilities are associated with the Property being disposed, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Disposition and (d) deduction for Debt secured
by the Property being disposed, which Debt is repaid as a result of such
Disposition. Any proceeds received in a currency other than US Dollars shall,
for purposes of the calculation of the amount of Net Proceeds, be in an amount
equal to the US Dollar Equivalent thereof as of the date of receipt thereof by
Holdings or any of its Subsidiaries.
     “Non-Recourse Foreign Debt” means Debt of any Foreign Subsidiary as to
which neither Holdings nor any Domestic Subsidiary (a) provides credit support
of any kind (including any guaranty, undertaking, agreement or instrument that
would constitute Debt), (b) is directly or indirectly liable as a guarantor or
otherwise or (c) is the lender.
     “Notes” shall mean the promissory notes provided for by Section 2.06,
together with any and all renewals, extensions for any period, increases,
rearrangements, substitutions or modifications thereof.
     “Notice of Termination” shall have the meaning assigned such term in
Section 5.06(a).
     “Offering Memorandum” shall mean that certain Offering Memorandum dated
August 2006 and pertaining to the $500,000,000 senior secured facilities,
consisting of the Revolving Credit Facility and the Term Loan Facility.
     “Offshore Currency” shall mean any lawful currency (other than US Dollars)
that the relevant Issuing Bank with respect to any Offshore Currency Letter of
Credit, in its sole

-20-



--------------------------------------------------------------------------------



 



reasonable opinion, at any time determines to be (a) freely traded in the
offshore interbank foreign exchange markets, (b) freely transferable and
(c) freely convertible into US Dollars.
     “Offshore Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Offshore Currency.
     “Omnibus Agreement” shall mean that certain Omnibus Agreement, dated
October 20, 2006 among Holdings, UCI and members of the UCLP Group, as amended,
modified, supplemented or restated from time to time and all exhibits and
schedules thereto.
     “OPA” shall have the meaning assigned such term in the definition of
Environmental Laws.
     “Organization Documents” shall mean, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” shall have the meaning assigned such term in Section 4.06(b).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Percentage Share” shall mean for each US Tranche Revolving Lender, its US
Tranche Percentage, for each Canadian Tranche Revolving Lender, its Canadian
Tranche Percentage and for each Term Loan Lender, its Term Loan Percentage.
     “Permitted Liens” shall have the meaning assigned such term in
Section 10.02.
     “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, trust, unincorporated organization or
government or any agency, instrumentality or political subdivision thereof, or
any other form of entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which
Holdings, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
     “Post-Default Rate” shall mean, in respect of any principal of any Loan or
any other amount payable by a Borrower under this Agreement or any other Loan
Document, a rate per annum during the period equal to 2% per annum above the US
Dollar Base Rate for US Tranche

-21-



--------------------------------------------------------------------------------



 



Loans and the Canadian Prime Rate for Canadian Tranche Loans as in effect from
time to time plus the Applicable Margin (if any), but in no event to exceed the
Highest Lawful Rate; provided however, for US Dollar LIBOR Loans, the
“Post-Default Rate” for such principal shall be, for the period commencing on
the date of occurrence of an Event of Default and ending on the earlier to occur
of the last day of the Interest Period therefor or the date all Events of
Default are cured or waived, 2% per annum above the interest rate for such Loan
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate.
     “Price” shall have the meaning assigned such term in the definition of BA
Net Proceeds.
     “Principal Amount” shall mean for a Bankers’ Acceptance, the face amount
thereof, for a BA Equivalent Loan, the principal amount thereof determined in
accordance with Section 2.12(g) and for any other Loans and the LC Exposure, the
outstanding principal amount thereof.
     “Principal Offices” shall mean collectively, the Canadian Principal Office
and the US Principal Office.
     “Property” shall mean any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
     “Purchase Money Indebtedness” shall mean debt, the proceeds of which are
used to finance the acquisition, construction or improvement of inventory,
equipment or other property in the ordinary course of business.
     “Quarterly Date” shall mean the last day of each March, June, September and
December, in each year, the first of which shall be December 31, 2006; provided,
however, that if any such day is not a Business Day, such Quarterly Date shall
be the immediately preceding Business Day.
     “RCRA” shall have the meaning assigned such term in the definition of
Environmental Laws.
     “Recipient” shall have the meaning assigned such term in Section 4.06(a).
     “Register” shall have the meaning assigned such term in Section 13.06(b).
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System (or any successor), as the same may be amended or
supplemented from time to time.
     “Regulatory Change” shall mean, with respect to any Lender, any change
after the Closing Date in any Governmental Requirement (including Regulation D)
or the adoption or making after such date of any interpretations, directives or
requests applying to a class of lenders (including such Lender or its Applicable
Lending Office) of or under any Governmental Requirement (whether or not having
the force of law) by any Governmental Authority charged with the interpretation
or administration thereof.
     “Related Fund” shall mean, with respect to any Term Loan Lender that is a
fund that invests in bank loans, any other fund that invests in bank loans and
is advised or managed by the

-22-



--------------------------------------------------------------------------------



 



same investment advisor as such Term Loan Lender or by an Affiliate (as defined
in clause (a) only of the definition of “Affiliate”) of such investment advisor.
     “Replacement Lenders” shall have the meaning assigned such term in Section
5.06(b).
     “Requesting Borrower” shall mean either the US Borrowers or the Canadian
Borrowers, as applicable, requesting a Loan.
     “Reserve Account” shall have the meaning assigned such term in Section
11.03(a).
     “Reserve Requirement” shall mean, for any Interest Period for any US Dollar
LIBOR Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding one billion US Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change against (a) any category of liabilities which includes
deposits by reference to which US LIBOR is to be determined as provided in the
definition of “US LIBOR” or (b) any category of extensions of credit or other
assets which include a US Dollar LIBOR Loan.
     “Responsible Officer” shall mean, as to any Person, the Chief Executive
Officer, the President or any Vice President of such Person and, with respect to
financial matters, the term “Responsible Officer” shall include the Chief
Financial Officer and Vice President of Financial Services of such Person.
Unless otherwise specified, all references to a Responsible Officer herein shall
mean a Responsible Officer of any Borrower.
     “Restricted Person” shall have the meaning assigned such term in Section
13.15.
     “Restricted Subsidiaries” shall mean all Subsidiaries that are not
Unrestricted Subsidiaries.
     “Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
     “Revolving Credit Facility” shall mean collectively, the US Tranche and the
Canadian Tranche.
     “Revolving Credit Maturity Date” shall mean the earlier to occur of
(a) October 20, 2011 or (b) the date that the Aggregate Revolving Commitments
are sooner terminated pursuant to Sections 2.03(b) or 11.02.
     “Revolving Lenders” shall mean collectively, the US Tranche Revolving
Lenders and the Canadian Tranche Revolving Lenders.
     “Revolving Loans” shall mean Loans made under the Revolving Credit
Facility.
     “Revolving Notes” shall mean Notes issued pursuant to Section 2.06
evidencing Loans under the Revolving Credit Facility.

-23-



--------------------------------------------------------------------------------



 



     “S-1” shall mean that certain Amendment No. 2 to Form S-1 of UCLP as filed
with the SEC on September 20, 2006, as amended.
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc.
     “SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.
     “Security Instruments” shall mean the Letters of Credit, the Fee Letter,
the agreements or instruments described or referred to in Exhibit D, and any and
all other agreements or instruments now or hereafter executed and delivered by a
Borrower or any other Person (other than participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Indebtedness pursuant to this Agreement) in connection with, or as security for
the payment or performance of the Notes, or this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
supplemented or restated from time to time.
     “Senior Secured Debt” shall mean all Total Debt that is secured (including,
without limitation, the Indebtedness) and that is not expressly subordinated by
its terms to the Indebtedness.
     “Senior Secured Leverage Ratio” shall mean the ratio of Senior Secured Debt
to Adjusted EBITDA.
     “7 1/4% Notes” shall mean those certain unsecured 7 1/4% senior notes due
2010 issued pursuant to that certain Indenture dated as of May 27, 2003 between
UCI and The Bank of New York, as amended, modified, supplemented or restated
from time to time.
     “Significant Domestic Subsidiary” shall mean each wholly-owned Domestic
Subsidiary with gross assets, excluding the value of the stock of all of its
Subsidiaries, exceeding $50,000,000. If the gross asset value of the Domestic
Subsidiaries that are not Subsidiary Guarantors exceeds $75,000,000 in the
aggregate, those Domestic Subsidiaries holding a majority of those assets shall
each be a Significant Domestic Subsidiary; provided that any wholly-owned
Domestic Subsidiary that guarantees any Debt shall be deemed a Significant
Domestic Subsidiary. Notwithstanding the foregoing to the contrary, the General
Partner and any Subsidiary involved in or created in connection with or as a
requirement of and still used in connection with the ABS Facility shall be
excluded from the application of this definition of a Significant Domestic
Subsidiary.
     “Special Entity” shall mean any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which Holdings or one or more of its other
Subsidiaries is a member, owner, partner or joint venturer and owns, directly or
indirectly, at least a majority of the equity of such entity or controls such
entity, but excluding any tax partnerships that are not classified as
partnerships under state law. For purposes of this definition, any Person which
owns directly or indirectly an equity investment in another Person which allows
the first Person to manage or

-24-



--------------------------------------------------------------------------------



 



elect managers who manage the normal activities of such second Person will be
deemed to “control” such second Person (e.g. a sole general partner controls a
limited partnership).
     “Subordinated Units” shall have the meaning assigned such term in the UCLP
Partnership Agreement.
     “Subsidiary” shall mean (a) any Person of which at least a majority of the
outstanding Capital Stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such Person (irrespective of
whether or not at the time Capital Stock of any other class or classes of such
Person shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by
Holdings or one or more of its Subsidiaries and (b) any Special Entity.
     “Subsidiary EBITDA” means, for (a) UCI MLP LP LLC, UCI GP LP LLC, the
General Partner and UCO GP, LLC for any period, the aggregate EBITDA of such
Restricted Subsidiaries, or (b) any Unrestricted Subsidiary for any period,
(i) EBITDA of such Unrestricted Subsidiary or (ii) to the extent that
Consolidated Net Income for such Unrestricted Subsidiary is not available, the
gross revenues of such Unrestricted Subsidiary for such period less the cost of
sales (excluding depreciation expenses to the extent such expenses were
deducted) associated with such gross revenues.
     “Subsidiary Guarantors” shall mean each Significant Domestic Subsidiary
required to execute a Guaranty Agreement pursuant to Section 9.09, excluding any
ABS Subsidiary.
     “Taxes” shall have the meaning assigned such term in Section 4.06(a).
     “Term” shall mean with respect to Bankers’ Acceptances and BA Equivalent
Loans, the number of days from the Acceptance Date up to but not including the
BA Maturity Date.
     “Term Commitment” shall mean with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make Term Loans. Each Term Loan Lender’s
Term Commitment shall terminate immediately after the Term Loan Funding Date,
applicable thereto.
     “Term Credit Exposure” shall mean with respect to any Term Loan Lender at
any time, the Principal Amount of such Term Loan Lender’s Term Loans.
     “Term Loan” shall mean each senior secured amortizing term loan made
pursuant to Section 2.01(a)(v).
     “Term Loan Assumption Agreement” shall mean a Term Loan Assumption
Agreement in form and substance reasonably satisfactory to the US Administrative
Agent, among the US Borrowers, the Subsidiary Guarantors, the US Administrative
Agent and one or more Term Loan Lenders.
     “Term Loan Borrowing” shall mean a Borrowing comprised of Term Loans.
     “Term Loan Facility” shall mean the Term Commitments and the Term Loans.

-25-



--------------------------------------------------------------------------------



 



     “Term Loan Funding Date” means the date on which the Term Loan Lenders make
a senior secured term loan pursuant to Section 2.01(a)(v).
     “Term Loan Lender” shall mean a Lender with an outstanding Term Loan.
     “Term Loan Maturity Date” shall mean the date as defined in the Term Loan
Assumption Agreement; provided such date is no sooner than the Revolving Credit
Maturity Date.
     “Term Loan Percentages” shall mean with respect to any Term Loan Lender,
the percentage set forth in the column titled “Term Loan Percentage” as set
forth opposite such Term Loan Lender’s name on such documentation on file with
the US Administrative Agent or in the Assignment pursuant to which such Term
Loan Lender becomes a party hereto, as applicable.
     “Term Notes” shall mean Notes issued pursuant to Section 2.06 evidencing
Loans under the Term Loan Facility.
     “Term Tranche” shall mean the Term Commitments and the Term Loans.
     “Terminated Lender” shall have the meaning assigned such term in Section
5.06(a).
     “Testing Period” shall mean a single period consisting of the four
consecutive fiscal quarters of Holdings then last ended (whether or not such
quarters are all within the same fiscal year); provided, however, that if a
particular provision of this Agreement indicates that a Testing Period shall be
a different specified duration, such Testing Period shall consist of the
particular fiscal quarter or quarters then last ended which are so indicated in
such provision.
     “Total Debt” shall mean, at any time (without duplication), the sum of
(a) 100% of the long-term debt of Holdings and its Restricted Subsidiaries
reflected on the consolidated balance sheet of Holdings in accordance with GAAP,
plus (b) any Debt that is not reflected on the consolidated balance sheet of
Holdings and its Restricted Subsidiaries which has been used to finance assets
that generate income included in EBITDA of Holdings and its Consolidated
Subsidiaries, plus (c) the current portion of the debt set forth in (a) above,
plus or minus (d) the mark-to-market obligations of Holdings and its Restricted
Subsidiaries under the Hedging Agreements.
     “Total Interest Expense” shall mean, for any period, the total consolidated
interest expense net of cash interest income of Holdings and its Restricted
Subsidiaries for such period (including, without limitation, the cash equivalent
of the interest expense associated with Capital Lease Obligations, but excluding
(a) upfront fees paid in connection with this Agreement, the ABS Facility or the
7 1/4% Notes, (b) Debt or lease issuance costs, debt discounts or premiums, and
other financing fees which have to be amortized, (c) lease payments on any
office equipment or real property, (d) any principal components paid on all
lease payments and (e) gains, losses or other charges as a result of the early
retirement of Debt). Total Interest Expense will be adjusted on a pro forma
basis (reasonably acceptable to the US Administrative Agent) for individual
acquisitions and divestitures (occurring after the closing of the public
offering described in the S-1) in excess of $50,000,000, including projected
synergies; provided, that Total Interest Expense will be deemed to be
$10,700,000 for each of the fiscal quarters ending December 31, 2005, March 30,
2006, June 30, 2006 and September 30, 2006. Total Interest Expense

-26-



--------------------------------------------------------------------------------



 



attributable to Debt of Holdings and its Restricted Subsidiaries for the fiscal
quarter ending December 31, 2006 shall be determined pro forma as if such Debt
of Holdings and its Restricted Subsidiaries would have been outstanding the
entire quarter.
     “Total Leverage Ratio” shall mean the ratio of Total Debt to Adjusted
EBITDA.
     “Tranches” shall mean collectively, the Canadian Tranche, the US Tranche
and the Term Tranche.
     “Type” as to any Loan or Borrowing, its nature as a US Dollar Base Rate
Loan or a US Dollar Base Rate Borrowing, a US Dollar LIBOR Loan or a US Dollar
LIBO Rate Borrowing, a Canadian Prime Rate Loan or a Canadian Prime Rate
Borrowing, a Bankers’ Acceptance or a BA Equivalent Loan, a Revolving Loan or
Revolving Borrowing or a Term Loan or Term Loan Borrowing.
     “UCLP” shall mean Universal Compression Partners, L.P., a Delaware limited
partnership.
     “UCLP Group” shall mean UCLP and its Subsidiaries.
     “UCLP Partnership Agreement” shall mean that certain First Amended and
Restated Agreement of Limited Partnership of Universal Compression Partners, LP,
dated as of October 20, 2006, as amended, modified, supplemented or restated.
     “UCOP” shall mean UC Operating Partnership, L.P., a Delaware limited
partnership.
     “Unrestricted Subsidiary” shall mean UCLP and all of its Subsidiaries and
any Subsidiary designated as an Unrestricted Subsidiary in accordance with
Section 10.17, and any of its Subsidiaries.
     “US” or “United States” shall mean the United States of America, its fifty
states, and the District of Columbia.
     “US Commitment Fee” shall have the meaning assigned such term in Section
2.04(a)(i).
     “US Dollar Base Rate” shall mean, with respect to any US Dollar Base Rate
Borrowing, for any day, the higher of (a) the Federal Funds Rate for any such
day plus 1/2 of 1% or (b) the US Prime Rate for such day. Each change in any
interest rate provided for herein based upon the US Dollar Base Rate resulting
from a change in the US Dollar Base Rate shall take effect at the time of such
change in the US Dollar Base Rate.
     “US Dollar Base Rate Loans” shall mean Loans that bear interest at rates
based upon the US Dollar Base Rate.
     “US Dollar Equivalent” shall mean, at any time of determination thereof,
the amount of US Dollars involved which could be purchased with the applicable
amount of the Alternate Currency involved computed at the spot rate of exchange
as quoted or utilized by the US Administrative Agent on the date of
determination thereof.

-27-



--------------------------------------------------------------------------------



 



     “US Dollar Equivalent Amount” shall mean at any Borrowing, conversion or
continuation date for any Canadian Tranche Loan, the amount of US Dollars into
which such Canadian Tranche Loan may be converted at the Bank of Canada noon
spot rate of exchange for such date in Toronto, Canada at approximately 12:00
noon, Eastern time on such date. In addition, the “US Dollar Equivalent Amount”
of all outstanding Canadian Tranche Loans may be calculated at any time in the
sole discretion of the US Administrative Agent and shall equal the amount of US
Dollars into which all outstanding Canadian Tranche Loans may be converted at
the Bank of Canada noon spot rate of exchange for such date in Toronto, Canada
at approximately 12:00 noon, Eastern time on such date.
     “US Dollar LIBOR Loans” shall mean Loans denominated in US Dollars that
bear interest at a rate based upon the US Dollar LIBO Rate.
     “US Dollar LIBO Rate” shall mean, with respect to any US Dollar LIBO Rate
Borrowing, a rate per annum (rounded upwards, if necessary, to nearest 1/100 of
1%) determined by the US Administrative Agent to be equal to the quotient of
(a) US LIBOR for such Loan for the Interest Period for such Loan divided by
(b) 1 minus the Reserve Requirement for such Loan for such Interest Period.
     “US Dollars” and “$” shall mean lawful money of the United States of
America.
     “US Lender” shall mean a Lender who is either a US Tranche Revolving Lender
or a Term Loan Lender.
     “US LIBOR” shall mean the rate of interest determined on the basis of the
rate for deposits in US Dollars for a period equal to the applicable Interest
Period commencing on the first day of such Interest Period appearing on Bridge
Telerate Service (formerly Dow Jones Market Service) Page 3750 as of 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period. In the event that such rate does not appear on Bridge Telerate
Service (formerly Dow Jones Market Service) Page 3750, “US LIBOR” shall be
determined by the US Administrative Agent to be the rate per annum at which
deposits in US Dollars are offered by leading reference banks in the London
interbank market to the US Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period and in an amount
substantially equal to the amount of the applicable Loan.
     “US Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate at its US Principal
Office. Each change in the US Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
     “US Principal Office” shall mean the principal office of the US
Administrative Agent, which on the date of this Agreement is located at 301
South College Street, Charlotte, North Carolina 28288.
     “US Tranche” shall mean the US Tranche Commitments, the US Tranche Loans
and the LC Exposure.

-28-



--------------------------------------------------------------------------------



 



     “US Tranche Commitment” shall mean with respect to each US Tranche
Revolving Lender, the commitment of such US Tranche Revolving Lender to make US
Tranche Loans pursuant to Sections 2.01(a)(i) and to acquire participations in
Letters of Credit pursuant to Section 2.01(b), as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.03(b),
(b) terminated pursuant to Section 5.06 or ARTICLE XI, or (c) modified from time
to time to reflect any Assignments permitted by Section 13.06(b); provided,
during a Canadian Allocation Period, the US Tranche Commitment of any US Tranche
Revolving Lender that is or has a branch or Affiliate that is a Canadian Tranche
Revolving Lender shall be reduced by the Canadian Allocated Commitment of such
Canadian Tranche Revolving Lender. The initial amount of each US Tranche
Revolving Lender’s US Tranche Commitment shall be the amount set forth on such
documentation on file with the US Administrative Agent.
     “US Tranche Credit Exposure” shall mean at any time, the sum of the
aggregate Principal Amount of the US Tranche Loans and LC Exposure outstanding
at such time. The US Tranche Credit Exposure of any US Tranche Revolving Lender
at any time shall be such US Tranche Revolving Lender’s US Tranche Percentage of
the total US Tranche Credit Exposure at such time.
     “US Tranche Loans” shall mean the Revolving Loans pursuant to Section
2.01(a)(i). Each US Tranche Loan shall be either a US Dollar LIBOR Loan or a US
Dollar Base Rate Loan.
     “US Tranche Percentage” shall mean:
     (a) at any time the US Tranche Commitments remain outstanding, a fraction
(expressed as a percentage, carried out to the sixth decimal place), the
numerator of which is the amount of the US Tranche Commitment of such US Tranche
Revolving Lender at such time and the denominator of which is the amount of the
Aggregate US Tranche Commitments at such time; and
     (b) upon the termination or expiration of the Aggregate Revolving
Commitments, a fraction (expressed as a percentage, carried out to the sixth
decimal place), the numerator of which is:
     the sum of
     (i) the outstanding amount of US Tranche Loans of such US Tranche Revolving
Lender plus
     (ii) an amount equal to (A) the outstanding amount of US Tranche Loans of
such US Tranche Revolving Lender, divided by (B) the outstanding amount of US
Tranche Loans of all US Tranche Revolving Lenders, times (C) the LC Exposure,
and
     the denominator of which is the US Tranche Credit Exposure; provided that
if such calculation results in a number that is zero, then the US Tranche
Percentage shall be deemed to be the most recent US Tranche Percentage
immediately prior to the termination or expiration of the Aggregate Revolving
Commitments.

-29-



--------------------------------------------------------------------------------



 



The initial US Tranche Percentage of each US Tranche Revolving Lender is the
percentage set forth in the column titled “US Tranche Percentage” opposite the
name of such US Tranche Revolving Lender on such documentation on file with the
US Administrative Agent or in the Assignment pursuant to which such US Tranche
Revolving Lender becomes a party hereto, as applicable.
     “US Tranche Revolving Lender” shall mean a Lender with a US Tranche
Commitment or with outstanding US Tranche Credit Exposure.
     “USA Patriot Act” shall have the meaning assigned such in Section 13.19.
     “Wachovia” shall mean Wachovia Bank, National Associate and its successors.
     “Wachovia Canada” shall mean Wachovia Capital Finance Corporation (Canada)
and its successors.
     “Weighted Average Life to Maturity” shall mean, when applied to any Debt at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Debt.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.03 Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agents or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of Holdings and its Consolidated Subsidiaries
referred to in Section 7.02 (except for changes concurred with by Holdings and
its Consolidated Subsidiaries’ independent public accountants); provided that,
if Holdings notifies the US Administrative Agent that it requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP (including but not limited to any Statement of Financial
Accounting Standards) affecting the calculation of any financial covenant (or if
the US Administrative Agent notifies Holdings that the Majority Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP affecting the
calculation of any financial covenant, then such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
     Section 1.04 References and Titles. All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly

-30-



--------------------------------------------------------------------------------



 



provided otherwise. Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivision.
The words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
section” and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.” Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.
ARTICLE II
Commitments
     Section 2.01 Loans and Letters of Credit.
          (a) Loans.
     (i) US Tranche Loans. Each US Tranche Revolving Lender severally agrees, on
the terms and conditions of this Agreement, to make Revolving Loans to the US
Borrowers during the period from and including (A) the Closing Date or (B) such
later date that such Lender becomes a party to this Agreement as provided in
Section 13.06(b), to and up to, but excluding, the Revolving Credit Maturity
Date in an aggregate Principal Amount at any one time outstanding up to, but not
exceeding, the amount of such Lender’s US Tranche Commitment as then in effect,
minus the LC Exposure of such Lender. Subject to the terms of this Agreement,
during the period from the Closing Date to and up to, but excluding, the
Revolving Credit Maturity Date, the US Borrowers may borrow, repay and reborrow
the amount described in this Section 2.01(a)(i).
     (ii) Reserved.
     (iii) Canadian Tranche Loans. Subject to Section 2.12, during the period
from and including (A) the Closing Date or (B) such later date that such Lender
becomes a party to this Agreement as provided in Section 13.06(b), to and up to,
but excluding, the Revolving Credit Maturity Date, each Canadian Tranche
Revolving Lender severally agrees, on the terms and conditions of this
Agreement, (1) to make Canadian Tranche Loans to the Canadian Borrowers in
Canadian Dollars or US Dollars at the election of the Canadian Borrowers and
(2) to accept and purchase Bankers’ Acceptances from (or, at the option of any
Canadian Tranche Revolving Lender in accordance with Section 2.12(g) hereof,
make BA Equivalent Loans in lieu of purchasing a Bankers’ Acceptance to) the
Canadian Borrowers. The Canadian Tranche Loans, if in US Dollars, will be either
US Dollar LIBOR Loans or US Dollar Base Rate Loans and, if in Canadian Dollars,
will be either Canadian Prime Rate Loans, Bankers’ Acceptances or BA Equivalent
Loans. Each Canadian Tranche Revolving Lender’s Canadian Tranche Credit Exposure
shall not exceed the amount of such Lender’s Canadian Allocated Commitment as
then in effect; provided, however, that the aggregate Principal Amount of all
such Canadian Tranche Loans by all Canadian Tranche Revolving Lenders hereunder
at any one time outstanding shall not exceed the Canadian Allocated Total
Commitments as

-31-



--------------------------------------------------------------------------------



 



then in effect. Within the foregoing limits, the Canadian Borrowers may use the
Canadian Allocated Total Commitments by borrowing, repaying and (except for
Bankers’ Acceptances and BA Equivalent Loans) prepaying the Canadian Tranche
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.
     (iv) Maximum Amount of Loans. The Combined Revolving Credit Exposure shall
not exceed the Aggregate Revolving Commitments at any time.
     (v) Term Loans. Subject to the terms and conditions hereof and in the
applicable Term Loan Assumption Agreement, each Term Loan Lender severally
agrees, subject to the terms and conditions set forth herein and therein, to
make a senior secured amortizing term loan (collectively, the “Term Loans”) to
the US Borrowers on the Term Loan Funding Date in the Principal Amount of such
Term Loan Lender’s Term Commitment. Once repaid or prepaid, Term Loans may not
be reborrowed.
          (b) Letters of Credit. During the period from and including the
Closing Date to, but excluding, the 30th day prior to the Revolving Credit
Maturity Date, the Issuing Banks, as issuing bank for the US Tranche Revolving
Lenders, agree to extend credit for the account of the US Borrowers at any time
and from time to time by issuing, renewing, extending or reissuing Letters of
Credit; provided however, the LC Exposure at any one time outstanding shall not
exceed $75,000,000. The US Tranche Revolving Lenders shall participate in such
Letters of Credit according to their respective US Tranche Percentages. Each of
the Letters of Credit shall (1) be issued by the Issuing Banks on a sight basis
only, (2) contain such terms and provisions as are reasonably required by the
Issuing Banks, (3) be for the account of such US Borrower and (4) expire not
later than (A) 30 days before the Revolving Credit Maturity Date, with respect
to commercial letters of credit, and (B) 10 days before the Revolving Credit
Maturity Date, with respect to standby letters of credit. The US Borrowers may
request that one or more Letters of Credit be issued in an Offshore Currency
denomination as part of the LC Exposure. The aggregate US Dollar Equivalent of
all Offshore Currency Letters of Credit, as of the issuance date of any such
Offshore Currency Letter of Credit, shall not exceed $75,000,000. No Issuing
Bank shall be obligated to issue an Offshore Currency Letter of Credit if such
Issuing Bank has determined, in its sole discretion, that it is unable to fund
obligations in the requested Offshore Currency; provided, however, the US
Administrative Agent shall use its best efforts to locate suitable issuers if no
Issuing Banks are able to fund obligations in the requested Offshore Currency.
From and after the Closing Date, the Existing Letters of Credit shall be deemed
to be Letters of Credit issued pursuant to this Section 2.01(b). The Existing
Letters of Credit are described on Schedule 2.01(b).
Notwithstanding anything to the contrary contained in this Agreement, including,
without limitation, this Section 2.01(b), the expiration date of one or more
Letters of Credit may extend beyond the Revolving Credit Maturity Date;
provided, however, it is hereby expressly agreed and understood that:
     (i) the aggregate face amount of all such Letters of Credit shall not at
any time exceed $25,000,000;

-32-



--------------------------------------------------------------------------------



 



     (ii) the expiration dates of such Letters of Credit shall not extend more
than three (3) years beyond the Revolving Credit Maturity Date;
     (iii) the US Borrowers shall, not later than five (5) Business Days prior
to the Revolving Credit Maturity Date, deposit in an account with the US
Administrative Agent, in the name of the US Administrative Agent for the benefit
of the US Administrative Agent and the Issuing Banks, an amount in cash equal to
the aggregate face amount of all such Letters of Credit as of such date;
provided that for all Offshore Currency Letters of Credit, the US Borrowers
shall deposit an amount in cash equal to 110% of the aggregate face amount of
all such Offshore Currency Letters of Credit and will have a continuing
obligation to maintain in such account at least an amount in cash equal to 110%
of the aggregate face amount of all such Offshore Currency Letters of Credit
based on the then US Dollar Equivalent, and the US Administrative Agent shall
have exclusive dominion and control (including the exclusive right of
withdrawal) over such account;
     (iv) if the Issuing Banks make any disbursement in connection with a Letter
of Credit after the Revolving Credit Maturity Date, such disbursement shall be
an advance on behalf of the US Borrowers under this Agreement and shall be
reimbursed to the Issuing Banks either (A) by the US Administrative Agent
applying amounts in the cash collateral account referred to in clause
(iii) above until reimbursed in full, or (B) by the US Borrowers pursuant to
Section 2.10 (except that the US Borrowers shall not have the right to request
that the US Tranche Revolving Lenders make, and the US Tranche Revolving Lenders
shall not have any obligation to make, a Loan under this Agreement after the
Revolving Credit Maturity Date to fund any such disbursement); and
     (v) all such disbursements referred to in clause (iv) of this paragraph
shall be secured only by the cash collateral referred to in clause (iii) of this
paragraph and the US Borrowers hereby grant, and by each deposit of such cash
collateral with the US Administrative Agent grant, to the US Administrative
Agent a first-priority security interest in all such cash collateral, without
any further action on the part of the Issuing Banks, the US Borrowers, the US
Administrative Agent, any US Tranche Revolving Lender or any other Person now or
hereafter party hereto (other than any action the US Administrative Agent
reasonably deems necessary to perfect such security interest, which action the
US Borrowers hereby authorize the US Administrative Agent to take), until same
are reimbursed in full.
If, on the later of the Revolving Credit Maturity Date or the Term Loan Maturity
Date (A) the US Tranche Commitments have been terminated, (B) the Loans, all
interest thereon and all other amounts payable by the Borrowers hereunder or in
connection herewith (other than the LC Exposure in connection with any Letter of
Credit having an expiration date extending beyond the Revolving Credit Maturity
Date as permitted by Section 2.01(b)) have been paid in full, and (C) the
conditions set forth in clause (iii) above have been fully satisfied, then from
and after such date the following provisions of this Agreement shall not be
operative: Sections 9.01 (other than Section 9.01(a), which shall remain
operative), 9.02 (except as the same may affect a Letter of Credit), 9.03(b),
9.04, 9.09, 9.10, 9.11, 10.01, 10.02 (except for cash collateral securing
Letters of Credit), 10.03, 10.04, 10.06, 10.08, 10.11, 10.12, 10.13, 10.14,
10.15, 10.16, 10.17, 10.18 and 10.19.

-33-



--------------------------------------------------------------------------------



 



If, after payment in full of all Indebtedness of the Borrowers under the Loan
Documents (including without limitation, reimbursement obligations with respect
to Letters of Credit) and the expiration or cancellation of all outstanding
Letters of Credit, there remains any amount on deposit in the cash collateral
account referred to in clause (iii) above, the US Administrative Agent shall,
within three (3) Business Days after all such Indebtedness is paid in full and
all outstanding Letters of Credit have expired or been cancelled, return such
amount to the US Borrowers.
          (c) Limitation on Types of Loans. Subject to the other terms and
provisions of this Agreement, at the option of the US Borrowers, the US Tranche
Loans may be US Dollar Base Rate Loans or US Dollar LIBOR Loans, and at the
option of the Canadian Borrowers, the Canadian Tranche Loans may be Canadian
Prime Rate Loans, Bankers’ Acceptances, BA Equivalent Loans, US Dollar Base Rate
Loans or US Dollar LIBOR Loans; provided that, without the prior written consent
of the Majority Lenders, no more than ten (10) US Dollar LIBO Rate Borrowings
and five (5) Bankers’ Acceptances or BA Equivalent Loans may be outstanding at
any time with respect to the Revolving Credit Facility. Subject to the other
terms and provisions of this Agreement, at the option of the US Borrowers, the
Term Loans may be US Dollar Base Rate Loans or US Dollar LIBOR Loans; provided
that, without the prior written consent of the Majority Lenders, no more than
ten (10) US Dollar LIBO Rate Borrowings may be outstanding at any time with
respect to the Term Loan Facility.
     Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit.
          (a) Borrowings. The Borrowers shall give the US Administrative Agent
(which shall promptly notify the Lenders including the Canadian Administrative
Agent) advance notice as hereinafter provided of each Borrowing hereunder, which
shall specify (i) the aggregate amount of such Borrowing, (ii) the Type (in each
case stating the amounts and currency requested), (iii) the date (which shall be
a Business Day) of the Loans to be borrowed, (iv) (in the case of US Dollar
LIBOR Loans) the duration of the Interest Period therefore and (v) the location
and number of the Requesting Borrower’s account. Notwithstanding the foregoing,
all Borrowings by way of Bankers’ Acceptances and BA Equivalent Loans shall be
made pursuant to Section 2.12.
          (b) Minimum Amounts. All US Dollar Base Rate Borrowings and Canadian
Prime Rate Borrowings shall be in amounts of at least $250,000 or with respect
to any Revolving Borrowing, the remaining balance of the Aggregate US Tranche
Commitments or the Canadian Allocated Total Commitments, as applicable, if less,
or the amount of a Borrowing to fund a Letter of Credit pursuant to
Section 2.10(a), if less, or any whole multiple of $250,000 in excess thereof,
and all US Dollar LIBO Rate Borrowings shall be in amounts of at least
$1,000,000 or the amount of a Borrowing to fund a Letter of Credit pursuant to
Section 2.10(a), if less, or any whole multiple of $500,000 in excess thereof.
          (c) Notices. The initial Borrowing and all subsequent Borrowings,
continuations and conversions shall require advance written notice to the US
Administrative Agent (which shall promptly notify the Lenders including the
Canadian Administrative Agent) in the form of Exhibits B-1 and B-2, as
applicable (or telephonic notice promptly confirmed by such a written notice),
which in each case shall be irrevocable, from the Requesting Borrower to be
received by the US Administrative Agent not later than (i) 12:00 p.m. Eastern
time on the date

-34-



--------------------------------------------------------------------------------



 



of each US Dollar Base Rate Borrowing, (ii) 12:00 p.m. Eastern time one
(1) Business Day prior to the date of each Canadian Prime Rate Borrowing and
(iii) three (3) Business Days prior to the date of each US Dollar LIBO Rate
Borrowing, continuation or conversion. Without in any way limiting the
Requesting Borrower’s obligation to confirm in writing any telephonic notice,
the US Administrative Agent may act without liability upon the basis of
telephonic notice believed by the US Administrative Agent in good faith to be
from the Requesting Borrower prior to receipt of written confirmation. In each
such case, the Requesting Borrower hereby waives the right to dispute the US
Administrative Agent’s record of the terms of such telephonic notice except in
the case of gross negligence or willful misconduct by the US Administrative
Agent, its officers, employees, agents or representatives. Either US Borrower
may give notice for both US Borrowers.
          (d) Continuation Options. Subject to the provisions made in this
Section 2.02(d), the Borrowers may elect to continue all or any part of any US
Dollar LIBO Rate Borrowing beyond the expiration of the then current Interest
Period relating thereto by giving advance notice as provided in Section 2.02(c)
to the US Administrative Agent (which shall promptly notify the Lenders
including the Canadian Administrative Agent) of such election, specifying the
amount of such Borrowing to be continued and the Interest Period therefor. In
the absence of such a timely and proper election, the Borrowers shall be deemed
to have elected to convert such US Dollar LIBO Rate Borrowing to a US Dollar
Base Rate Borrowing, pursuant to Section 2.02(e). All or any part of any US
Dollar LIBO Rate Borrowing may be continued as provided herein, provided that
(i) any continuation of any such Borrowing shall be (as to each Borrowing as
continued for an applicable Interest Period) in amounts of at least $1,000,000
or any whole multiple of $500,000 in excess thereof and (ii) no Default shall
have occurred and be continuing. If a Default shall have occurred and be
continuing, each US Dollar LIBO Rate Borrowing shall be converted to a US Dollar
Base Rate Borrowing on the last day of the Interest Period applicable thereto.
          (e) Conversion Options. The Borrowers may elect to convert all or any
part of any US Dollar LIBO Rate Borrowing on the last day of the then current
Interest Period relating thereto to (i) for the US Tranche, a US Dollar Base
Rate Borrowing and (ii) for the Canadian Tranche, a US Dollar Base Rate
Borrowing, a Canadian Prime Rate Borrowing or (subject to Section 2.12) a
Bankers’ Acceptance or BA Equivalent Loan Borrowing by giving advance notice to
the US Administrative Agent (which shall promptly notify the Lenders including
the Canadian Administrative Agent) of such election. Subject to the provisions
made in this Section 2.02(e), the Borrowers may elect to convert all or any part
of any US Dollar Base Rate Borrowing at any time and from time to time to
(A) for the US Tranche, a US Dollar LIBO Rate Borrowing and (B) for the Canadian
Tranche, a US Dollar LIBO Rate Borrowing, a Canadian Prime Rate Borrowing or
(subject to Section 2.12) a Bankers’ Acceptance or BA Equivalent Loan Borrowing
by giving advance notice as provided in Section 2.02(c) to the US Administrative
Agent (which shall promptly notify the Lenders including the Canadian
Administrative Agent) of

-35-



--------------------------------------------------------------------------------



 



such election. All or any part of any outstanding Borrowing may be converted as
provided herein, provided that (x) any conversion of any US Dollar Base Rate
Borrowing into a US Dollar LIBO Rate Borrowing shall be (as to each such
Borrowing into which there is a conversion for an applicable Interest Period) in
amounts of at least $1,000,000 or any whole multiple of $500,000 in excess
thereof and (y) no Default shall have occurred and be continuing. If a Default
shall have occurred and be continuing, no US Dollar Base Rate Borrowing may be
converted into a US Dollar LIBO Rate Borrowing.
          (f) Advances. Not later than 1:00 p.m. Eastern time on the date
specified for each Borrowing hereunder, each Applicable Lender shall make
available the amount of the Loan to be made by it on such date to the Applicable
Administrative Agent, to an account which such Administrative Agent shall
specify, in immediately available funds, for the account of the Requesting
Borrower. The amounts so received by the Applicable Administrative Agent shall,
subject to the terms and conditions of this Agreement, be made available to the
Requesting Borrower by depositing the same, in immediately available funds, in
an account of the Requesting Borrower, designated by such Borrower and
maintained at its principal office.
          (g) Letters of Credit. Any US Borrower shall submit to the US
Administrative Agent and the Issuing Bank a Letter of Credit Application not
later than 11:00 a.m. Eastern time, not less than three (3) Business Days prior
to the proposed date of issuance (or such shorter period as may be agreed to by
the US Administrative Agent and the Issuing Bank) and at least thirty (30)
Business Days prior to the date of amendment, renewal or extension (or such
shorter period as may be agreed to by the US Administrative Agent and the
Issuing Bank) of a Letter of Credit hereunder. Each Letter of Credit Application
shall specify (i) the amount of such Letter of Credit, (ii) the date (which
shall be a Business Day) such Letter of Credit is to be issued, amended, renewed
or extended, (iii) the duration thereof, (iv) the name and address of the
beneficiary thereof, (v) the form of the Letter of Credit, (vi) the name of the
elected Issuing Bank and (vii) such other information as the US Administrative
Agent and the Issuing Bank may reasonably request, all of which shall be
reasonably satisfactory to the US Administrative Agent and such Issuing Bank.
Subject to the terms and conditions of this Agreement, on the date specified for
the issuance, amendment, renewal or extension of a Letter of Credit, the Issuing
Bank shall issue, amend, renew or extend such Letter of Credit to the
beneficiary thereof. Promptly thereafter, the Issuing Bank shall notify the US
Administrative Agent and the applicable US Borrower, in writing, of such
issuance, amendment, renewal or extension, and such notice shall be accompanied
by a copy of such issuance, amendment, renewal or extension. Promptly after
receipt of such notice, the US Administrative Agent shall notify each US Tranche
Revolving Lender, in writing, of such issuance, amendment, renewal or extension
and if any US Tranche Revolving Lender so requests, the US Administrative Agent
shall provide such Lender with copies of such issuance, amendment, renewal or
extension.
     Section 2.03 Changes of Commitments.
          (a) Upon (i) any sale of LP Units, Subordinated Units, IDRs or GP
Interests pursuant to Section 10.14(f), or (ii) any sale, exchange or conveyance
of Compression Assets to the UCLP Group resulting in cumulative Net Proceeds
exceeding $100,000,000 pursuant to Section 10.14(b), the Aggregate US Tranche
Commitments shall automatically reduce by an amount equal to 50% of the Net
Proceeds from such sale, exchange or conveyance, such amount to be set forth in
reasonable detail in an officer’s certificate of Holdings delivered promptly or

-36-



--------------------------------------------------------------------------------



 



within five (5) Business Days after the effectiveness of such sale, exchange or
conveyance; provided, however that any sale of LP Units as a result of an
over-allotment option pursuant to a public offering will not be considered a
sale that would result in a reduction to the Aggregate US Tranche Commitments.
          (b) The US Borrowers shall have the right to terminate or to reduce
the amount of the Aggregate US Tranche Commitments at any time, or from time to
time, upon not less than three (3) Business Days’ prior notice to the US
Administrative Agent (which shall promptly notify the Lenders including the
Canadian Administrative Agent) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction (which shall not be less than $1,000,000 or any whole multiple of
$500,000 in excess thereof) and shall be irrevocable and effective only upon
receipt by the US Administrative Agent; provided that, any termination in full
of the Aggregate US Tranche Commitments pursuant to Section 2.03(b) shall
automatically terminate in full the Canadian Allocated Maximum Total
Commitments.
          (c) The US Borrowers shall have the right to allocate (or reallocate,
if previously allocated) a portion of the Aggregate US Tranche Commitments as
the Canadian Allocated Total Commitments by notice to the US Administrative
Agent; provided that (i) any such notice shall be received by the US
Administrative Agent not later than 11:00 a.m. Eastern time ten (10) Business
Days prior to the date such allocation or reallocation shall become effective
which effective date may only occur six (6) times per calendar year, (ii) any
such allocation or reallocation shall be in an aggregate amount of $5,000,000 or
any whole multiple in excess thereof and after giving effect thereto, the
Canadian Allocated Total Commitments shall not exceed the Canadian Allocated
Maximum Total Commitments, or shall be a reallocation to zero, (iii) outstanding
US Tranche Loans will be reallocated according to the new US Tranche Percentages
and if outstanding US Dollar LIBOR Loans are required to be terminated, the
Borrowers shall pay any required amounts pursuant to Section 5.01 and
Section 2.04(a), and (iv) the US Borrowers shall not allocate or reallocate any
portion of the Aggregate US Tranche Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder (A) the US Tranche Credit Exposure
would exceed the Aggregate US Tranche Commitments, (B) the Canadian Tranche
Credit Exposure would exceed the Canadian Allocated Total Commitments and
(C) any US Tranche Revolving Lender’s US Tranche Commitment would not equal or
exceed its US Tranche Credit Exposure or any Canadian Tranche Revolving Lender’s
Canadian Allocated Commitment would not equal or exceed its Canadian Tranche
Credit Exposure. The allocation will be effected by reducing the US Tranche
Commitment of each US Tranche Revolving Lender that is or has a branch or an
Affiliate that is a Canadian Tranche Revolving Lender by the amount that its or
its branch’s or Affiliate’s Canadian Allocated Commitment is increased. For any
reallocation, its or its branch’s or Affiliate’s Canadian Allocated Commitment
will be reduced by the amount that its US Tranche Commitment is increased. Any
US Tranche Revolving Lender that is not or has no branch or Affiliate that is a
Canadian Tranche Revolving Lender will not have its US Tranche Commitment
affected. The US Administrative Agent will (x) promptly notify the Canadian
Administrative Agent and the US Tranche Revolving Lenders and the Canadian
Tranche Revolving Lenders of any such notice of allocation or reallocation of
the Aggregate US Tranche Commitments and the amount of their respective Canadian
Allocated Commitments, (y) prepare and provide to the Borrowers, the Canadian
Administrative Agent and the other Lenders such documentation reflecting the new
US

-37-



--------------------------------------------------------------------------------



 



Tranche Commitments and Canadian Allocated Commitments giving effect to such
allocation or reallocation and (z) notify all Lenders of the Aggregate US
Tranche Commitments and Canadian Allocated Total Commitments upon the
effectiveness of such allocation or reallocation, which effectiveness shall
require no vote or consent of any Lender.
          (d) At any time during which no Canadian Allocation Period exists, the
US Borrowers may at such time permanently terminate their right to allocate a
portion of the Aggregate US Tranche Commitments as the Canadian Allocated Total
Commitments, at which time the obligations of the Canadian Borrowers hereunder
and each Guaranty pursuant to ARTICLE XIV shall automatically terminate, and
thereafter no US Tranche Revolving Lender nor any Canadian Tranche Revolving
Lender shall have any Canadian Allocated Commitment.
          (e) The Aggregate US Tranche Commitments once terminated or reduced
pursuant to Sections 2.03(a) and (b), respectively may not be reinstated except
pursuant to Section 2.15.
     Section 2.04 Fees.
          (a) Commitment Fees.
     (i) The US Borrowers shall pay to the US Administrative Agent for the
account of each US Tranche Revolving Lender a commitment fee, which shall accrue
at the Applicable Margin (a “US Commitment Fee”), on the daily average unused
amount (after deducting any LC Exposure) of each US Tranche Revolving Lender’s
US Tranche Commitment for the period from and including the Closing Date up to,
but excluding, the Revolving Credit Maturity Date.
     (ii) During a Canadian Allocation Period, in consideration of each Canadian
Tranche Revolving Lender’s Canadian Allocated Commitment, the Canadian Borrowers
shall pay to the US Administrative Agent in US Dollars for the account of each
Canadian Tranche Revolving Lender a commitment fee, which shall accrue at the
Applicable Margin (a “Canadian Commitment Fee”), on the daily average unused
amount of each Canadian Tranche Revolving Lender’s Canadian Allocated Commitment
for the Canadian Allocation Period.
     (iii) Accrued Commitment Fees shall be payable quarterly in arrears on each
Quarterly Date, on the date of any reallocation of the Aggregate US Tranche
Commitments under Section 2.03(c) and on the earlier of the date the Aggregate
Revolving Commitments are terminated or the Revolving Credit Maturity Date.
          (b) Letter of Credit Fees.
     (i) The US Borrowers shall pay to the US Administrative Agent, for the
account of each US Tranche Revolving Lender and the Issuing Banks, commissions
for issuing the Letters of Credit on the daily outstanding amount of the maximum
liability of the Issuing Banks existing from time under such Letter of Credit
(including the US Dollar Equivalent of the face amount of the outstanding
Offshore Currency Letter of Credit) (calculated separately for each Letter of
Credit) at a rate equal to the Applicable Margin

-38-



--------------------------------------------------------------------------------



 



for US Dollar LIBOR Loans under the Revolving Credit Facility, in effect from
time to time during the term of each Letter of Credit. Each Letter of Credit
shall be deemed outstanding up to the available face amount of the Letter of
Credit (including the US Dollar Equivalent of the face amount of the outstanding
Offshore Currency Letter of Credit) until the Issuing Banks have received from
the beneficiary a written cancellation authorization, in form and substance
reasonably acceptable to the Issuing Banks or until the date the Letter of
Credit expires by its terms. Such commissions are payable quarterly in arrears
on each Quarterly Date and upon cancellation or expiration of each such Letter
of Credit.
     (ii) In addition to the fees described in Section 2.04(b)(i), the US
Borrowers shall pay to the Issuing Bank, for such Issuing Bank’s account, 0.125%
per annum of each such fee as an issuing fee.
     (iii) The US Borrowers shall pay to the Issuing Bank for its own account,
upon each drawing or payment under, issuance of, or amendment to, any Letter of
Credit, such amount as shall at the time of such event be the administrative
charge and reasonable out-of-pocket expenses which the Issuing Bank or its
Affiliate is generally imposing in connection with such occurrence with respect
to letters of credit.
          (c) Other Fees. The US Borrowers shall pay to the US Administrative
Agent for its own account such other fees as are set forth in the Fee Letter on
the dates specified therein to the extent not paid prior to the Closing Date.
     Section 2.05 Several Obligations. The failure of any Lender to make any
Loan to be made by it or to provide funds for disbursements or reimbursements
under Letters of Credit on the date specified therefor shall not relieve any
other Lender of its obligation to make its Loan or provide funds on such date,
but no Lender shall be responsible for the failure of any other Lender to make a
Loan to be made by such other Lender or to provide funds to be provided by such
other Lender.
     Section 2.06 Notes. Any Lender may request that the Loans made by it be
evidenced by a promissory note. In such event, the Applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender, substantially in the form of Exhibit A-1, with respect to
Revolving Loans made to the US Borrowers, Exhibit A-2 with respect to Revolving
Loans made to the Canadian Borrowers and Exhibit A-3 with respect to Term Loans,
as applicable, dated (a) the Closing Date or (b) the effective date of an
Assignment pursuant to Section 13.06(b), in a Principal Amount equal to its
Percentage Share of the Aggregate US Tranche Commitments, Canadian Allocated
Maximum Total Commitments or Aggregate Term Commitments as the case may be, as
originally in effect and otherwise duly completed and such substitute Notes as
required by Section 13.06(b); provided that promissory notes requested in
amounts less than $1,000,000 shall require the consent of the Applicable
Borrower, such consent not to be unreasonably withheld or delayed. The date,
amount, Type, interest rate and Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books and maintained in accordance with its usual
practice. Failure to make such recordation shall not affect any Lender’s or any
Borrower’s rights or obligations in respect of such Loans.

-39-



--------------------------------------------------------------------------------



 



     Section 2.07 Prepayments.
          (a) Voluntary Prepayments. The Borrowers may prepay the US Dollar Base
Rate Loans and the Canadian Borrowers may prepay the Canadian Prime Rate Loans,
as applicable, upon the same Business Day’s prior notice to the US
Administrative Agent (which shall promptly notify the Lenders, including the
Canadian Administrative Agent), which notice shall specify the prepayment date
(which shall be a Business Day) and the amount of the prepayment (which shall be
at least $1,000,000 or the remaining aggregate principal balance outstanding on
the applicable Notes) and shall be irrevocable and effective only upon receipt
by the US Administrative Agent, provided that interest on the principal prepaid,
accrued to the prepayment date, shall be paid on the prepayment date. The
Borrowers may prepay US Dollar LIBOR Loans on the same conditions as for US
Dollar Base Rate Loans (except that prior notice to the US Administrative Agent
shall not be less than three (3) Business Days for US Dollar LIBOR Loans) and in
addition such prepayments of US Dollar LIBOR Loans shall be subject to the terms
of Section 5.05 and shall be in an amount equal to all of the US Dollar LIBOR
Loans for the Interest Period prepaid. Any prepayments made to the Term Loans
shall be applied inversely to the remaining installments owed. Notwithstanding
the foregoing, the Canadian Borrowers shall not be permitted to prepay any
Bankers’ Acceptances or BA Equivalent Loans at any time.
          (b) Mandatory Prepayments.
     (i) If, after giving effect to any termination, reduction or allocation of
the Aggregate US Tranche Commitments pursuant to Sections 2.03(a), (b) and (c),
(A) the US Tranche Credit Exposure exceeds the Aggregate US Tranche Commitments
or (B) any US Tranche Revolving Lender’s US Tranche Credit Exposure exceeds its
US Tranche Commitment, (1) the US Borrowers shall prepay the US Tranche Loans on
the date of such termination, reduction or allocation in an aggregate Principal
Amount, together with interest on the Principal Amount paid accrued to the date
of such prepayment, equal to the excess to be applied first to clause (A) above
and then any remaining to clause (B) above for the applicable US Tranche
Revolving Lender and (2) if any excess remains after prepaying all of the US
Tranche Loans because of the LC Exposure, the US Borrowers shall pay to the US
Administrative Agent on behalf of the Issuing Bank and the US Tranche Revolving
Lenders an amount equal to the excess to be held as cash collateral as provided
in Section 2.10(b) hereof.
     (ii) If, after giving effect to any reallocation of the Canadian Allocated
Commitment pursuant to Section 2.03(c) or any termination or reduction pursuant
to Section 2.03(b), (A) the outstanding aggregate Principal Amount of the
Canadian Tranche Credit Exposure exceeds the Canadian Allocated Total
Commitments or (B) any Canadian Tranche Revolving Lender’s Canadian Tranche
Credit Exposure exceeds its Canadian Allocated Commitment, the Canadian
Borrowers shall prepay the Canadian Tranche Loans (other than Bankers’
Acceptances and BA Equivalent Loans) on the date of such reallocation in an
aggregate Principal Amount, together with interest on the Principal Amount paid
accrued to the date of such prepayment equal to the excess to be applied first
to clause (A) above and then any remaining to clause (B) above for the
applicable Canadian Tranche Revolving Lender.

-40-



--------------------------------------------------------------------------------



 



          (c) Generally. Prepayments permitted or required under this
Section 2.07 shall be without premium or penalty, except as required under
Section 5.05 for prepayment of US Dollar LIBOR Loans. Any prepayments on the
Revolving Loans may be reborrowed subject to the then effective Aggregate US
Tranche Commitments and the Canadian Allocated Total Commitments, as applicable.
Any prepayments on the Term Loans may not be reborrowed. Notwithstanding Section
2.07(b), any prepayments made if an Event of Default exists and is continuing
shall be applied pari passu to the Aggregate Credit Exposure. In the event of a
mandatory prepayment pursuant to this Section 2.07 which would cause Bankers’
Acceptances and BA Equivalent Notes to be prepaid but for the prohibition on
prepayment contained herein, the US Administrative Agent shall deposit with the
Canadian Administrative Agent an amount equal to the Principal Amount that would
have been prepaid for such Bankers’ Acceptances and BA Equivalent Notes on
behalf of the Canadian Tranche Revolving Lenders holding such Bankers’
Acceptances and BA Equivalent Notes to be held pursuant to the terms in
Section 2.12(i) except that on the BA Maturity Date for such Bankers’
Acceptances and BA Equivalent Notes, the Canadian Administrative Agent shall
apply such amounts against such Bankers’ Acceptances and BA Equivalent Notes.
     Section 2.08 Reserved.
     Section 2.09 Assumption of Risks. Each US Borrower assumes all risks of the
acts or omissions of any beneficiary of any Letter of Credit or any transferee
thereof with respect to its use of such Letter of Credit. Neither the Issuing
Bank (except in the case of gross negligence or willful misconduct on the part
of the Issuing Bank or any of its officers, employees, agents or representatives
as determined by final and non appealable judgment of a court of competent
jurisdiction), its correspondents nor any Lender shall be responsible for the
validity, sufficiency or genuineness of certificates or other documents or any
endorsements thereon, even if such certificates or other documents should in
fact prove to be invalid, insufficient, fraudulent or forged; for errors,
omissions, interruptions or delays in transmissions or delivery of any messages
by mail, telex, or otherwise, whether or not they be in code; for errors in
translation or for errors in interpretation of technical terms; the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; the failure of any beneficiary or any transferee of
any Letter of Credit to comply fully with conditions required in order to draw
upon any Letter of Credit; or for any other consequences arising from causes
beyond the Issuing Bank’s control or the control of the Issuing Bank’s
correspondents. In addition, neither the Issuing Bank, the US Administrative
Agent nor any Lender shall be responsible for any error, neglect, or default of
any of the Issuing Bank’s correspondents; and none of the above shall affect,
impair or prevent the vesting of any of the Issuing Bank’s, the US
Administrative Agent’s or any Lender’s rights or powers hereunder, all of which
rights shall be cumulative. The Issuing Bank and its correspondents may accept
certificates or other documents that appear on their face to be in order,
without responsibility for further investigation of any matter contained therein
regardless of any notice or information to the contrary. In furtherance and not
in limitation of the foregoing provisions, each US Borrower agrees that any
action, inaction or omission taken or not taken by the Issuing Bank or by any
correspondent for the Issuing Bank in good faith in connection with any Letter
of Credit, or any related drafts, certificates, documents or instruments, shall
be binding on the

-41-



--------------------------------------------------------------------------------



 



Borrowers and shall not put the Issuing Bank or its correspondents under any
resulting liability to the Borrowers.
     Section 2.10 Obligation to Reimburse and to Prepay.
          (a) In connection with any Letter of Credit, the US Borrowers may make
funds available for disbursement by the Issuing Bank in connection with such
Letter of Credit. In such cases, the Issuing Bank shall use such funds which the
US Borrowers have made available to fund such Letter of Credit. In addition, the
US Borrowers may give written instructions to the Issuing Bank and the US
Administrative Agent to make a Loan under this Agreement to fund any Letters of
Credit which may be drawn. In all such cases, the US Borrowers shall give the
appropriate notices required under this Agreement for a US Dollar Base Rate Loan
or a US Dollar LIBOR Loan. If a disbursement by the Issuing Bank is made under
any Letter of Credit, in cases in which the US Borrowers have not either
provided their own funds to fund a draw on a Letter of Credit or given the US
Administrative Agent prior notice for a Loan under this Agreement, then the US
Borrowers shall pay to the US Administrative Agent within two (2) Business Days
after notice of any such disbursement is received by the US Borrowers, the
amount and, in the case of any Offshore Currency Letters of Credit, the US
Dollar Equivalent determined on the date of such disbursement, of each such
disbursement made by the Issuing Bank under the Letter of Credit (if such
payment is not sooner effected as may be required under this Section 2.10 or
under other provisions of the Letter of Credit), together with interest on the
amount disbursed from and including the date of disbursement until payment in
full of such disbursed amount at a varying rate per annum equal to (i) the then
applicable interest rate for US Dollar Base Rate Loans through the second
Business Day after notice of such disbursement is received by such US Borrower
and (ii) thereafter, the Post-Default Rate for US Dollar Base Rate Loans (but in
no event to exceed the Highest Lawful Rate) for the period from and including
the third Business Day following the date of such disbursement to and including
the date of repayment in full of such disbursed amount. The obligations of each
US Borrower under this Agreement with respect to each Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid or performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever, including, without limitation, but only to the fullest extent
permitted by applicable law, the following circumstances: (A) any lack of
validity or enforceability of this Agreement, any Letter of Credit or any of the
Security Instruments; (B) any amendment or waiver of (including any default), or
any consent to departure from this Agreement (except to the extent permitted by
any amendment or waiver), any Letter of Credit or any of the Security
Instruments; (C) the existence of any claim, set-off, defense or other rights
which either US Borrower may have at any time against the beneficiary of any
Letter of Credit or any transferee of any Letter of Credit (or any Persons for
whom any such beneficiary or any such transferee may be acting), the Issuing
Bank, the US Administrative Agent, any US Tranche Revolving Lender or any other
Person, whether in connection with this Agreement, any Letter of Credit, the
Security Instruments, the transactions contemplated hereby or any unrelated
transaction; (D) any statement, certificate, draft, notice or any other document
presented under any Letter of Credit proves to have been forged, fraudulent,
insufficient or invalid in any respect or any statement therein proves to have
been untrue or inaccurate in any respect whatsoever; (E) payment by the Issuing
Bank under any Letter of Credit against presentation of a draft or certificate
which appears on its face to comply, but does not comply, with the terms of such

-42-



--------------------------------------------------------------------------------



 



Letter of Credit; and (F) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.
Notwithstanding anything in this Agreement to the contrary, the US Borrowers
will not be liable for payment or performance that results from the gross
negligence or willful misconduct of the Issuing Bank or its officers, employees,
agents or representatives, except where the US Borrowers or any Restricted
Subsidiary actually recovers the proceeds for itself or the Issuing Bank of any
payment made by the Issuing Bank in connection with such gross negligence or
willful misconduct, except for reasonable costs and expenses associated with
such recovery.
          (b) In the event of the occurrence of any Event of Default, a payment
or prepayment pursuant to Section 2.07(b) or the maturity of the Notes, whether
by acceleration or otherwise, an amount equal to the LC Exposure, except for all
Offshore Currency Letters of Credit which shall equal an amount equal to 110% of
the aggregate face amount of all such Offshore Currency Letters of Credit based
on the then US Dollar Equivalent, shall be deemed to be forthwith due and owing
by the US Borrowers to the Issuing Bank, the US Administrative Agent and the US
Tranche Revolving Lenders as of the date of any such occurrence; and each US
Borrower’s obligation to pay such amount shall be absolute and unconditional,
without regard to whether any beneficiary of any such Letter of Credit has
attempted to draw down all or a portion of such amount under the terms of a
Letter of Credit, and, to the fullest extent permitted by applicable law, shall
not be subject to any defense or be affected by a right of set-off, counterclaim
or recoupment which the US Borrowers may now or hereafter have against any such
beneficiary, the Issuing Bank, the US Administrative Agent, the US Tranche
Revolving Lenders or any other Person for any reason whatsoever. The US
Borrowers will have a continuing obligation to maintain in such account at least
an amount in cash equal to 110% of the aggregate face amount of all such
Offshore Currency Letters of Credit based on the then US Dollar Equivalent. Such
payments shall be held by the Issuing Bank on behalf of the US Tranche Revolving
Lenders as cash collateral securing the LC Exposure in an account or accounts at
the Principal Office; and the US Borrowers hereby grant to, and by their deposit
with the US Administrative Agent grants to, the US Administrative Agent a
security interest in such cash collateral. In the event of any such payment by
the US Borrowers of amounts contingently owing under outstanding Letters of
Credit and in the event that thereafter drafts or other demands for payment
complying with the terms of such Letters of Credit are not made prior to the
respective expiration dates thereof, the US Administrative Agent agrees, if no
Event of Default has occurred and is continuing or if no other amounts are
outstanding under this Agreement, the Notes or the Security Instruments, to
remit to the US Borrowers (i) amounts for which the contingent obligations
evidenced by the Letters of Credit have ceased and (ii) amounts on deposit as
cash collateral for Letters of Credit.
          (c) Each US Tranche Revolving Lender severally and unconditionally
agrees that it shall promptly reimburse the Issuing Bank in US Dollars an amount
equal to such Lender’s participation in any Letter of Credit as provided in
Section 2.01(b) of any disbursement made by the Issuing Bank under any Letter of
Credit that is not reimbursed according to this Section 2.10 (other than with
respect to disbursements described in the second paragraph of Section 2.10(a)),
and such obligation to reimburse is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the

-43-



--------------------------------------------------------------------------------



 



Aggregate Revolving Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. If the US
Borrowers fail to make such payment when due, the US Administrative Agent shall
notify each US Tranche Revolving Lender of the applicable disbursement, the
payment then due from the US Borrowers in respect thereof and such Lender’s
applicable percentage thereof. Promptly following receipt of such notice, each
US Tranche Revolving Lender shall pay to the US Administrative Agent its
applicable percentage of the payment then due from the US Borrowers, in the same
manner as provided in Section 2.02(f) with respect to Loans made by such Lender
(and Section 2.02(f) shall apply, mutatis mutandis, to the payment obligations
of the US Tranche Revolving Lenders), and the US Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the US
Tranche Revolving Lenders. Promptly following receipt by the US Administrative
Agent of any payment from the US Borrowers pursuant to this paragraph, the US
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that US Tranche Revolving Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such US Tranche Revolving
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any
disbursement shall constitute a Loan and shall not relieve the US Borrowers of
their obligation to reimburse such disbursement.
          (d) If no Event of Default has occurred and is continuing, and subject
to availability under the Aggregate Revolving Commitments (after reduction for
the LC Exposure), to the extent the US Borrowers have not reimbursed the Issuing
Bank for any drawn upon Letter of Credit within one (1) Business Day after
notice of such disbursement has been received by the US Borrowers, the amount of
such Letter of Credit reimbursement obligation shall automatically be funded by
the US Tranche Revolving Lenders as a Loan hereunder and used to pay such Letter
of Credit reimbursement obligation in the percentages referenced in clause
(c) above. If an Event of Default has occurred and is continuing, or if the
funding of such Letter of Credit reimbursement obligation as a Loan would cause
the aggregate amount of all Loans outstanding to exceed the Aggregate Revolving
Commitments (after reduction for the LC Exposure), such Letter of Credit
reimbursement obligation shall not be funded as a Loan, but instead shall accrue
interest as provided in Section 2.10(a) and be subject to reimbursement under
Section 2.10(c).
     Section 2.11 Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type.
     Section 2.12 Bankers’ Acceptances and BA Equivalent Loans.
          (a) Subject to the terms and conditions of this Agreement, the
Canadian Allocated Commitments may be utilized, upon the request of the Canadian
Borrowers, in addition to Canadian Prime Rate Loans, US Dollar Base Rate Loans
and US Dollar LIBOR Loans provided for by Section 2.01(a)(iii), for the
acceptance and purchase by the Canadian Tranche Revolving Lenders of Bankers’
Acceptances issued by the Canadian Borrowers or the making of BA Equivalent
Loans, provided that (i) in no event shall the US Dollar Equivalent Amount of
the aggregate amount of the Canadian Prime Rate Loans, Bankers’ Acceptances and
BA Equivalent Loans and the aggregate amount of the US Dollar Base Rate Loans
and the US Dollar LIBOR Loans owing to the Canadian Tranche Revolving Lenders
exceed the Canadian Allocated Total Commitments, (ii) all Bankers’ Acceptances
and BA Equivalent Notes shall have maturities which fall on a Business Day and
are an integral multiple of thirty (30) days, and

-44-



--------------------------------------------------------------------------------



 



are not less than thirty (30) days or more than 180 days, from the Acceptance
Date (and shall in no event mature on a date after the Revolving Credit Maturity
Date) and (iii) in no event shall the face amount of any Borrowing by way of
Bankers’ Acceptance or BA Equivalent Loan be less than C$1,000,000 and other
than in multiples of C$100,000 for any amounts in excess thereof. Whenever the
Canadian Borrowers are required to furnish a notice to the Canadian
Administrative Agent pursuant to the following additional provisions of this
Section 2.12, it shall give a copy of such notice to the US Administrative
Agent.
          (b) To facilitate the acceptance of Bankers’ Acceptances and the
issuance of BA Equivalent Notes under this Agreement, the Canadian Borrowers
shall, from time to time as required, provide to the Canadian Administrative
Agent Drafts and BA Equivalent Notes duly executed and endorsed in blank by the
Canadian Borrowers in quantities sufficient for each Canadian Tranche Revolving
Lender to fulfill its obligations hereunder. In addition, the Canadian Borrowers
hereby appoint each Canadian Tranche Revolving Lender as its attorney, with
respect to Drafts and BA Equivalent Notes for which the Canadian Borrowers have
provided a Bankers’ Acceptance or BA Equivalent Loan notice:
     (i) to complete and sign on behalf of the Canadian Borrowers, either
manually or by facsimile or mechanical signature, the Drafts to create the
Bankers’ Acceptances (with, in each Canadian Tranche Revolving Lender’s
discretion, the inscription “This is a depository bill subject to the Depository
Bills and Notes Act (Canada)”) or the BA Equivalent Notes, as applicable;
     (ii) after the acceptance thereof by any Canadian Tranche Revolving Lender,
to endorse on behalf of the Canadian Borrowers, either manually or by facsimile
or mechanical signature, such Bankers’ Acceptance in favor of the applicable
purchaser or endorsee thereof including, in such Canadian Tranche Revolving
Lender’s discretion, such Canadian Tranche Revolving Lender or a clearing house
(as defined by the DBNA);
     (iii) to deliver such Bankers’ Acceptances to such purchaser or to deposit
such Bankers’ Acceptances with such clearing house; and
     (iv) to comply with the procedures and requirements established from time
to time by such Canadian Tranche Revolving Lender or such clearing house in
respect of the delivery, transfer and collection of Drafts and Bankers’
Acceptances.
The Canadian Borrowers recognize and agree that all Drafts, Bankers’ Acceptances
and BA Equivalent Notes signed, endorsed, delivered or deposited on their behalf
by a Canadian Tranche Revolving Lender shall bind the Canadian Borrowers as
fully and effectually as if signed in the handwriting of and duly issued,
delivered or deposited by the proper signing officer of such Canadian Borrower.
Each Canadian Tranche Revolving Lender is hereby authorized to accept such
Drafts or issue such Bankers’ Acceptances endorsed in blank or issue BA
Equivalent Notes in such face amounts as may be determined by such Canadian
Tranche Revolving Lender in accordance with the terms of this Agreement,
provided that the aggregate amount thereof is less than or equal to the
aggregate amount of Bankers’ Acceptances required to be accepted by or BA
Equivalent Loans made by such Canadian Tranche Revolving Lender. No Canadian
Tranche Revolving Lender shall be responsible or liable for its failure to
accept a Bankers’ Acceptance or make a BA Equivalent Loan if the cause of such
failure is, in whole or in part, due to the failure

-45-



--------------------------------------------------------------------------------



 



of the Canadian Borrowers to provide duly executed and endorsed Drafts or BA
Equivalent Notes to the Canadian Administrative Agent on a timely basis, nor
shall any Canadian Tranche Revolving Lender be liable for any damage, loss or
other claim arising by reason of any loss or improper use of any such instrument
except loss or improper use arising by reason of the gross negligence or willful
misconduct of such Canadian Tranche Revolving Lender, its officers, employees,
agents or representatives. The Canadian Administrative Agent and each Canadian
Tranche Revolving Lender shall exercise such care in the custody and safekeeping
of Drafts and BA Equivalent Notes as it would exercise in the custody and
safekeeping of similar property owned by it. Each Canadian Tranche Revolving
Lender will, upon the request of the Canadian Borrowers, promptly advise the
Canadian Borrowers of the number and designation, if any, of Drafts and BA
Equivalent Notes then held by it for the Canadian Borrowers. Each Canadian
Tranche Revolving Lender shall maintain a record with respect to Drafts and
Bankers’ Acceptances (A) received by it from the Canadian Administrative Agent
in blank hereunder, (B) voided by it for any reason, (C) accepted by it
hereunder, (D) purchased by it hereunder and (E) canceled at their respective
maturities and of BA Equivalent Notes (1) received by it from the Canadian
Administrative Agent in blank hereunder, (2) voided by it for any reason and
(3) canceled at their respective maturities. Each Canadian Tranche Revolving
Lender further agrees to retain such records in the manner and for the statutory
periods provided in the various Canadian provincial or federal statutes and
regulations which apply to such Canadian Tranche Revolving Lender.
          (c) When the Canadian Borrowers wish to make a Borrowing by way of
Bankers’ Acceptances or BA Equivalent Loans, such Canadian Borrower shall give
the Administrative Agents a borrowing notice in the form of Exhibit B-2 with
respect to the issuance of the Bankers’ Acceptances or BA Equivalent Notes by
not later than 1:00 p.m. Eastern time, three (3) Business Days’ prior to the
Acceptance Date. Each borrowing notice shall be irrevocable and binding on the
Canadian Borrowers. The Canadian Borrowers shall indemnify each Canadian Tranche
Revolving Lender against any loss or expense incurred by such Lender as a result
of any failure by the Canadian Borrowers to fulfill or honor before the date
specified as the Acceptance Date, the applicable conditions set forth in ARTICLE
VI, if, as a result of such failure the requested Bankers’ Acceptance or a BA
Equivalent Loan is not made on such date. Unless otherwise agreed among the
Administrative Agents and the Canadian Tranche Revolving Lenders, the aggregate
amount of all Bankers’ Acceptances or BA Equivalent Notes issued on any
Acceptance Date hereunder shall be accepted pro rata, subject to
Section 2.12(g), by all Canadian Tranche Revolving Lenders relative to their
respective Canadian Tranche Percentage. Upon receipt of a borrowing notice, the
Canadian Administrative Agent shall advise each Canadian Tranche Revolving
Lender of the contents thereof. Upon the acceptance of a Bankers’ Acceptance or
a BA Equivalent Note by a Canadian Tranche Revolving Lender, such Lender shall
purchase such Bankers’ Acceptance from or make such BA Equivalent Loan to such
Canadian Borrower and pay to the Canadian Administrative Agent not later than
12:00 p.m. Eastern time, on the day of such Borrowing, for the account of such
Canadian Borrower, the amount of the BA Net Proceeds in respect of such Bankers’
Acceptance or BA Equivalent Loan.
          (d) On each day during the period commencing with the issuance by the
Canadian Borrowers of any Bankers’ Acceptance and until such BA Exposure shall
have been paid by the Canadian Borrowers, the Canadian Allocated Commitment of
each Accepting Lender that is able to extend credit by way of Bankers’
Acceptances shall be deemed to be utilized for

-46-



--------------------------------------------------------------------------------



 



all purposes of this Agreement in an amount equal to the Principal Amount of
such Bankers’ Acceptance. The Canadian Allocated Commitment of any Canadian
Tranche Revolving Lender providing a BA Equivalent Loan rather than Bankers’
Acceptances shall be deemed utilized during this period in an amount equal to
its Canadian Tranche Percentage of the total amount of Bankers’ Acceptances and
BA Equivalent Loans in each borrowing notice.
          (e) The Canadian Borrowers agree to pay on the BA Maturity Date for
each Bankers’ Acceptance and BA Equivalent Note, to the Canadian Administrative
Agent for account of each Accepting Lender, an amount equal to the Principal
Amount of such Bankers’ Acceptance or BA Equivalent Note. The Canadian Borrowers
hereby waive presentment for payment of Bankers’ Acceptances or BA Equivalent
Note by each Accepting Lender and any defense to payment of amounts due to an
Accepting Lender in respect of a Bankers’ Acceptance or BA Equivalent Note which
might exist by reason of such Bankers’ Acceptance or BA Equivalent Note being
held at maturity by the Accepting Lender which accepted it and agree not to
claim from such Lender any days of grace for the payment at maturity of Bankers’
Acceptances or BA Equivalent Notes.
          (f) If the Canadian Borrowers fail to notify the Canadian
Administrative Agent in writing not later than 1:00 p.m. Eastern time, on the
Business Day prior to any BA Maturity Date that the Canadian Borrowers intend to
pay the Bankers’ Acceptances and BA Equivalent Loans due on such BA Maturity
Date, or fails to make such payment, the Canadian Borrowers shall be deemed, for
all purposes to have given the Canadian Administrative Agent notice of a
borrowing of a Canadian Prime Rate Loan pursuant to Section 2.02(a) for an
amount equal to the Principal Amount of such Bankers’ Acceptance and BA
Equivalent Loan; provided that:
     (i) the BA Maturity Date for such Bankers’ Acceptances shall be considered
to be the date of such Borrowing;
     (ii) the proceeds of such Canadian Prime Rate Loan shall be used to pay the
Principal Amount of the Bankers’ Acceptance due on such BA Maturity Date;
     (iii) each Canadian Tranche Revolving Lender which has made a maturing BA
Equivalent Loan (in accordance with Section 2.12(g) hereof) shall continue to
extend credit to such Canadian Borrower (without further advance of funds to
such Canadian Borrower) by way of a Canadian Prime Rate Loan in the Principal
Amount equal to its maturing BA Equivalent Loan; and
     (iv) the Canadian Administrative Agent shall promptly and in any event
within three (3) Business Days following the BA Maturity Date of such Bankers’
Acceptances and such BA Equivalent Loans, notify the Canadian Borrowers in
writing of the making of or converting to such Canadian Prime Rate Loan pursuant
to this Section 2.12(f).
          (g) If, in the sole judgment of a Canadian Tranche Revolving Lender,
such Lender is unable, as a result of applicable law, customary market practice,
or otherwise, to extend credit by way of Bankers’ Acceptances in accordance with
this Agreement, such Lender shall give notice to such effect to the Canadian
Administrative Agent and the Canadian Borrowers prior to 11:00 a.m. Eastern
time, on the date of the requested credit extension (which

-47-



--------------------------------------------------------------------------------



 



notice may, if so stated therein, remain in effect with respect to subsequent
requests for extension of credit by way of Bankers’ Acceptances until revoked by
notice to the Administrative Agents and the Canadian Borrowers) and shall make
available to the Canadian Administrative Agent, in accordance with this Section
2.12 hereof prior to 2:00 p.m. Eastern time, on the date of such requested
credit extension, a BA Equivalent Loan in an amount equal to the BA Net Proceeds
equivalent to such Lender’s Canadian Tranche Percentage of the total amount of
credit requested to be extended by way of Bankers’ Acceptances.
          (h) It is the intention of the Canadian Administrative Agent, the
Canadian Tranche Revolving Lenders, and the Canadian Borrowers that, except to
the extent a Canadian Tranche Revolving Lender advises otherwise, pursuant to
the DBNA, all Bankers’ Acceptances accepted by the Canadian Tranche Revolving
Lenders under this Agreement shall be issued in the form of a “depository bill”
(as defined in the DBNA), deposited with the Canadian Depository for Securities
Limited and made payable to CDS & Co.
          (i) If any Event of Default shall have occurred and be continuing, on
the Business Day that the Canadian Borrowers receive notice from the Canadian
Tranche Revolving Lenders with BA Exposure representing greater than 662/3% of
the total BA Exposure or, if the maturity of the Loans has been accelerated,
from the Canadian Administrative Agent, the US Administrative Agent, or the
Majority Lenders, demanding the deposit of cash collateral pursuant to this
paragraph, the Canadian Borrowers shall deposit in an account with the Canadian
Administrative Agent, in the name of the Canadian Administrative Agent and for
the benefit of the Canadian Tranche Revolving Lenders, an amount in cash equal
to the BA Exposure of the Canadian Borrowers as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in Section 11.01(f) or
Section 11.01(g). Any such deposit shall be held by the Canadian Administrative
Agent as collateral for the payment and performance of the obligations of the
Canadian Borrowers under this Agreement. The Canadian Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Canadian Administrative Agent and at the Canadian Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Canadian Administrative Agent for the
satisfaction of the obligations of the Canadian Borrowers with respect to the BA
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Canadian Borrowers under this
Agreement (but subject to the consent of Canadian Tranche Revolving Lenders with
BA Exposure representing greater than 50% of the total BA Exposure). If the
Canadian Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Canadian Borrowers
within three (3) Business Days after all Events of Default have been cured or
waived.
          (j) Drafts of the Canadian Borrowers to be accepted as Bankers’
Acceptances and BA Equivalent Notes hereunder shall be duly executed on behalf
of the Canadian Borrowers.

-48-



--------------------------------------------------------------------------------



 



Notwithstanding that any person whose signature appears on any Bankers’
Acceptance or BA Equivalent Note as a signatory for the Canadian Borrowers may
no longer be an authorized signatory for the Canadian Borrowers at the date of
issuance of a Bankers’ Acceptance or advance of a BA Equivalent Loan, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance or advance, and any
such Bankers’ Acceptance or BA Equivalent Note so signed shall be binding on the
Canadian Borrowers.
          (k) Each Canadian Tranche Revolving Lender may at any time and from
time to time hold, sell, rediscount or otherwise dispose of any or all Bankers’
Acceptances accepted and purchased by it.
     Section 2.13 Joint and Several Liability of the Borrowers.
     (a) With respect to the US Borrowers, subject to Section 2.14:
     (i) Each of the US Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each of the US Borrowers and in consideration of the undertakings of each of
the US Borrowers to accept joint and several liability for the obligations of
each of them.
     (ii) Each of the US Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other US Borrower with respect to the payment and
performance of all of the obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all of the
obligations hereunder and under the other Loan Documents shall be the joint and
several obligations of each of the US Borrowers without preferences or
distinction between them.
     (iii) If and to the extent that either of the US Borrowers shall fail to
make any payment with respect to any of the obligations hereunder as and when
due or to perform any of such obligations in accordance with the terms thereof,
then in each such event, the other US Borrower will make such payment with
respect to, or perform, such obligation.
     (iv) The provisions of this Section 2.13(a) are made for the benefit of the
Lenders and their successors and assigns and may be enforced by them from time
to time against either of the US Borrowers as often as occasion therefor may
arise and without requirement on the part of the Lenders first to marshall any
of its claims or to exercise any of its rights against the other US Borrower or
to exhaust any remedies available to it against the other US Borrower or to
resort to any other source or means of obtaining payment of any to the
obligations hereunder or to elect any other remedy. The provisions of this
Section 2.13(a) shall remain in effect until all the obligations hereunder shall
have been paid in full or otherwise fully satisfied. If at any time, any
payment, or any part thereof, made in respect of any of the obligations, is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of any of the US Borrowers, or
otherwise, the provisions of this Section 2.13(a) will forthwith be reinstated
an in effect as though such payment had not been made.

-49-



--------------------------------------------------------------------------------



 



     (v) Notwithstanding any provision to the contrary contained herein or in
any of the other Loan Documents, to the extent the obligations of either US
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such US
Borrower hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code).
     (vi) Each US Borrower hereby appoints the other US Borrower to act as its
agent for all purposes under this Agreement (including, without limitation, with
respect to all matters relating to the borrowing, conversion, continuance and
repayment of Loans and the applications for the issuance, renewal, extensions or
reissuance of a Letter of Credit) and agrees that (i) any notice or
communication delivered by the US Administrative Agent or a Lender to a US
Borrower shall be deemed delivered to both US Borrowers and (ii) the US
Administrative Agent and the Lenders may accept, and be permitted to rely on,
any notice, document, instrument or agreement executed by one US Borrower on
behalf of the other US Borrower.
          (b) With respect to the Canadian Borrowers:
     (i) Each of the Canadian Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each of the Canadian Borrowers and in consideration of the undertakings of
each of the Canadian Borrowers to accept joint and several liability for the
obligations of each of them.
     (ii) Each of the Canadian Borrowers jointly and severally hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Canadian Borrower with
respect to the payment and performance of all of the obligations of the Canadian
Borrowers arising under this Agreement and the other Loan Documents, it being
the intention of the parties hereto that all of the obligations of the Canadian
Borrowers hereunder and under the other Loan Documents shall be the joint and
several obligations of each of the Canadian Borrowers without preferences or
distinction between them.
     (iii) If and to the extent that either of the Canadian Borrowers shall fail
to make any payment with respect to any of the obligations of the Canadian
Borrowers hereunder as and when due or to perform any of such obligations in
accordance with the terms thereof, then in each such event, the other Canadian
Borrower will make such payment with respect to, or perform, such obligation.
     (iv) The provisions of this Section 2.13(b) are made for the benefit of the
Lenders and their successors and assigns and may be enforced by them from time
to time against either of the Canadian Borrowers as often as occasion therefor
may arise and without requirement on the part of the Lenders first to marshall
any of its claims or to exercise any of its rights against the other Canadian
Borrower or to exhaust any remedies available to it against the other Canadian
Borrower or to resort to any other source or means of obtaining payment of any
to the obligations of the Canadian Borrowers

-50-



--------------------------------------------------------------------------------



 



hereunder or to elect any other remedy. The provisions of this Section 2.13(b)
shall remain in effect until all the obligations of the Canadian Borrowers
hereunder shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
obligations, is rescinded or must otherwise be restored or returned by the
Lenders upon the insolvency, bankruptcy or reorganization of either of the
Canadian Borrowers, or otherwise, the provisions of this Section 2.13(b) will
forthwith be reinstated and in effect as though such payment had not been made.
     (v) Notwithstanding any provision to the contrary contained herein or in
any of the other Loan Documents, to the extent the obligations of either
Canadian Borrower shall be adjudicated to be invalid or unenforceable for any
reason (including, without limitation, because of any applicable provincial or
federal law relating to fraudulent conveyances or transfers) then the
obligations of such Canadian Borrower hereunder shall be limited to the maximum
amount that is permissible under applicable law (whether federal or provincial
and including, without limitation, the Bankruptcy and Insolvency Act (Canada)).
     (vi) Each Canadian Borrower hereby appoints the other Canadian Borrower to
act as its agent for all purposes under this Agreement (including, without
limitation, with respect to all matters relating to the borrowing, conversion,
continuance and repayment of Loans and the applications for the issuance,
renewal, extensions or reissuance of a Letter of Credit) and agrees that (i) any
notice or communication delivered by the Administrative Agents or a Lender to a
Canadian Borrower shall be deemed delivered to both Canadian Borrowers and (ii)
the Administrative Agents and the Lenders may accept, and be permitted to rely
on, any notice, document, instrument or agreement executed by one Canadian
Borrower on behalf of the other Canadian Borrower.
     Section 2.14 Conditions for Holdings to Become Sole US Borrower.
Notwithstanding anything in this Agreement or in the other Loan Documents to the
contrary, including without limitation, Section 2.13(a):
          (a) Holdings shall have the right to elect to become the sole US
Borrower after (i) the Debt described in Sections 10.01(b), (d), (e) and (k)
(excluding performance guaranties and bonds) are refinanced, paid off or assumed
by Holdings and UCI is released from such Debt except for unsecured guaranties
by UCI of such Debt and except that UCI may remain the primary obligor on up to
$10,000,000 of such Debt and (ii) UCI shall have executed the Guarantee and
Collateral Agreement guaranteeing the performance and payment obligations of
Holdings under the Loan Documents.
          (b) Holdings shall submit a certificate to the US Administrative Agent
substantially in the form of Exhibit G of its election described in subsection
(a) above and upon the delivery of such certificate Holdings shall irrevocably
have all of the rights and obligations of the sole US Borrower under the Loan
Documents (including, without limitation, any Loans made prior to such
notification) and UCI shall be automatically released as a Borrower under this
Agreement and the other Loan Documents, including, without limitation, any
Letter of Credit Application.

-51-



--------------------------------------------------------------------------------



 



     (i) Notwithstanding the use of the term “US Borrowers” as set forth in the
Loan Documents: (i) prior to Holdings having sole rights or obligations as a US
Borrower, as set forth in clause (a) above, the terms “US Borrowers” or “a US
Borrower” as used in the Loan Documents shall mean a reference to Holdings and
UCI and (ii) on and after the date that Holdings becomes the sole US Borrower,
in accordance with clause (b) above, the terms “US Borrowers” or “a US Borrower”
as used in the Loan Documents, including without limitation, any Letter of
Credit Application shall only mean a reference to Holdings.
     Section 2.15 Commitment Increase.
     (a) Subject to the conditions set forth in Section 2.15(b)(ii),
Section 6.02 and Section 6.04, the US Borrowers may increase the Aggregate US
Tranche Commitments and/or the Aggregate Term Commitments then in effect without
the prior written consent of the Lenders (a “Commitment Increase”) by increasing
the applicable commitment of an Applicable Lender or by causing a Person that at
such time is not a Lender to become a Lender (an “Additional Lender”).
     (b) The increase in the Aggregate US Tranche Commitments and/or the
Aggregate Term Commitments shall be subject to the following additional
conditions:
     (i) all such increases shall not exceed $250,000,000 or such lesser amount
as reduced pursuant to Section 2.15(e) for both the Aggregate US Tranche
Commitments and the Aggregate Term Commitments combined;
     (ii) if the US Borrowers elect to increase the Aggregate US Tranche
Commitments by increasing the applicable commitment of a Lender, the US
Borrowers and such Lender shall execute and deliver to the Administrative Agent
a certificate substantially in the form of Exhibit H-1 (a “Commitment Increase
Certificate”);
     (iii) if the US Borrowers elect to increase the Aggregate US Tranche
Commitments by causing an Additional Lender to become a party to this Agreement,
then the US Borrowers and such Additional Lender shall execute and deliver to
the Administrative Agent a certificate substantially in the form of the
Commitment Increase Certificate and Exhibit H-2 (an “Additional Lender
Certificate”), together with an Administrative Questionnaire, and the Borrower
shall, if requested by the Additional Lender, deliver a Note payable to the
order of such Additional Lender in a Principal Amount equal to its US Tranche
Commitment or Term Commitment, and otherwise duly completed; provided that such
Additional Lender must be reasonably acceptable to the Administrative Agent and
the Issuing Bank;
     (iv) if the US Borrowers elect to increase the Aggregate Term Commitments,
the US Borrowers and each Term Loan Lender shall execute and deliver to the US
Administrative Agent a Term Loan Assumption Agreement and such other
documentation as the US Administrative Agent shall reasonably specify to
evidence the Term Commitment of such Term Loan Lender. Each Term Loan Assumption
Agreement shall specify the Term Commitments, the Applicable Margins, the Term
Loan Funding Date, and the Term Loan Maturity Date and other terms of the Term
Loans to be made

-52-



--------------------------------------------------------------------------------



 



thereunder; provided, that no Term Loans shall be made unless (y) the conditions
set forth in Section 6.04 shall be satisfied and (z) the other closing
certificates and documentation as required by the relevant Term Loan Assumption
Agreement shall be delivered. The US Administrative Agent shall promptly notify
each Term Loan Lender as to the effectiveness of each Term Loan Assumption
Agreement.
     (v) no Default or Event of Default shall have occurred and be continuing at
the effective date of such increase;
     (vi) on the effective date of such increase, no US Dollar LIBO Rate
Borrowings shall be outstanding or if any US Dollar LIBO Rate Borrowings are
outstanding, then the effective date of such increase shall be the last day of
the Interest Period in respect of such US Dollar LIBO Rate Borrowings unless the
Borrower pays compensation required by Section 5.02;
     (vii) no Lender’s US Tranche Commitment or Term Commitment may be increased
without the consent of such Lender; and
     (viii) any increase shall be not less than $50,000,000 and shall be in a
whole multiple of $10,000,000 in excess thereof.
          (c) Subject to acceptance and recording thereof pursuant to
Section 2.15(d), from and after the effective date specified in the Commitment
Increase Certificate or the Additional Lender Certificate (or if any US Dollar
LIBO Rate Borrowings are outstanding, then the last day of the Interest Period
in respect of such US Dollar LIBO Rate Borrowings, unless the US Borrowers have
paid compensation required by Section 5.05): (i) the amount of the Aggregate US
Tranche Commitments and/or Aggregate Term Commitments shall be increased as set
forth therein, and (ii) in the case of an Additional Lender Certificate, any
Additional Lender party thereto shall become a party to this Agreement and have
the rights and obligations of a Lender under this Agreement and the other Loan
Documents. In addition in connection with an increase of the Aggregate US
Tranche Commitments, the Lender or the Additional Lender, as applicable, shall
purchase a pro rata portion of the outstanding Revolving Loans (and
participation interests in Letters of Credit) of each of the other US Tranche
Revolving Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Additional Lender, if applicable) shall hold its US Tranche Percentage of the
outstanding Revolving Loans (and participation interests) after giving effect to
the increase in the Aggregate US Tranche Commitments.
          (d) Upon its receipt of a duly completed Commitment Increase
Certificate or an Additional Lender Certificate, executed by the US Borrowers
and the Lender or the US Borrowers and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in
Section 2.15(b)(iii), the Administrative Questionnaire referred to in Section
2.15(b)(iii), if applicable, the other closing certificates and documentation as
required by the Administrative Agent, and the written consent which will not be
unreasonably withheld of the Administrative Agent, and the Issuing Bank to such
increase required by Section 2.15(b)(iii), the Administrative Agent shall accept
such Commitment Increase Certificate or Additional Lender Certificate and record
the information contained therein in the Register required to be maintained by
the Administrative Agent pursuant to Section 12.05(b)(iv). No increase in the
Aggregate US

-53-



--------------------------------------------------------------------------------



 



Tranche Commitments and/or the Aggregate Term Commitments shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 2.15(d).
          (e) Upon the sale of any LP Units, Subordinated Units, IDRs or GP
Interests by the US Borrowers or any Restricted Subsidiaries or upon any sale,
exchange or conveyance of Compression Assets to the UCLP Group resulting in
cumulative Net Proceeds exceeding $100,000,000 pursuant to Section 10.14(b), any
unused Commitment Increases will be reduced by an amount equal to 50% of the Net
Proceeds from such sale, exchange or conveyance, such amount to be set forth in
reasonable detail in an officer’s certificate of Holdings delivered promptly or
within five (5) Business Day after the effectiveness of such sale, exchange or
conveyance, provided, however that any sale of LP Units as a result of an
over-allotment option pursuant to a public offering will not be considered a
sale that would result in a reduction in the unused Commitment Increases.
ARTICLE III
Payments of Principal and Interest
     Section 3.01 Repayment of Loans.
          (a) Revolving Loans. On the Revolving Credit Maturity Date the
Borrowers shall pay to the Applicable Administrative Agent, for the account of
each Applicable Lender, the outstanding aggregate principal and accrued and
unpaid interest under the Revolving Loans.
          (b) Term Loans. On the Term Loan Maturity Date the US Borrowers shall
pay to the US Administrative Agent, for the account of each Term Loan Lender,
the outstanding aggregate principal and accrued and unpaid interest under the
Term Loan.
     Section 3.02 Interest.
          (a) Interest Rates. The Borrowers will pay to the Applicable
Administrative Agent, for the account of each Applicable Lender, interest on the
unpaid Principal Amount of each Loan made by such Lender for the period
commencing on the date such Loan is made to, but excluding, the date such Loan
shall be paid in full, at the following rates per annum:
     (i) with respect to the Revolving Credit Facility, if such a Loan is a US
Dollar Base Rate Loan, the US Dollar Base Rate (as in effect from time to time)
plus the Applicable Margin, but in no event to exceed the Highest Lawful Rate;
     (ii) with respect to the Revolving Credit Facility, if such a Loan is a US
Dollar LIBOR Loan, for each Interest Period relating thereto, the US Dollar LIBO
Rate for such Loan plus the Applicable Margin (as in effect from time to time),
but in no event to exceed the Highest Lawful Rate;
     (iii) with respect to the Revolving Credit Facility, if such a Loan is a
Canadian Prime Rate Loan, the Canadian Prime Rate (as in effect from time to
time) plus the Applicable Margin, but in no event to exceed the Highest Lawful
Rate;

-54-



--------------------------------------------------------------------------------



 



     (iv) with respect to the Term Loan Facility, if such Loan is a US Dollar
Base Rate Loan, the US Dollar Base Rate (as in effect from time to time) plus
the Applicable Margin, but in no event to exceed the Highest Lawful Rate; and
     (v) with respect to the Term Loan Facility, if such Loan is a US Dollar
LIBOR Loan, for each Interest Period relating thereto, the US Dollar LIBO Rate
for such Loan plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
          (b) Canadian Interest.
     (i) For purposes of disclosure under the Interest Act (Canada), where
interest is calculated pursuant Section 3.02(a)(iii) at a rate based upon a 360,
365 or 366 day year, as the case may be, (the “First Rate”), it is hereby agreed
that the rate or percentage of interest on a yearly basis is equivalent to such
First Rate multiplied by the actual number of days in the year divided by 360,
365 or 366, as applicable.
     (ii) Notwithstanding the provisions of this Section 3.02 or any other
provision of this Agreement, in no event shall the aggregate “interest” (as that
term is defined in Section 347 of the Criminal Code (Canada)) exceed the
effective annual rate of interest on the “credit advanced” (as defined therein)
lawfully permitted under Section 347 of the Criminal Code (Canada). The
effective annual rate of interest shall be determined in accordance with
generally accepted actuarial practices and principles over the term of the
applicable Canadian Tranche Loan, and in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries qualified for a period of ten
(10) years appointed by the Canadian Administrative Agent and approved by the
Canadian Borrowers, such approval shall not be unreasonably withheld or delayed,
will be conclusive for the purposes of such determination absent manifest error.
     (iii) A certificate of an authorized signing officer of the US
Administrative Agent as to each amount and/or each rate of interest payable
hereunder from time to time shall be conclusive evidence of such amount and of
such rate, absent manifest error.
     (iv) Wherever in this Agreement reference is made to a rate of interest
“per annum” or a similar expression is used, such interest shall be calculated
using the nominal rate method of calculation and shall not be calculated using
the effective rate method of calculation or any other basis that gives effect to
the principal of deemed reinvestment of interest.
          (c) Post-Default Rate. Notwithstanding the foregoing, each Borrower
will pay to the Applicable Administrative Agent, for the account of each
Applicable Lender interest at the applicable Post-Default Rate on any principal
of any Loan (excluding Bankers’ Acceptances and BA Equivalent Loans) made by
such Lender, and (to the fullest extent permitted by law) on any other amount
payable by each Borrower hereunder, under any Loan Document or under any Note
held by such Lender to or for account of such Lender, for the period commencing
on the date of an Event of Default until the same is paid in full or all Events
of Default are cured or waived.

-55-



--------------------------------------------------------------------------------



 



          (d) Due Dates. Accrued interest on US Dollar Base Rate Loans and
Canadian Prime Rate Loans shall be payable on each Quarterly Date, and accrued
interest on each US Dollar LIBOR Loan shall be payable on the last day of the
Interest Period therefor and, if such Interest Period is longer than three
months, at three-month intervals following the first day of such Interest
Period, except that interest payable at the Post-Default Rate shall be payable
from time to time on demand and interest on any US Dollar LIBOR Loan that is
converted into a US Dollar Base Rate Loan (pursuant to Section 5.04) shall be
payable on the date of conversion (but only to the extent so converted). Any
accrued and unpaid interest on the Revolving Loans shall be paid on the
Revolving Credit Maturity Date. Any accrued and unpaid interest on the Term
Loans shall be paid on the Term Loan Maturity Date.
          (e) Determination of Rates. Promptly after the determination of any
interest rate provided for herein or any change therein, the US Administrative
Agent shall notify the Lenders (including the Canadian Administrative Agent) to
which such interest is payable and the Applicable Borrower thereof. Each
determination by the US Administrative Agent of an interest rate or fee
hereunder shall, except in cases of manifest error, be final, conclusive and
binding on the parties.
ARTICLE IV
Payments; Pro Rata Treatment; Computations; Etc.
     Section 4.01 Payments. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by each Borrower
under this Agreement and the Notes shall be made in US Dollars in the case of US
Tranche Loans, and in Canadian Dollars or US Dollars, as the case may be, in the
case of Canadian Tranche Loans, in immediately available funds, to the
Applicable Administrative Agent at such account as such Applicable
Administrative Agent shall specify by notice to the Applicable Borrower from
time to time, not later than 1:00 p.m. Eastern time on the date on which such
payments shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day). Such
payments shall be made without (to the fullest extent permitted by applicable
law) defense, set-off or counterclaim. Each such payment so received by the
Applicable Administrative Agent under this Agreement or any Note for account of
a Lender shall be paid promptly to such Lender in immediately available funds.
Except as otherwise provided in the definition of “Interest Period”, if the due
date of any payment under this Agreement or any Note would otherwise fall on a
day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall be payable for any principal so
extended for the period of such extension. At the time of each payment to the
Applicable Administrative Agent of any principal of or interest on any
Borrowing, the Applicable Borrower shall notify the Applicable Administrative
Agent of the Loans to which such payment shall apply. In the absence of such
notice, the Administrative Agents may specify the Loans to which such payment
shall apply, but to the extent possible such payment or prepayment will be
applied first to the Loans comprised of US Dollar Base Rate Loans or Canadian
Prime Rate Loans.
     Section 4.02 Pro Rata Treatment. Except to the extent otherwise provided
herein, each Lender agrees that: (a) each Borrowing from the Lenders under
Section 2.01 and each continuation and conversion under Section 2.02 shall be
made from the Applicable Lenders pro rata in accordance with their US Tranche
Percentages, Canadian Tranche Percentages or Term

-56-



--------------------------------------------------------------------------------



 



Loan Percentages, as the case may be, each payment of fees under Section 2.04
shall be made for account of the Applicable Lenders pro rata in accordance with
such same percentages; (b) each termination or reduction of the amount of the
Aggregate US Tranche Commitments under Section 2.03(b) shall be applied to the
US Tranche Commitment of each Applicable Lender, pro rata in accordance with its
US Tranche Percentage; (c) each allocation and reallocation of the Aggregate US
Tranche Commitments and the Canadian Allocated Commitments under Section 2.03(c)
shall be made for the account of each US Tranche Revolving Lender and each
Canadian Tranche Revolving Lender according to its respective Percentage Share;
(d) each payment of Commitment Fees under Section 2.04(a) shall be made to each
US Tranche Revolving Lender and Canadian Tranche Revolving Lender in accordance
with their respective Percentage Shares; (e) each payment or prepayment of
principal of Loans by each Borrower shall be made for account of the Applicable
Lenders pro rata in accordance with the respective unpaid Principal Amount of
the Loans held by the Applicable Lenders; (f) each payment of interest on Loans
by each Borrower shall be made for account of the Applicable Lenders pro rata in
accordance with the amounts of interest due and payable to the respective
Lenders; and (g) each reimbursement by the US Borrowers of disbursements under
Letters of Credit shall be made for account of the Issuing Bank or, if funded by
the US Tranche Revolving Lenders, pro rata for the account of the US Tranche
Revolving Lenders, in accordance with the amounts of reimbursement obligations
due and payable to each respective US Tranche Revolving Lender.
     Section 4.03 Computations. Interest on US Dollar LIBOR Loans and fees shall
be computed on the basis of a year of 360 days and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such interest is payable, unless such calculation would exceed the Highest
Lawful Rate, in which case interest shall be calculated on the per annum basis
of a year of 365 or 366 days, as the case may be. Interest on US Dollar Base
Rate Loans shall be computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed (including the first day but excluding the
last day) occurring in the period for which such interest is payable. Interest
on Canadian Prime Rate Loans shall be computed as provided in Section 3.02(b).
     Section 4.04 Agent Reliance. Unless the US Administrative Agent shall have
received notice from a Lender before the date of any Borrowing of the proceeds
of the Loan that such Lender will not make available to the Applicable
Administrative Agent such Lender’s Percentage Share of such advance, such
Applicable Administrative Agent may assume that such Lender has made its
Percentage Share of such Borrowing available to such Applicable Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(c) and such
Applicable Administrative Agent may, in reliance upon such assumption, make
available to the Applicable Borrower on such date a corresponding amount. If and
to the extent that such Lender shall not have so made its Percentage Share of
such Borrowing available to such Applicable Administrative Agent, such Lender
agrees to immediately pay to such Applicable Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Applicable Borrower until the date
such amount is paid to the Applicable Administrative Agent, at the overnight
Federal Funds Rate. If such Lender shall pay to the Applicable Administrative
Agent such corresponding amount and interest as provided above, such
corresponding amount so paid shall constitute such Lender’s advance as part of
such Borrowing for purposes of this Agreement even though not made on the same
day as the other advances comprising such Borrowing.

-57-



--------------------------------------------------------------------------------



 



     Section 4.05 Set-off, Sharing of Payments, Etc.
          (a) Each Borrower agrees that, in addition to (and without limitation
of) any right of set-off, bankers’ lien or counterclaim a Lender may otherwise
have, each Lender shall have the right and be entitled (after consultation with
the US Administrative Agent), at its option, to offset balances held by it or by
any of its Affiliates for account of the Applicable Borrower at any of its
offices, in US Dollars or in any other currency, against any principal of or
interest on any of such Lender’s Loans, or any other amount payable to such
Lender hereunder, which is not paid when due (including applicable grace
periods) (regardless of whether such balances are then due to such Borrower), in
which case it shall promptly notify the Applicable Borrower and the US
Administrative Agent thereof, provided that such Lender’s failure to give such
notice shall not affect the validity thereof.
          (b) If any Lender shall obtain payment of any principal of or interest
on any Loan made by it to a Borrower under this Agreement (or reimbursement as
to any Letter of Credit) through the exercise of any right of set-off, banker’s
lien or counterclaim or similar right or otherwise, and, as a result of such
payment, such Lender shall have received a greater percentage of the principal
or interest (or reimbursement) then due hereunder by the Applicable Borrower to
such Lender than the percentage received by any other Applicable Lenders, it
shall promptly (i) notify the US Administrative Agent and each other Lender
(including the Canadian Administrative Agent) thereof and (ii) purchase from
such other Applicable Lenders participations in (or, if and to the extent
specified by such Applicable Lender, direct interests in) the Loans (or
participations in Letters of Credit) made by such other Applicable Lenders (or
in interest due thereon, as the case may be) in such amounts, and make such
other adjustments from time to time as shall be equitable, to the end that all
the Applicable Lenders shall share the benefit of such excess payment (net of
any expenses which may be incurred by such Lender in obtaining or preserving
such excess payment) pro rata in accordance with the unpaid principal and/or
interest on the Loans held by each of the Applicable Lenders (or reimbursements
of Letters of Credit). To such end all the Applicable Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. Each
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans made by other Lenders (or in interest due thereon, as the
case may be) may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans (or Letters of Credit) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of each Borrower. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Applicable Lenders entitled under this Section 4.05 to share
the benefits of any recovery on such secured claim.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, the Lenders hereby agree that they shall not set off any funds in any
lock boxes whatsoever in connection with this Agreement, except for such lock
boxes which may be established in connection with this Agreement.

-58-



--------------------------------------------------------------------------------



 



     Section 4.06 Taxes.
          (a) Payments Free and Clear. Any and all payments by each Borrower
hereunder shall be made, in accordance with Section 4.01, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender, the Issuing Bank and the Administrative
Agents (each a “Recipient”), taxes imposed on (or measured by) its net income
and franchise, margin or similar taxes imposed on it, by (i) any jurisdiction
(or political subdivision thereof) of which such Recipient is a citizen or
resident or in which such Lender has an Applicable Lending Office, (ii) the
jurisdiction (or any political subdivision thereof) in which such Recipient is
organized, or (iii) any jurisdiction (or political subdivision thereof) in which
such Recipient is presently doing business which taxes are imposed solely as a
result of doing business in such jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). For the avoidance of doubt, any withholding
taxes imposed by the United States of America on payments made by any Borrower
hereunder shall be included within the definition of “Taxes.” If any Borrower
shall be required by law to deduct any Taxes or Other Taxes from or in respect
of any sum payable hereunder to a Recipient, (A) except as provided in
Section 13.06(b), the sum payable shall be increased by the amount necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.06) such Recipient shall receive an
amount equal to the sum it would have received had no such deductions been made,
(B) such Borrower shall make such deductions and (C) such Borrower shall pay the
full amount deducted to the relevant taxing authority or other Governmental
Authority in accordance with applicable law.
          (b) Other Taxes. In addition, to the fullest extent permitted by
applicable law, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, any
Assignment or any Security Instrument (hereinafter referred to as “Other
Taxes”).
          (c) Indemnification. To the fullest extent permitted by applicable
law, the Borrowers will indemnify each Lender and the Issuing Bank and the
Administrative Agents for the full amount of Taxes and Other Taxes (including,
but not limited to, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 4.06) paid by such Lender, the
Issuing Bank or the Administrative Agents (on their behalf or on behalf of any
Lender), as the case may be, and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted unless the payment of
such Taxes was not correctly or legally asserted and such Lender’s payment of
such Taxes or Other Taxes was the result of its or its officers’, employees’,
agents’ or representatives’ gross negligence or willful misconduct. Any payment
pursuant to such indemnification shall be made within thirty (30) days after the
date any Lender, the Issuing Bank or the Administrative Agents, as the case may
be, make written demand therefor. If any Lender, Issuing Bank, the US
Administrative Agent or the Canadian Administrative Agent receives a refund or
credit in respect of any Taxes or Other Taxes for which such Lender, Issuing
Bank, the US Administrative Agent or the Canadian Administrative Agent has
received payment from the Applicable Borrower it shall promptly notify the

-59-



--------------------------------------------------------------------------------



 



Applicable Borrower of such refund or credit and shall, if no default has
occurred and is continuing, within thirty (30) days after receipt of a request
by the Applicable Borrower (or promptly upon receipt, if the Applicable Borrower
has requested application for such refund or credit pursuant hereto), pay an
amount equal to such refund or credit to the Applicable Borrower without
interest (but with any interest so refunded or credited), provided that the
Applicable Borrower, upon the request of such Lender, Issuing Bank, the US
Administrative Agent or the Canadian Administrative Agent, agrees to return such
refund or credit (plus penalties, interest or other charges) to such Lender,
Issuing Bank, the US Administrative Agent or the Canadian Administrative Agent
in the event such Lender, Issuing Bank or Administrative Agent is required to
repay such refund or credit.
          (d) Lender Representations.
     (i) Each US Lender represents that it is either (A) a “United States
person” (as such term is defined in Code Section 7701(a)(30)) or (B) is entitled
to complete exemption from United States withholding tax imposed on or with
respect to any payments, including fees, to be made to it pursuant to this
Agreement (1) under an applicable provision of a tax convention to which the
United States of America is a party, (2) because such US Lender is not described
in Code Sections 871(h)(3) or 881(c)(3), or (3) because it is acting through a
branch, agency or office in the United States of America and any payment to be
received by it hereunder is effectively connected with a trade or business in
the United States of America. Each US Lender that is not a “United States
person” (as such term is defined in Code Section 7701(a)(30)) agrees to provide
to the US Borrowers and the US Administrative Agent on the Closing Date, or on
the date of its delivery of the Assignment pursuant to which it becomes a US
Tranche Revolving Lender or Term Loan Lender, and at such other times as
required by United States law or as a US Borrower or the US Administrative Agent
shall reasonably request, two accurate and complete original signed copies of
IRS Form W-8BEN, W-8ECI or W-8IMY (or successor or other applicable forms
prescribed by the IRS) certifying to such US Lender’s entitlement to a complete
exemption from United States withholding Tax on interest payments to be made
under this Agreement; provided, however, that no such US Lender shall be
required to deliver an IRS Form W-8BEN, W-8ECI, or W-8IMY to the extent that the
delivery of such form is not authorized by law due to a change in a Governmental
Requirement occurring subsequent to the date on which a form was originally
required to be provided; provided further, however, that in the event that a US
Lender provides the US Borrowers or the US Administrative Agent with an IRS Form
W-8-IMY (or substitute form) indicating that it is a “flow through” entity, as
defined in Treasury Regulations promulgated under Code Section 1441, or
otherwise, not a beneficial owner of interest payments under this Agreement,
such US Lender agrees, on or prior to the Closing Date, or the date of
Assignment to such US Lender, as applicable, to take any actions necessary, and
to deliver to the US Borrowers and the US Administrative Agent all forms
necessary, to establish such US Lender’s entitlement to a complete exemption
from United States withholding Tax on payments of interest to be made under this
Agreement, including causing its partners, members, beneficiaries, beneficial
owners, and their beneficial owners, if any, to take any actions and deliver any
forms necessary to establish such exemption. Notwithstanding the foregoing, a
withholding foreign partnership, withholding foreign trust, and qualified
intermediary

-60-



--------------------------------------------------------------------------------



 



shall only provide such information as is required by Treasury Regulations
promulgated under Code Section 1441. For purposes of this Agreement, the term
“forms” shall include any attachments to IRS Forms W-8IMY required to be filed
by the US Lender.
     (ii) Each US Lender that is a “United States person” (as such term is
defined in Code Section 7701(a)(30)) shall provide two properly completed and
duly executed copies of IRS Form W-9, or any successor or other applicable form.
Each such US Lender shall deliver to the US Borrower and the US Administrative
Agent (provided that such US Lender remains lawfully able to do so), two further
duly executed copies of such form or statement, properly completed in all
material respects, at or before the time any such form or statement expires or
becomes obsolete, or otherwise as reasonably requested by the US Borrowers. Each
such US Lender shall promptly notify the US Borrowers at any time it determines
that it is no longer in a position to provide any previously delivered form or
statement to the US Borrowers and the US Administrative Agent (or any other form
or statement adopted by U.S. taxing authorities for such purpose).
     (iii) Each US Lender also agrees to deliver to the US Borrowers and the US
Administrative Agent such other or supplemental forms as may at any time be
required as a result of changes in applicable law or regulation in order to
confirm or maintain in effect its entitlement to exemption from United States
withholding Tax on any payments hereunder, provided that the circumstances of
such US Lender at the relevant time and applicable laws permit it to do so. If a
US Lender determines, as a result of any change in either (i) a Governmental
Requirement or (ii) its circumstances, that it is unable to submit any form or
certificate that it is obligated to submit pursuant to this Section 4.06, or
that it is required to withdraw or cancel any such form or certificate
previously submitted, it shall promptly notify the US Borrowers and the US
Administrative Agent of such fact. Except as provided in Section 4.06(d)(iv),
each US Lender agrees to indemnify and hold harmless the US Borrowers or the US
Administrative Agent, as applicable, from any United States Taxes, penalties,
interest and other expenses, costs and losses incurred or payable by (A) the US
Borrowers or the US Administrative Agent as a result of such US Lender’s failure
to submit any form or certificate that it is required to provide pursuant to
this Section 4.06 or (B) the US Borrowers or the US Administrative Agent as a
result of their reliance on any such form or certificate which such US Lender
has provided to them pursuant to this Section 4.06.
     (iv) For any period with respect to which a US Lender has failed to provide
the US Borrowers with the form required pursuant to this Section 4.06, if any
(other than if such failure is due to a change in a Governmental Requirement
occurring subsequent to the date on which a form originally was required to be
provided, in which case, such US Lender shall be entitled to indemnification
under this Section 4.06 (including, without limitation, the right to receive
additional amounts pursuant to Section 4.06(a)(A)) and shall not be required to
indemnify the US Borrowers or the US Administrative Agent pursuant to
Section 4.06(d)(iii)(A)), such US Lender shall not be entitled to
indemnification under Section 4.06 with respect to Taxes imposed by the United
States which Taxes would not have been imposed but for such failure to provide
such forms; provided, however, that if a US Lender, which is otherwise exempt
from or subject to a reduced rate of withholding Tax, becomes subject to Taxes
because of its failure to

-61-



--------------------------------------------------------------------------------



 



deliver a form required hereunder, the US Borrowers shall take such steps as
such US Lender shall reasonably request to assist such US Lender to recover such
Taxes.
     (v) Any US Lender claiming any additional amounts payable pursuant to this
Section 4.06 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the US Borrowers
or the US Administrative Agent or to change the jurisdiction of its Applicable
Lending Office or to contest any Tax imposed if the making of such a filing or
change or contesting such Tax would avoid the need for or reduce the amount of
any such additional amounts that may thereafter accrue and would not, in the
sole determination of such US Lender, be otherwise disadvantageous to such US
Lender.
     (vi) Each Canadian Tranche Revolving Lender represents that it is
(A) either (x) not a non-resident of Canada for purposes of the Income Tax Act
(Canada) or (y) a deemed resident of Canada for purposes of Part XIII of the
Income Tax Act (Canada) and (B) an Affiliate of a US Tranche Revolving Lender.
Each Canadian Tranche Revolving Lender agrees to indemnify and hold harmless the
Canadian Borrowers or the Canadian Administrative Agent, as applicable, from any
Canadian taxes, penalties, interest and other expenses, costs and losses
incurred or payable by the Canadian Borrowers or the Canadian Administrative
Agent as a result of its reliance on any representation in this
Section 4.06(d)(vi) (other than if such misrepresentation is due to a change in
a Governmental Requirement occurring subsequent to the date on which such
representation was made, in which case, such Canadian Tranche Revolving Lender
shall be entitled to indemnification under this Section 4.06 (including, without
limitation, the right to receive additional amounts pursuant to
Section 4.06(a)(A)) and shall not be required to indemnify the Canadian
Borrowers or the Canadian Administrative Agent pursuant to Section 4.06(d)(vi)).
ARTICLE V
Capital Adequacy
     Section 5.01 Additional Costs.
          (a) Regulations, etc. The Borrowers shall pay directly to each
Applicable Lender from time to time such amounts as such Lender may determine to
be necessary to compensate such Lender for any costs which it determines are
attributable to its making or maintaining of any US Dollar LIBOR Loans,
accepting and purchasing Bankers’ Acceptances, making or maintaining BA
Equivalent Loans or issuing or participating in Letters of Credit hereunder or
its obligation to make any US Dollar LIBOR Loans, purchase any Bankers’
Acceptances, make any BA Equivalent Loans or issue or participate in any Letters
of Credit hereunder, or any reduction in any amount receivable by such Lender
hereunder in respect of any of such US Dollar LIBOR Loans, Bankers’ Acceptances,
BA Equivalent Loans, Letters of Credit or such obligation, resulting from any
Regulatory Change which: (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any Note or BA Equivalent Note in
respect of any of such US Dollar LIBOR Loans, Bankers’ Acceptances, BA
Equivalent Loans or Letters of Credit (other than taxes imposed on the overall
net income of such Lender or of its Applicable Lending Office for any of such US
Dollar LIBOR Loans by the jurisdiction in which such Lender has its principal
office or Applicable Lending Office); or

-62-



--------------------------------------------------------------------------------



 



(ii) imposes or modifies any reserve, special deposit, minimum capital, capital
ratio or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of such Lender, or the US
Tranche Commitment, Canadian Allocated Commitment, Term Commitment or Loans of
such Lender or the London interbank market; or (iii) imposes any other condition
affecting this Agreement or any Note or BA Equivalent Note (or any of such
extensions of credit or liabilities) or such Lender’s US Tranche Commitment,
Canadian Allocated Commitment, Term Commitment or Loans. Each Lender will notify
the US Administrative Agent and the Applicable Borrower of any event occurring
after the Closing Date which will entitle such Lender to compensation pursuant
to this Section 5.01(a) as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation, and will designate a
different Applicable Lending Office for the Loans of such Lender affected by
such event if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender, provided that such Lender shall have no
obligation to so designate an Applicable Lending Office located in the United
States. If any Lender requests compensation from any Borrower under this
Section 5.01(a), such Borrower may, by notice to such Lender, suspend the
obligation of such Lender to make additional Loans of the Type with respect to
which such compensation is requested until the Regulatory Change giving rise to
such request ceases to be in effect (in which case the provisions of
Section 5.04 shall be applicable).
          (b) Regulatory Change. Without limiting the effect of the provisions
of Section 5.01(a), in the event that at any time (by reason of any Regulatory
Change or any other circumstances arising after the Closing Date affecting
(i) any Lender, (ii) the London interbank market or (iii) such Lender’s position
in such market), the US Dollar LIBO Rate, as determined in good faith by such
Lender, will not adequately and fairly reflect the cost to such Lender of
funding its US Dollar LIBOR Loans, then, if such Lender so elects, by notice to
the US Borrowers and the US Administrative Agent, the obligation of such Lender
to make additional US Dollar LIBOR Loans shall be suspended until such
Regulatory Change or other circumstances ceases to be in effect (in which case
the provisions of Section 5.04 shall be applicable).
          (c) Capital Adequacy. Without limiting the effect of the foregoing
provisions of this Section 5.01 (but without duplication), the Borrowers shall
pay directly to any Applicable Lender from time to time on request such amounts
as such Lender may reasonably determine to be necessary to compensate such
Lender or its parent or holding company for any costs which it determines are
attributable to the maintenance by such Lender or its parent or holding company
(or any Applicable Lending Office), pursuant to any Governmental Requirement
following any Regulatory Change, of capital in respect of its US Tranche
Commitments, its Canadian Allocated Commitments, its Term Commitments, its Note,
its Loans or any interest held by it in any Letter of Credit, such compensation
to include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender or its parent or holding company (or
any Applicable Lending Office) to a level below that which such Lender or its
parent or holding company (or any Applicable Lending Office) could have achieved
but for such Governmental Requirement. Such Lender will notify the Applicable
Borrower that it is entitled to compensation pursuant to this Section 5.01(c) as
promptly as practicable after it determines to request such compensation.

-63-



--------------------------------------------------------------------------------



 



          (d) Compensation Procedure. Any Lender notifying the Applicable
Borrower of the incurrence of additional costs under this Section 5.01 shall in
such notice to such Borrower and the US Administrative Agent set forth in
reasonable detail the basis and amount of its request for compensation.
Determinations and allocations by each Lender for purposes of this Section 5.01
of the effect of any Regulatory Change pursuant to Section 5.01(a) or (b), or of
the effect of capital maintained pursuant to Section 5.01(c), on its costs or
rate of return of maintaining Loans or its obligation to make Loans or issue
Letters of Credit, or on amounts receivable by it in respect of Loans or Letters
of Credit, and of the amounts required to compensate such Lender under this
Section 5.01, shall be conclusive and binding for all purposes, provided that
such determinations and allocations are made on a reasonable basis. Any request
for additional compensation under this Section 5.01 shall be paid by the
Applicable Borrower within thirty (30) days of the receipt by such Borrower of
the notice described in this Section 5.01(d).
     Section 5.02 Limitation on US Dollar LIBOR Loans. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any US Dollar
LIBO Rate for any Interest Period:
          (a) the US Administrative Agent determines (which determination shall
be conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the applicable definition of “US Dollar LIBO
Rate” in Section 1.02 are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for US Dollar
LIBOR Loans as provided herein; or
          (b) the US Administrative Agent determines (which determination shall
be conclusive, absent manifest error) that the relevant rates of interest
referred to in the applicable definition of “US Dollar LIBO Rate” in
Section 1.02 upon the basis of which the rate of interest for US Dollar LIBOR
Loans for such Interest Period is to be determined are not sufficient to
adequately cover the cost to the Lenders of making or maintaining US Dollar
LIBOR Loans;
then the US Administrative Agent shall give the US Borrowers prompt notice
thereof, and so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional US Dollar LIBOR Loans.
     Section 5.03 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain US Dollar
LIBOR Loans hereunder, then such Lender shall promptly notify the US Borrowers
thereof and such Lender’s obligation to make US Dollar LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain US Dollar
LIBOR Loans (in which case the provisions of Section 5.04 shall be applicable).
     Section 5.04 US Dollar Base Rate Loans Pursuant to Sections 5.01, 5.02 and
5.03. If the obligation of any Lender to make US Dollar LIBOR Loans shall be
suspended pursuant to Sections 5.01, 5.02 or 5.03 (“Affected Loans”), all
Affected Loans which would otherwise be made by such Lender shall be made
instead as US Dollar Base Rate Loans (and, if an event referred to in
Section 5.01(b) or Section 5.03 has occurred and such Lender so requests by
notice to the US Borrowers, all Affected Loans of such Lender then outstanding
shall be automatically converted into US Dollar Base Rate Loans on the date
specified by the Lender in such notice)

-64-



--------------------------------------------------------------------------------



 



and, to the extent that Affected Loans are so made as (or converted into) US
Dollar Base Rate Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its
respective US Dollar Base Rate Loans.
     Section 5.05 Compensation.
          (a) The Borrowers shall pay to each Applicable Lender within thirty
(30) days of receipt of written request of such Lender (which request shall set
forth, in reasonable detail, the basis for requesting such amounts and which
shall be conclusive and binding for all purposes provided that such
determinations are made on a reasonable basis), such amount or amounts as shall
compensate it for any loss, cost, expense or liability which such Lender
determines are attributable to:
     (i) any payment, prepayment or conversion of a US Dollar LIBOR Loan
properly made by such Lender or any Borrower for any reason (including, without
limitation, the acceleration of the Loans pursuant to Section 11.02) on a date
other than the last day of the Interest Period for such Loan; or
     (ii) any failure by a Borrower for any reason (including but not limited
to, the failure of any of the conditions precedent specified in ARTICLE VI to be
satisfied) to borrow, continue or convert a US Dollar LIBOR Loan from such
Lender on the date for such Borrowing, continuation or conversion specified in
the relevant notice given pursuant to Section 2.02(c).
Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (A) the amount of interest
which would have accrued on the Principal Amount so paid, prepaid or converted
or not borrowed for the period from the date of such payment, prepayment or
conversion or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date specified for such Borrowing) at the
applicable rate of interest for such Loan provided for herein over (B) the
interest component of the amount such Lender would have bid in the London
interbank market for US Dollar deposits of leading banks in amounts comparable
to such Principal Amount and with maturities comparable to such period (as
reasonably determined by such Lender).
          (b) In the event of (i) the payment of any Principal Amount of any BA
Equivalent Loan or Bankers’ Acceptance other than on the applicable BA Maturity
Date (including as a result of an Event of Default), (ii) the continuation of
any BA Equivalent Loan other than on the applicable BA Maturity Date, (iii) the
failure to borrow any such Bankers’ Acceptance or borrow or continue BA
Equivalent Loan on the date specified in any notice delivered pursuant hereto,
(iv) the assignment of any BA Equivalent Loan or Bankers’ Acceptance other than
on the applicable BA Maturity Date as a result of a request by the Canadian
Borrowers, then, in any such event, the Canadian Borrowers shall compensate each
Applicable Lender for the loss, cost and expense attributable to such event. A
certificate of any such Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section 5.05(b) shall be
delivered to the Canadian Borrowers and the Administrative Agents and shall be
conclusive absent manifest error. The Canadian Borrowers shall pay such Lender
the amount shown as due on any such certificate within thirty (30) days after
receipt

-65-



--------------------------------------------------------------------------------



 



thereof. Notwithstanding anything to the contrary contained herein, nothing in
this Section 5.05(b) shall be construed as giving rise to any right of the
Canadian Borrowers to prepay any Bankers’ Acceptance or BA Equivalent Loan.
     Section 5.06 Replacement Lenders.
          (a) If any Lender has notified the Borrowers and the US Administrative
Agent of its incurring additional costs under Section 5.01 or has required the
Borrowers to make payments for Taxes under Section 4.06, then the Borrowers may,
unless such Lender has notified the Borrowers and the US Administrative Agent
that the circumstances giving rise to such notice no longer apply, terminate, in
whole but not in part, the US Tranche Commitment, Canadian Allocated Commitment
and Term Loans, if any, of any Lender (other than the Administrative Agents)
(the “Terminated Lender”) at any time upon five (5) Business Days’ prior written
notice to the Terminated Lender and the US Administrative Agent (such notice
referred to herein as a “Notice of Termination”).
          (b) In order to effect the termination of the US Tranche Commitment,
the Canadian Allocated Commitment and the Term Loans, as applicable, of the
Terminated Lender, the Borrowers shall: (i) obtain an agreement with one or more
Lenders to increase their US Tranche Commitment or US Tranche Commitments, their
Canadian Allocated Commitment or Canadian Allocated Commitments and their Term
Loans, as applicable and/or (ii) request any one or more other banking
institutions to become parties to this Agreement in place and instead of such
Terminated Lender and agree to accept such commitment or commitments; provided,
however, that such one or more other banking institutions are reasonably
acceptable to the Administrative Agents and become parties by executing an
Assignment and that any replacement of a terminated Canadian Tranche Revolving
Lender shall satisfy the Canadian residency requirements of a Canadian Tranche
Revolving Lender (the Lenders or other banking institutions that agree to accept
in whole or in part the US Tranche Commitment, Canadian Allocated Commitment and
Term Loans, if any, of the Terminated Lender being referred to herein as the
“Replacement Lenders”), such that the aggregate increased and/or accepted
commitments and the Term Loans of the Replacement Lenders under clauses (i) and
(ii) above equal the US Tranche Commitment, the Canadian Allocated Commitment
and the Term Loans, if any, of the Terminated Lender.
          (c) The Notice of Termination shall include the name of the Terminated
Lender, the date the termination will occur (the “Lender Termination Date”), and
the Replacement Lender or Replacement Lenders to which the Terminated Lender
will assign its US Tranche Commitment, Canadian Allocated Commitment and Term
Loans, if any, and, if there will be more than one Replacement Lender, the
portion of the Terminated Lender’s US Tranche Commitment, Canadian Allocated
Commitment and Term Loans, if any, to be assigned to each Replacement Lender.
          (d) On the Lender Termination Date (i) the Terminated Lender shall by
execution and delivery of an Assignment assign its US Tranche Commitment,
Canadian Allocated Commitment and Term Loans, if any, to the Replacement Lender
or Replacement Lenders (pro rata, if there is more than one Replacement Lender,
in proportion to the portion of the Terminated Lender’s US Tranche Commitment,
Canadian Allocated Commitment and Term Loans, if any, to be assigned to each
Replacement Lender) indicated in the Notice of

-66-



--------------------------------------------------------------------------------



 



Termination and shall assign to the Replacement Lender or Replacement Lenders
each of its Loans (if any) then outstanding and participation interests in
Letters of Credit (if any) then outstanding pro rata as aforesaid, (ii) the
Terminated Lender shall endorse its Note(s), Bankers’ Acceptances and BA
Equivalent Notes, payable without recourse, representation or warranty to the
order of the Replacement Lender or Replacement Lenders (pro rata as aforesaid),
(iii) the Replacement Lender or Replacement Lenders shall purchase the Note(s),
Bankers’ Acceptances and BA Equivalent Notes held by the Terminated Lender (pro
rata as aforesaid) at a price equal to the unpaid Principal Amount thereof plus
interest and facility and other fees accrued and unpaid to the Lender
Termination Date, and (iv) the Replacement Lender or Replacement Lenders will
thereupon (pro rata as aforesaid) succeed to and be substituted in all respects
for the Terminated Lender with like effect as if becoming a Lender pursuant to
the terms of Section 13.06(b), and the Terminated Lender will have the rights
and benefits of an assignor under Section 13.06(b). To the extent not in
conflict, the terms of Section 13.06(b) shall supplement the provisions of this
Section 5.06(d). For each Assignment made under this Section 5.06, the
Replacement Lender shall pay to the Applicable Administrative Agent the
processing fee provided for in Section 13.06(b). The Borrowers will be
responsible for the payment of any breakage costs incurred in connection with
the sale of Loans by Terminated Lenders to Replacement Lenders, as if such Loans
had been prepaid and breakage costs had accrued thereto in accordance with
Section 5.05.
ARTICLE VI
Conditions Precedent
     Section 6.01 Effectiveness.
     The effectiveness of this Agreement and the obligation of the Lenders to
make Revolving Loans and of the Issuing Banks to issue Letters of Credit are
subject to the receipt by the US Administrative Agent and the Lenders of all
fees payable pursuant to Section 2.04 on or before the Closing Date and the
receipt by the US Administrative Agent of the following documents and
satisfaction of the other conditions provided in this Section 6.01, each of
which shall be satisfactory to the US Administrative Agent in form and
substance:
          (a) A certificate of the Secretary or an Assistant Secretary of UCI
setting forth (i) resolutions of its board of directors with respect to the
authorization of UCI to execute and deliver the Loan Documents to which it is a
party and to enter into the transactions contemplated in those documents,
(ii) the officers of UCI (A) who are authorized to sign the Loan Documents to
which UCI is a party and (B) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of the authorized officers, and (iv) the articles or
certificate of incorporation and bylaws, certified as being true and complete.
The Administrative Agents and the Lenders may conclusively rely on such
certificate until the Administrative Agents receive notice in writing from UCI
to the contrary.
          (b) A certificate of the Secretary or an Assistant Secretary of UC
Canadian Holdings setting forth (i) resolutions of its board of directors with
respect to the authorization of UC Canadian Holdings to execute and deliver the
Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the officers of UC Canadian

-67-



--------------------------------------------------------------------------------



 



Holdings (A) who are authorized to sign the Loan Documents to which UC Canadian
Holdings is a party and (B) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of the authorized officers, and (iv) the articles or
certificate of amalgamation or its equivalent and bylaws or its equivalent,
certified as being true and complete. The Administrative Agents and the Lenders
may conclusively rely on such certificate until the Administrative Agents
receive notice in writing from UC Canadian Holdings to the contrary.
          (c) A certificate of the Secretary or an Assistant Secretary of UC
Canadian Holdings, on behalf of Universal Canada setting forth (i) resolutions
of the partners of Universal Canada with respect to the authorization of
Universal Canada to execute and deliver the Loan Documents to which it is a
party and to enter into the transactions contemplated in those documents,
(ii) the officers of UC Canadian Holdings who, on behalf of Universal Canada,
(A) are authorized to sign the Loan Documents to which Universal Canada is a
party and (B) will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of the authorized officers, and (iv) the limited partnership
agreement and bylaws or its equivalent, certified as being true and complete.
The Administrative Agents and the Lenders may conclusively rely on such
certificate until the Administrative Agents receive notice in writing from
Universal Canada to the contrary.
          (d) A certificate of the Secretary or an Assistant Secretary of
Holdings setting forth (i) resolutions of its board of directors with respect to
the authorization of Holdings to execute and deliver the Loan Documents to which
it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of Holdings (A) who are authorized to sign the Loan
Documents to which Holdings is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of the authorized officers, and
(iv) the articles or certificate of incorporation and bylaws, certified as being
true and complete. The Administrative Agents and the Lenders may conclusively
rely on such certificate until the Administrative Agents receive notice in
writing from Holdings to the contrary.
          (e) A certificate of the Secretary or an Assistant Secretary (or its
equivalent) of each Subsidiary party to a Loan Document, setting forth
(i) resolutions of its board of directors (or its equivalent) with respect to
the authorization of such Subsidiary to execute and deliver the Loan Documents
to which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers (or its equivalent) of such Subsidiary (A) who are
authorized to sign the Loan Documents to which such Subsidiary is a party and
(B) who will, until replaced by another officer or officers (or its equivalent)
duly authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of the authorized officers (or its equivalent), and (iv) the
Organization Documents, certified as being true and complete. The Administrative
Agents and the Lenders

-68-



--------------------------------------------------------------------------------



 



may conclusively rely on such certificate until they receive notice in writing
from any Borrower or such Subsidiary to the contrary.
          (f) Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of UCI, Holdings and each Subsidiary
party to a Loan Document.
          (g) A compliance certificate which shall be substantially in the form
of Exhibit C-1, duly and properly executed by a Responsible Officer of each US
Borrower and dated as of the Closing Date.
          (h) (i) A counterpart of this Agreement signed on behalf of each party
hereto or (ii) written evidence satisfactory to the US Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.
          (i) The Revolving Notes duly completed and executed for each Lender
that has requested a Revolving Note.
          (j) The Security Instruments, including those described on Exhibit D,
duly completed and executed in sufficient number of counterparts for recording,
if necessary.
          (k) An opinion of Gardere Wynne Sewell LLP, counsel to the US
Borrowers and the Subsidiaries party to a Loan Document, in form and substance
satisfactory to the US Administrative Agent, as to such matters incident to the
transactions herein contemplated and as the US Administrative Agent may
reasonably request.
          (l) A summary of insurance coverage of the US Borrowers evidencing
that each US Borrower is carrying insurance in accordance with Section 7.19.
          (m) Copies of Requests for Information or Copies (Form UCC-11) or
equivalent commercially obtained reports, listing all effective financing
statements which name any of Holdings or any Subsidiary party to a Loan Document
(under their present names and any previous names) as debtor and which are filed
in all jurisdictions in which such Persons are organized, together with copies
of such financing statements.
          (n) A borrowing notice in the form of Exhibit B-1, or Exhibit B-2, as
applicable duly completed and executed by the Applicable Borrower.
          (o) A Letter of Credit Application pertaining to each new Letter of
Credit to be issued on the Closing Date, if any, duly completed and executed by
the US Borrowers.
          (p) All costs, fees, expenses (including, without limitation,
reasonable legal fees and expenses and recording taxes and fees) and other
compensation contemplated by this Agreement and the other Loan Documents, and
for which statements or invoices have been submitted to the US Borrowers,
payable to the Lenders through the Closing Date shall have been paid.

-69-



--------------------------------------------------------------------------------



 



          (q) Except as set forth on Schedule 6.01(q), all Property in which the
US Administrative Agent shall, at such time, be entitled to have a Lien pursuant
to this Agreement or any other Security Instrument shall have been physically
delivered to the possession of the US Administrative Agent or any bailee
accepted by the US Administrative Agent to the extent that such possession is
necessary for the purpose of perfecting the US Administrative Agent’s Lien in
such Collateral.
          (r) Each document (including any Uniform Commercial Code financing
statement) required by this Agreement or under law or reasonably requested by
the US Administrative Agent to be filed, registered or recorded in order to
create in favor of the US Administrative Agent, for the benefit of the Lenders,
a perfected Lien on the Collateral described therein prior and superior in right
to any other Person (other than Permitted Liens), shall be in proper form for
filing, registration or recordation.
          (s) Concurrently with the initial funding of the Revolving Loans, the
US Borrowers shall have repaid the Existing Credit Agreement and all of the
agreements evidencing and securing such Debt shall have been terminated and the
related financing statements released, amended or assigned as required by the US
Administrative Agent.
          (t) The public offering of UCLP described in the S-1 shall have
occurred.
          (u) Such other documents as the US Administrative Agent or any Lender
or special counsel to the US Administrative Agent may reasonably request.
     Section 6.02 Loans and Letters of Credit. The obligation of the Lenders to
make Revolving Loans to each of the Borrowers upon the occasion of each
Revolving Borrowing hereunder and to issue, renew, extend, increase or reissue
Letters of Credit and to accept and purchase Bankers’ Acceptances for the
account of the US Borrowers is subject to the further conditions precedent that:
          (a) no Default shall have occurred and be continuing;
          (b) no Material Adverse Effect shall have occurred and be continuing;
and
          (c) the representations and warranties made by each Borrower in
ARTICLE VII and ARTICLE VIII and in the Security Instruments shall be true on
and as of the date of the making of such Revolving Loans or issuance, renewal,
extension, increase or reissuance of a Letter of Credit with the same force and
effect as if made on and as of such date and following such new Revolving
Borrowing, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Revolving Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct as of such specified earlier
date or the Majority Lenders may expressly consent in writing to the contrary.
Each request for a Revolving Borrowing by the Borrowers or issuance, renewal,
extension, increase or reissuance of a Letter of Credit by the US Borrowers or
for the acceptance and purchase of a Bankers’ Acceptance hereunder shall
constitute a certification by such Borrower to

-70-



--------------------------------------------------------------------------------



 



the effect set forth in Section 6.02(c) (both as of the date of such notice and,
unless such Borrower otherwise notifies the US Administrative Agent prior to the
date of and immediately following such Revolving Borrowing or issuance, renewal,
extension or reissuance of a Letter of Credit as of the date thereof).
     Section 6.03 Conditions Precedent for the Benefit of Lenders. All
conditions precedent to the obligations of the Lenders to make any Loan are
imposed hereby solely for the benefit of the Lenders, and no other Person may
require satisfaction of any such condition precedent or be entitled to assume
that the Lenders will refuse to make any Loan in the absence of strict
compliance with such conditions precedent.
     Section 6.04 Conditions Precedent to the Term Loans and Commitment
Increases. The obligation of the Term Loan Lenders to make Term Loans and the US
Tranche Lenders to make Commitment Increases under this Agreement is subject to
the receipt by the US Administrative Agent, the Term Loan Lenders and the US
Tranche Lenders of all fees payable by written agreement among the US Borrowers
and the Administrative Agent on or before the applicable Term Loan Funding Date
or the date on which any Commitment Increase shall be effective, as applicable,
and the receipt by the US Administrative Agent of the following documents and
satisfaction of the other conditions provided in this Section 6.04, each of
which shall be reasonably satisfactory to the US Administrative Agent in form
and substance:
          (a) All reasonable costs, fees, expenses (including, without
limitation, legal fees and expenses and recording taxes and fees) and other
compensation contemplated by this Agreement and the other Loan Documents payable
to the Term Loan Lenders through the Term Loan Funding Date and to the US
Tranche Lenders through the effective date of any Commitment Increase, as
applicable, to the extent invoices and statements have been received, shall have
been paid.
          (b) The Notes duly completed and executed for each Lender that has
requested a Term Note or a Revolving Note.
          (c) Each document (including any Uniform Commercial Code financing
statement) required by the Security Instruments then in effect or under law or
reasonably requested by the US Administrative Agent to be filed, registered or
recorded in order to create in favor of the US Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than Permitted Liens),
all of which shall be in proper form for filing, registration or recordation.
          (d) All conditions required by Section 6.01(a), (d), (e), (f), (g),
(k), (n) and (p) as they relate to the new Term Loan and Commitment Increases
shall be repeated as if set forth herein.
          (e) Such other documents as the US Administrative Agent or any Lender
or special counsel to the US Administrative Agent may reasonably request.
     Section 6.05 No Waiver. No waiver of any condition precedent shall preclude
the US Administrative Agent or the Lenders from requiring such condition to be
met prior to making

-71-



--------------------------------------------------------------------------------



 



any subsequent Revolving Loan or preclude the Lenders from thereafter declaring
that the failure of such Borrower to satisfy such condition precedent
constitutes a Default.
     Section 6.06 Canadian Tranche Borrowings. The obligation of the Lenders to
make the initial Canadian Tranche Loan to the Canadian Borrowers under this
Agreement is subject to the receipt by the Applicable Administrative Agent of
the following documents:
          (a) An opinion of Cox Hanson O’Reilly Matheson, Nova Scotia, counsel
to the Canadian Borrowers, in form and substance reasonably satisfactory to the
US Administrative Agent, as to such matters incident to the transactions herein
contemplated and as the US Administrative Agent may reasonably request.
ARTICLE VII
Representations and Warranties of US Borrowers
     Each US Borrower represents and warrants with respect to itself, as
applicable, to each of the Administrative Agents and the Lenders (each
representation and warranty herein is given as of the Closing Date and shall be
deemed repeated and reaffirmed on the dates of each Borrowing and issuance,
renewal, extension or reissuance of a Letter of Credit as provided in Section
6.02):
     Section 7.01 Legal Existence. With respect to itself and each of its
Material Subsidiaries: (a) is a legal entity duly organized, legally existing
and in good standing (if applicable) under the laws of the jurisdiction of its
current organization, except as permitted by Section 10.08; (b) has all
requisite power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would result in a
Material Adverse Effect.
     Section 7.02 Financial Condition. With respect to Holdings, the audited
consolidated balance sheet of Holdings and its Consolidated Subsidiaries as at
December 31, 2005 and the related consolidated statement of income,
stockholders’ equity and cash flow of Holdings and its Consolidated Subsidiaries
for the fiscal year ended on said date, with the opinion thereon of Deloitte
Touche heretofore furnished to each of the Lenders and the unaudited
consolidated balance sheet of Holdings and its Consolidated Subsidiaries as at
June 30, 2006 and their related consolidated statements of income, stockholders’
equity and cash flow of Holdings and its Consolidated Subsidiaries for the six
(6) month period ended on such date heretofore furnished to the US
Administrative Agent, are complete and correct and fairly present the
consolidated financial condition of Holdings and its Consolidated Subsidiaries
as at said dates and the results of its operations for the fiscal year and the
six (6) month period on said dates in all material respects, all in accordance
with GAAP, as applied on a consistent basis (subject, in the case of the interim
financial statements, to normal year-end adjustments). Neither Holdings nor any
of its Subsidiaries has on the Closing Date any material Debt, contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in the Financial Statements or in
Schedule 7.02. Since December 31, 2005, there has been no change or event having
a Material Adverse Effect.

-72-



--------------------------------------------------------------------------------



 



     Section 7.03 Litigation. Except as disclosed to the Lenders in
Schedule 7.03 hereto, at the Closing Date there is no litigation, legal,
administrative or arbitral proceeding, investigation or other action of any
nature pending or, to its knowledge threatened against or affecting it or any of
its Subsidiaries which involves the possibility of any judgment or liability
against it or any of its Subsidiaries which would reasonably be expected to have
a Material Adverse Effect.
     Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Closing Date under, the respective charter or by-laws of it
or any of its Restricted Subsidiaries, or any Governmental Requirement or any
agreement or instrument to which it or any of its Restricted Subsidiaries is a
party or by which it is bound or to which it or its Properties are subject, or
constitute a default under any such agreement or instrument, or result in the
creation or imposition of any Lien upon any of the revenues or assets of it or
any of its Restricted Subsidiaries pursuant to the terms of any such agreement
or instrument other than the Liens created by the Loan Documents.
     Section 7.05 Authority. It and each of its Restricted Subsidiaries have all
necessary power and authority to execute, deliver and perform its obligations
under the Loan Documents to which it is a party; and the execution, delivery and
performance by it and each Restricted Subsidiary of the Loan Documents to which
it is a party, have been duly authorized by all necessary action on its part;
and the Loan Documents constitute the legal, valid and binding obligations of it
and each of its Restricted Subsidiaries, enforceable in accordance with their
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
     Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by it or any of its Restricted Subsidiaries
of the Loan Documents or for the validity or enforceability thereof, except for
the recording and filing of the Security Instruments as required by this
Agreement.
     Section 7.07 Use of Loans.
          (a) Revolving Loans. The US Borrowers will use the proceeds of the
Revolving Loans and Letters of Credit for refinancing of debt, working capital,
letters of credit and other general corporate purposes not in contravention of
any Governmental Requirement or of any Loan Document.
          (b) Term Loans. The US Borrowers will use the proceeds of the Term
Loans for repayment of Debt and general corporate purposes not in contravention
of any Governmental Requirement or of any Loan Document.
          (c) Margin Stock. No US Borrower is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T,

-73-



--------------------------------------------------------------------------------



 




U or X of the Board of Governors of the Federal Reserve System) and no part of
the proceeds of any Loan hereunder will be used to buy or carry any margin
stock.
     Section 7.08 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of all such underfunded Plans.
     Section 7.09 Taxes. Except as set out in Schedule 7.09, it and its Domestic
Subsidiaries have filed all United States Federal income tax returns and all
other tax returns which are required to be filed by them and have paid all taxes
due pursuant to such returns or pursuant to any assessment received by it or any
of its Domestic Subsidiaries, except where the failure to file such tax returns
and pay such taxes would not result in a liability in excess of $5,000,000 in
the aggregate. The charges, accruals and reserves on the books of it and its
Domestic Subsidiaries in respect of taxes and other governmental charges are, in
the opinion of the US Borrowers, adequate. No tax lien has been filed and, to
the knowledge of the US Borrowers, no claim is being asserted with respect to
any such tax, fee or other charge which would result in a liability in excess of
$5,000,000 in the aggregate.
     Section 7.10 Titles, Etc.
          (a) Except as set out in Schedule 7.10, it and its Restricted
Subsidiaries have good and marketable title to their material Properties,
(i) except in cases where the failure to have said good and marketable title
would not result in a Material Adverse Effect and (ii) free and clear of all
Liens, except Liens permitted by Section 10.02.
          (b) All leases and agreements necessary for the conduct of the
business of it and its Restricted Subsidiaries are valid and subsisting, in full
force and effect and there exists no default or event or circumstance which with
the giving of notice or the passage of time or both would give rise to a default
under any such lease or agreement and which default, event or circumstance would
result in a Material Adverse Effect.
     Section 7.11 No Material Misstatements. No written information, statement,
exhibit, certificate, document or report furnished to the Administrative Agents
and the Lenders (or any of them) by it or any of its Restricted Subsidiaries in
connection with the negotiation of this Agreement, including the Offering
Memorandum, or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state a material fact necessary to make the statements contained therein not
materially misleading in the light of the circumstances in which made and with
respect to it and its Restricted Subsidiaries taken as a whole. To each US
Borrower’s knowledge, there is no fact peculiar to it or any of its Restricted
Subsidiaries which has a Material Adverse Effect and which

-74-



--------------------------------------------------------------------------------



 



has not been set forth in this Agreement or the other documents, certificates
and statements furnished to the Administrative Agents by or on behalf of it or
any of its Restricted Subsidiaries or otherwise prior to, or on, the Closing
Date in connection with the transactions contemplated hereby.
     Section 7.12 Investment Company Act. Neither it nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
     Section 7.13 Reserved.
     Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14, as of the
Closing Date, it has no Subsidiaries.
     Section 7.15 Location of Business and Offices. Each US Borrower’s principal
place of business and chief executive office is located at the addresses stated
on the signature page of this Agreement.
     Section 7.16 Defaults. Neither it nor any of its Restricted Subsidiaries is
in material default nor has any event or circumstance occurred which, but for
the expiration of any applicable grace period or the giving of notice, or both,
would constitute a material default under any material agreement or instrument
to which it or any of its Restricted Subsidiaries is a party or by which it or
any of its Restricted Subsidiaries is bound, which default would result in a
Material Adverse Effect. No Default hereunder has occurred and is continuing.
     Section 7.17 Environmental Matters. Except (a) as provided in a notice to
all Lenders or (b) as would not have a Material Adverse Effect:
     (i) Neither any Property of it or any of its Subsidiaries nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;
     (ii) Without limitation of clause (i) above, no Property of it or any of
its Subsidiaries nor the operations currently conducted thereon or, to the best
knowledge of it, by any prior owner or operator of such Property or operation,
are in violation of or subject to any existing, pending or threatened action,
suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws;
     (iii) All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all Property of it and each of its Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance or solid waste into the environment, have been duly obtained
or filed, and it and each of its Subsidiaries are in compliance with the terms
and conditions of all such notices, permits, licenses and similar
authorizations;

-75-



--------------------------------------------------------------------------------



 



     (iv) All hazardous substances, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of it or any of its
Subsidiaries have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of it, all such transport carriers and treatment and disposal
facilities have been and are operating in compliance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment, and are not the subject of any existing, pending or
threatened action, investigation or inquiry by any Governmental Authority in
connection with any Environmental Laws;
     (v) It has taken all steps reasonably necessary to determine and has
determined that no hazardous substances, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise released and there has
been no threatened release of any hazardous substances on or to any Property of
it or any of its Subsidiaries except in compliance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment;
     (vi) To the extent applicable, all Property of it and each of its
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the OPA or scheduled as of the Closing Date to be
imposed by OPA during the term of this Agreement, and it does not have any
reason to believe that such Property, to the extent subject to OPA, will not be
able to maintain compliance with the OPA requirements during the term of this
Agreement; and
     (vii) Neither it nor any of its Subsidiaries has any known contingent
liability in connection with any release or threatened release of any oil,
hazardous substance or solid waste into the environment.
     Section 7.18 Compliance with the Law. Neither it nor any of its
Subsidiaries has violated any Governmental Requirement or failed to obtain any
license, permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would (in the event such violation or failure were asserted
by any Person through appropriate action) result in a Material Adverse Effect.
     Section 7.19 Insurance. The notice provided to all Lenders contains an
accurate description of all material policies of fire, liability, workmen’s
compensation and other forms of insurance owned or held by it and each Material
Subsidiary and Material Foreign Subsidiary. All such policies are in full force
and effect, all premiums with respect thereto covering all periods up to and
including the Closing Date have been paid, and no notice of cancellation or
termination has been received with respect to any such policy. Such policies are
sufficient for compliance with all requirements of law and of all agreements to
which it or any Material Subsidiary is a party; are valid, outstanding and
enforceable policies; provide adequate insurance coverage in at least such
amounts and against at least such risks (but including in any event public
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business for the assets and operations of it
and each Restricted Subsidiary; will remain in full force and effect through the
respective dates set forth in the binders for said insurance without the payment
of additional premiums; and will not in any way be affected by,

-76-



--------------------------------------------------------------------------------



 



or terminate or lapse by reason of, the transactions contemplated by this
Agreement. Neither it nor any Material Subsidiary has been refused any insurance
with respect to its assets or operations, nor has its coverage been limited
below usual and customary policy limits, by an insurance carrier to which it has
applied for any such insurance or with which it has carried insurance during the
last three years.
     Section 7.20 Hedging Agreements. Schedule 7.20 sets forth, as of the
Closing Date, a true and complete list of all Hedging Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of it and each of its Restricted Subsidiaries or issued pursuant to
the ABS Facility, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counter party to each such
agreement.
     Section 7.21 Restriction on Liens. Except as set forth on Schedule 7.21,
neither it nor any of its Restricted Subsidiaries is a party to any agreement or
arrangement (other than this Agreement and the Security Instruments), or subject
to any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens pursuant to this Agreement and the Security
Instruments to other Persons on or in respect of its material Properties.
ARTICLE VIII
Representations and Warranties of Canadian Borrowers
     The Canadian Borrowers represent and warrant to each of the Administrative
Agents and the Lenders (each representation and warranty herein is given as of
the Closing Date and shall be deemed repeated and reaffirmed on the dates of
each Borrowing as provided in Section 6.02) with respect to the Canadian
Tranche:
     Section 8.01 Legal Existence. The Canadian Borrowers: (a) (i) in the case
of Universal Canada, it is a legally existing limited partnership and in good
standing under the laws of the jurisdiction of its current organization, and
(ii) in the case of UC Canadian Holdings, it is a legal entity duly organized,
legally existing and in good standing (if applicable) under the laws of the
jurisdiction where it is currently organized; (b) have all requisite power, and
have all material governmental licenses, authorizations, consents and approvals
necessary to own their assets and carry on their business as now being or as
proposed to be conducted; and (c) are qualified to do business in all
jurisdictions in which the nature of the business conducted by them makes such
qualification necessary and where failure so to qualify would result in a
Material Adverse Effect.
     Section 8.02 No Breach. Neither the execution and delivery of the Loan
Documents nor compliance with the terms and provisions hereof will conflict with
or result in a breach of, or require any consent which has not been obtained as
of the Closing Date under, the constituting documents of the Canadian Borrowers,
or any Governmental Requirement or any agreement or instrument to which the
Canadian Borrowers are a party or by which they are bound or to which they or
their Properties are subject, or constitute a default under any such agreement
or instrument, or result in the creation or imposition of any Lien upon any of
the revenues or assets of the Canadian Borrowers pursuant to the terms of any
such agreement or instrument other than the Liens created by the Loan Documents.

-77-



--------------------------------------------------------------------------------



 



     Section 8.03 Authority. The Canadian Borrowers have all necessary power and
authority to execute, deliver and perform their obligations under the Loan
Documents to which they are a party; and the execution, delivery and performance
by the Canadian Borrowers of the Loan Documents to which they are a party, have
been duly authorized by all necessary action on their part; and the Loan
Documents constitute the legal, valid and binding obligations of the Canadian
Borrowers, enforceable in accordance with their terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
     Section 8.04 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Canadian Borrowers of the Loan
Documents or for the validity or enforceability thereof.
     Section 8.05 Defaults. The Canadian Borrowers are not in material default
nor has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
material default under any material agreement or instrument to which the
Canadian Borrowers are a party or by which the Canadian Borrowers are bound,
which default would result in a Material Adverse Effect.
     Section 8.06 Income Tax Act (Canada). Each Canadian Borrower is either not
a non-resident of Canada for purposes of the Income Tax Act (Canada) or is
deemed a resident of Canada for purposes of Part XIII of the Income Tax Act
(Canada).
     Section 8.07 Use of Loans. The Canadian Borrowers will use the proceeds of
the Revolving Loans for working capital, letters of credit and other general
corporate purposes not in contravention of any Governmental Requirement or of
any Loan Document.
ARTICLE IX
Affirmative Covenants
     Holdings and, to the extent applicable, UCI covenants and agrees that, so
long as any of the Aggregate Commitments are in effect and until payment in full
of all Loans hereunder, all interest thereon and all other amounts payable by
the Borrowers hereunder:
     Section 9.01 Reporting Requirements. It shall deliver, or shall cause to be
delivered, to the US Administrative Agent:
          (a) Financial Statements. (i) Within 30 days after the same is
required to be filed with the SEC or any successor agency (but in any event
within 90 days of the end of each fiscal year of Holdings), a copy of each
annual report and any amendment to a report filed with the SEC or any successor
agency pursuant to Section 13 or 15(d) of the Exchange Act (currently Form
10-K), as the same may be amended from time to time, (ii) within 30 days after
the same is required to be filed with the SEC or any successor agency (but in
any event within 60 days after the end of each of the first three fiscal
quarters of Holdings), a copy of each quarterly report and any amendment to any
quarterly report filed with the SEC or any successor agency pursuant to
Section 13 or 15(d) of the Exchange Act (currently Form 10-Q), as the same may
be amended,

-78-



--------------------------------------------------------------------------------



 




from time to time and (iii) promptly after the same become available, but in any
event within 15 days following the date the same are required to be filed with
the SEC, all other reports, notices, proxy statements or other documents that
are distributed by Holdings to its shareholders and all regular and periodic
final reports (including, without limitation, reports on Form 8-K) filed by
Holdings with the SEC, which are publicly available; provided, however, that the
US Borrowers shall be deemed to have furnished the information required by this
Section 9.01(a) if Holdings shall have timely made the same available on “EDGAR”
and/or on its home page on the worldwide web (at the date of this Agreement
located at http://www.universalcompression.com); provided, further, however,
that if the US Administrative Agent is unable to access EDGAR or Holdings’ home
page on the worldwide web, the US Borrowers agree to provide the US
Administrative Agent with paper copies of the information required to be
furnished pursuant to this Section 9.01(a) promptly following notice from the US
Administrative Agent.
          (b) Budget, Projections. Within 90 days following the end of each
fiscal year of Holdings, a copy of the projections of the operating budget and
cash flow budget of Holdings and its Subsidiaries prepared on a consolidated
basis for the succeeding fiscal year, such projections to be accompanied by a
certificate of a Responsible Officer to the effect that such projections have
been prepared on the basis of reasonable assumptions and that such Responsible
Officer has no reason to believe they are incorrect or misleading in any
material respect.
          (c) Notice of Default, Etc. Promptly after any Borrower knows that any
Default or Material Adverse Effect has occurred, a notice of such Default or
Material Adverse Effect, describing the same in reasonable detail and the action
such Borrower proposes to take with respect thereto, and at the US
Administrative Agent’s option, a copy of the notice of such Default or Material
Adverse Effect.
          (d) Management Letters. Promptly after it or any Material Subsidiary’s
receipt thereof, a copy of any “management letter” addressed to the board of
directors of it or such Material Subsidiary from its certified public
accountants and any internal control memoranda relating thereto.
          (e) Other Matters. From time to time such other information regarding
the business, affairs or financial condition of it or any Material Subsidiary
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as the US Administrative
Agent may reasonably request.
          (f) Rating Change. Promptly after Moody’s or S&P shall have announced
a change in the Index Debt Rating, a notice of such change describing the same
in detail.
          (g) Labor Disputes. Promptly upon becoming aware of any labor dispute
which would result in a Material Adverse Effect, a notice of such dispute
describing same in detail and the action such US Borrower proposes to take with
respect thereto.
          (h) Compliance Certificate. The US Borrowers, within ten (10) Business
Days of any deemed delivery of any annual report or quarterly report pursuant to
paragraph (a) above, will furnish to the US Administrative Agent (i) a
certificate substantially in the form of Exhibit C-2 executed by a Responsible
Officer of one of the US Borrowers (A) certifying as to the matters set forth
therein and stating that no Default has occurred and is continuing (or, if any

-79-



--------------------------------------------------------------------------------



 




Default has occurred and is continuing, describing the same in reasonable
detail) and (B) setting forth in reasonable detail the computations necessary to
determine whether the US Borrowers are in compliance with Section 10.13(a), (b)
and (c) as of the end of the respective fiscal quarter or fiscal year; and
(ii) a report, in form and substance satisfactory to the US Administrative
Agent, setting forth as of such Quarterly Date a true and complete list of all
Hedging Agreements (including commodity price swap agreements, forward
agreements or contracts of sale which provide for prepayment for deferred
shipment or delivery of oil, gas or other commodities) of it, each of its
Restricted Subsidiaries or pursuant to the ABS Facility, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.20, any margin
required or supplied under any credit support document, and the counter party to
each such agreement.
          (i) Consolidating Financials. With the delivery or deemed delivery of
the financial statements required by Section 9.01(a), the US Borrowers shall
deliver consolidating information with respect to the Unrestricted Subsidiaries.
     Section 9.02 Litigation. It shall promptly give to the US Administrative
Agent notice of any litigation or governmental investigation or proceeding
pending against it or any of its Subsidiaries which would result in a Material
Adverse Effect.
     Section 9.03 Maintenance, Etc.
          (a) Generally. Except as otherwise permitted by Section 10.08, it
shall and shall cause each Material Subsidiary to: preserve and maintain its
legal entity existence and all of its material rights, privileges, franchises,
patents, trademarks, copyrights and licenses; keep books of record and account
in which full, true and correct entries will be made of all dealings or
transactions in relation to its business and activities; comply with all
Governmental Requirements if failure to comply with such requirements will have
a Material Adverse Effect; pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its Property prior to the date on which penalties attach thereto, except
for any such tax, assessment, charge or levy the payment of which is being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained in accordance with GAAP; upon reasonable notice,
permit representatives of the Administrative Agents, during normal business
hours, to examine, copy and make extracts from its books and records, to inspect
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by such Administrative Agent.
          (b) Proof of Insurance. It shall and shall cause each Material
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance policies which (i) are sufficient for compliance with all
requirements of law and of all agreements to which it or any Material Subsidiary
is a party; (ii) are valid, outstanding and enforceable policies; and (iii)
provide adequate insurance coverage in at least such amounts and against at
least such risks (but including in any event public liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business for the assets and operations of it and each Material
Subsidiary. Within 30 days after the renewal thereof, the US Borrower will
furnish or cause to be furnished to the US Administrative Agent a certificate of
insurance coverage from

-80-



--------------------------------------------------------------------------------



 




the insurer in form and substance satisfactory to the US Administrative Agent
and, if requested, will furnish the US Administrative Agent copies of the
applicable policies.
          (c) Operation of Properties. It will and will cause each of its
Restricted Subsidiaries to operate its Properties or cause such Properties to be
operated in a careful and efficient manner (i) in compliance with the practices
of the industry, (ii) in compliance with all applicable contracts and agreements
and (iii) in compliance in all material respects with all Governmental
Requirements, except where the noncompliance therewith would not result in a
Material Adverse Effect.
     Section 9.04 Environmental Matters.
          (a) Establishment of Procedures. It will and will cause each of its
Subsidiaries to establish and implement such procedures as may be reasonably
necessary to continuously determine and assure that any failure of the following
does not have a Material Adverse Effect: (i) all Property of it and its
Subsidiaries and the operations conducted thereon and other activities of it and
its Subsidiaries are in compliance with and do not violate the requirements of
any Environmental Laws, (ii) no oil, hazardous substances or solid wastes are
disposed of or otherwise released on or to any Property owned by any such party
except in compliance with Environmental Laws, (iii) no hazardous substance will
be released on or to any such Property in a quantity equal to or exceeding that
quantity which requires reporting pursuant to Section 103 of CERCLA, and (iv) no
oil, oil and gas exploration and production wastes or hazardous substance is
released on or to any such Property so as to pose an imminent and substantial
endangerment to public health or welfare or the environment.
          (b) Notice of Action. The US Borrowers will promptly notify the US
Administrative Agent in writing of any threatened action, investigation or
inquiry by any Governmental Authority of which such US Borrower has knowledge in
connection with any Environmental Laws, which would result in a Material Adverse
Effect.
     Section 9.05 Further Assurances. It will and will cause each of its
Restricted Subsidiaries to cure promptly any defects in the creation and
issuance of the Notes and the execution and delivery of the Security Instruments
and this Agreement. It at its expense will and will cause each of its Restricted
Subsidiaries to promptly execute and deliver to the Applicable Administrative
Agent upon request all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of it or any of its
Restricted Subsidiaries, as the case may be, in the Security Instruments and
this Agreement, or to further evidence and more fully describe the collateral
intended as security for the Notes, or to correct any omissions in the Security
Instruments, or to state more fully the security obligations set out herein or
in any of the Security Instruments, or to perfect, protect or preserve any Liens
created pursuant to any of the Security Instruments, or to make any recordings,
to file any notices or obtain any consents, all as may be reasonably necessary
or appropriate in connection therewith.
     Section 9.06 Performance of Obligations. The Borrowers will pay their Notes
according to the reading, tenor and effect thereof; and it will and will cause
each of its Subsidiaries to do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Security
Instruments and this Agreement, at the time or times and in the manner
specified.

-81-



--------------------------------------------------------------------------------



 



     Section 9.07 Reserved.
     Section 9.08 Reserved.
     Section 9.09 Collateral.
          (a) Guarantees and Collateral. It shall and it shall cause each
Subsidiary Guarantor to grant a Lien pursuant to the Security Instruments on
substantially all of its Properties located in the United States now owned or at
any time hereafter acquired by it or a Subsidiary Guarantor, including, without
limitation, all Equipment, Accounts, Chattel Paper, Documents, General
Intangibles, Instruments, Inventory, the real property related to the US
Borrowers’ chief executive offices located at 4444 Brittmoore Road, Houston,
Texas 77041; provided that the foregoing shall not require the creation or
perfection of pledges of, security interests in or mortgages on, with respect to
(A) any real property that has a value of less than $7,500,000, (B) the GP
Interests and IDRs, (C) any Property as provided on Schedule 9.09 or (D) any
Property that in the judgment of the Administrative Agent, the cost of creating
or perfecting such pledges, security interests or mortgages on such Property
would be excessive in view of the benefits to be obtained by the Lenders
therefrom, provided further that it and any Subsidiary Guarantor will have
ninety (90) days to perfect Liens on real Property acquired in an acquisition
(subject to the limitations set forth above). It shall promptly cause each
Significant Domestic Subsidiary now existing or hereafter formed or acquired to,
guarantee the Indebtedness pursuant to the execution and delivery of the
Guaranty Agreement or a supplement thereto. UCI will guarantee the Indebtedness
pursuant to the execution and delivery of the Guaranty Agreement or a supplement
thereto on or before the date that Holdings becomes the sole Borrower pursuant
to Section 2.14. Holdings shall cause to be pledged by the appropriate Person
(i) all of the certificated Capital Stock of each Domestic Subsidiary (excluding
any ABS Subsidiary involved in the ABS Facility), (ii) all LP Units and
Subordinated Units in UCLP, the Capital Stock in the General Partner and the
Capital Stock in the owners of the General Partner and (iii) 65% of the
certificated Capital Stock of each first tier Foreign Subsidiary (including,
without limitation, to the extent certificated, delivery of original stock
certificates or other certificates evidencing the Capital Stock of such Domestic
Subsidiary or 65% of the Capital Stock of such Foreign Subsidiary, together with
an appropriate undated stock power for each certificate duly executed in blank
by the registered owner thereof) and execute and deliver such other additional
documents and certificates as shall reasonably be requested by the US
Administrative Agent.
          (b) Releases. The US Borrowers and the Subsidiary Guarantors are
authorized to release any Collateral that is sold, leased, assigned, conveyed,
transferred or otherwise disposed of in compliance with Sections 10.08, 10.11
and 10.14; provided that so long as the lien in favor of the US Administrative
Agent continues in the proceeds of such sale, lease, assignment, conveyance,
transfer or other disposal of such Collateral, or to the extent such Collateral
is sold, leased, assigned, conveyed, transferred or otherwise disposed of to any
Borrower or any Subsidiary Guarantor, such lien continues in such Collateral.
All Collateral shall be released upon either Holding’s or UCI’s long-term
unsecured non-enhanced debt receiving (i) an investment grade rating from
Moody’s or S&P and a rating no lower than one notch below investment grade from
the other agency and (ii) a stable outlook or better from both Moody’s and S&P.

-82-



--------------------------------------------------------------------------------



 



     Section 9.10 Notice of an ERISA Event. It will promptly furnish to the US
Administrative Agent written notice of the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of it and its Subsidiaries in an
aggregate amount exceeding $100,000.
     Section 9.11 Ownership of the General Partner. It shall maintain at all
times, directly or indirectly, a majority of the legal and beneficial ownership
and majority voting control of the General Partner.
ARTICLE X
Negative Covenants
     Holdings and, to the extent applicable, UCI covenants and agrees that, so
long as any of the Aggregate Revolving Commitments and Aggregate Term
Commitments are in effect and until payment in full of Loans hereunder, all
interest thereon and all other amounts payable by the Borrowers hereunder,
without the prior written consent of the Majority Lenders:
     Section 10.01 Debt. Neither it nor any of its Restricted Subsidiaries will
incur, create, assume or permit to exist any Debt, except:
          (a) the Notes, the BA Equivalent Notes, the Bankers’ Acceptances or
other Indebtedness or any guaranty of or suretyship arrangement for the Notes,
the BA Equivalent Notes, the Bankers’ Acceptances or other Indebtedness;
          (b) Debt (including unfunded commitments) of it or its Subsidiaries
existing on the Closing Date which is reflected on the Financial Statements or
is disclosed in Schedule 10.01, and any renewals, extensions, refinancings and
modifications (but not increases) thereof with financial covenants no more
restrictive than those existing on the Closing Date, including Debt with respect
to the ABS Facility subject to the Intercreditor Agreement, not to exceed
$225,000,000 in the aggregate; provided that no US Borrower or any Domestic
Subsidiary other than the ABS Subsidiaries is liable for such Debt;
          (c) accounts payable (for the deferred purchase price of Property or
services) from time to time incurred in the ordinary course of business which,
if greater than 60 days past due, are being contested in good faith by
appropriate proceedings if reserves adequate under GAAP shall have been
established therefor;
          (d) Debt of it and its Restricted Subsidiaries under Hedging
Agreements which are for bona fide business purposes and are not speculative;
          (e) other Debt of it and its Domestic Subsidiaries; provided that
(A) no Default or Event of Default (both before and after giving pro forma
effect to the incurrence of such Debt) exists and is continuing, (B) the
maturity of such Debt is at least six (6) months after the Revolving Credit
Maturity Date and the Term Loan Maturity Date, (C) the Weighted Average Life to
Maturity of such Debt is greater than the number of years (calculated to the
nearest one-twelfth) to the Revolving Credit Maturity Date and the Term Loan
Maturity Date and (D) such Debt has terms substantially similar to those
customary in high-yield facilities;

-83-



--------------------------------------------------------------------------------



 



          (f) Debt for borrowed money meeting the qualifications set forth in
Section 10.01(e) assumed by Holdings or one of its Restricted Subsidiaries, or
of a Restricted Subsidiary of Holdings acquired, pursuant to an acquisition or
merger permitted pursuant to the terms of this Agreement; provided that up to
$100,000,000 of such Debt outstanding at any time does not need to meet the
qualifications of Section 10.01(e)(B), (C) and (D);
          (g) Debt evidenced by Capital Lease Obligations and Purchase Money
Indebtedness; provided that in no event shall the aggregate principal amount of
Capital Lease Obligations and Purchase Money Indebtedness permitted by this
clause (g) exceed $30,000,000 at any time outstanding;
          (h) Debt with respect to surety bonds, appeal bonds or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of Holdings or any of its Restricted
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default, provided that the aggregate outstanding amount of all cash
surety bonds, appeal bonds and custom bonds permitted by this clause (h) shall
not at any time exceed $25,000,000;
          (i) Debt of any Foreign Subsidiary used for such Foreign Subsidiary’s
and/or its Foreign Subsidiaries’ working capital and general business purposes
not to exceed $100,000,000; provided that no more than $50,000,000 in the
aggregate of such Debt shall be Debt which is other than Non-Recourse Foreign
Debt;
          (j) Debt of any US Borrower owed to any Restricted Subsidiary and any
Debt owed by any Restricted Subsidiary owed to any US Borrower or to any other
Restricted Subsidiary; and
          (k) other Debt not to exceed $25,000,000 in the aggregate.
     Section 10.02 Liens. Neither it nor any of its Restricted Subsidiaries will
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except (herein referred to as “Permitted Liens”):
          (a) Liens arising under the Security Instruments securing the payment
of any Indebtedness;
          (b) Liens disclosed on Schedule 10.02;
          (c) Excepted Liens;
          (d) Liens on Property held or pledged in connection with the ABS
Facility, provided that such Liens do not extend to or cover any Property of
Holdings or any of its Restricted Subsidiaries other than the Property of ABS
Subsidiaries involved in the ABS Facility;
          (e) Liens relating to Debt permitted under Sections 10.01(e), (f) or
(k) provided that the aggregate amount of Debt secured by such Liens shall not
exceed $100,000,000 in the aggregate; provided further that such Liens permitted
under Section 10.01(f) do not extend

-84-



--------------------------------------------------------------------------------



 




to or cover any Property other than the Property that secured such Debt prior to
the time it was acquired or assumed; provided further that the Liens securing
the Capital Lease Obligations and Purchase Money Indebtedness must only encumber
the Property under lease or purchased;
          (f) Liens on assets of Foreign Subsidiaries under Foreign Credit
Facilities; and
          (g) Liens securing Capital Lease Obligations and Purchase Money
Indebtedness allowed under Section 10.01(g), but only on the Property under
lease or purchased.
     Section 10.03 Investments. Neither it nor any of its Restricted
Subsidiaries will make any Investments in any Person, except that, so long as no
Event of Default has occurred and is continuing, the foregoing restriction shall
not apply to:
          (a) Investments reflected in the financial statements described in
Section 7.02 or which are disclosed to the Lenders in Schedule 10.03;
          (b) accounts receivable arising in the ordinary course of business;
          (c) direct obligations of the United States or Canada or any agency
thereof, or obligations guaranteed by the United States or Canada or any agency
thereof, in each case maturing within one year from the date of creation
thereof;
          (d) commercial paper maturing within one year from the date of
creation thereof rated no lower than A2 or P2 as such rating is set forth by S&P
or Moody’s, respectively;
          (e) deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States or Canada of any other bank or trust company
which is organized under the laws of the United States or any state thereof, has
capital, surplus and undivided profits aggregating at least $100,000,000.00 (as
of the date of such Lender’s or bank or trust company’s most recent financial
reports) and has a short term deposit rating of no lower than A2 or P2, as such
rating is set forth from time to time, by S&P or Moody’s, respectively;
          (f) deposits in money market funds which invest 95% or more of its
funds in Investments described in Section 10.03(c), 10.03(d) or 10.03(e);
          (g) payroll advances and employee loans up to $5,000,000;
          (h) Investments by it or by any of its Restricted Subsidiaries in any
other Restricted Subsidiary or in it;
          (i) Investments otherwise permitted by Sections 10.01 or 10.14;
          (j) other Investments not to exceed $25,000,000 in the aggregate;
          (k) except for Investments in the General Partner permitted under
Section 10.03(m), Investments in Unrestricted Subsidiaries so long as after
giving effect to such Investment, the Senior Secured Leverage Ratio is less than
3.5 to 1.0 for the most recent Testing

-85-



--------------------------------------------------------------------------------



 




Period at such time. For purposes of this Section 10.03(k), the Senior Secured
Leverage Ratio shall include any Senior Secured Debt incurred to make such
Investment;
          (l) Investments in connection with any acquisition of wholly-owned
assets, business units or companies; provided, however, that (A) such
wholly-owned assets, business units or companies shall not be materially
different than the lines of business of the US Borrowers’ and their Restricted
Subsidiaries, (B) such acquisition shall not be a hostile take over of a company
and (C) both before and after giving pro forma effect to such acquisition and
the Debt incurred to make such acquisition, no Default or Event of Default shall
exist and be continuing; and
          (m) Investments in GP Interests to maintain its two percent (2%)
investment in UCLP.
     Section 10.04 Dividends, Distributions and Redemptions. Holdings will not
declare or pay any dividend, purchase, redeem or otherwise acquire for value any
of its Capital Stock now or hereafter outstanding, return any capital to its
stockholders or make any distribution of their assets to its stockholders;
except that so long as there shall exist no Default or Event of Default (both
before and after giving effect to the payment thereof), Holdings may declare or
pay any dividend, purchase, redeem or otherwise acquire for value any of its
stock now or hereafter outstanding, return any capital to its stockholders or
make any distribution of their assets to its stockholders so long as the Senior
Secured Leverage Ratio is less than 3.5 to 1.0 for the most recent Testing
Period at such time. For purposes of this Section 10.04, the Senior Secured
Leverage Ratio shall include any Senior Secured Debt incurred to make such
dividend, purchase, redemption or acquisition.
     Section 10.05 Reserved
     Section 10.06 Nature of Business. Neither it nor any Material Subsidiary
will allow any material change to be made in the character of its business.
     Section 10.07 Reserved.
     Section 10.08 Mergers, Etc. Neither it nor any of its Restricted
Subsidiaries will merge into or with or consolidate with any other Person, or
sell, lease, assign, exchange, convey or transfer except as permitted under
Section 10.14 (whether in one transaction or in a series of transactions) all or
substantially all of its Property or Capital Stock of any of its Restricted
Subsidiaries to any other Person except that (a) any Restricted Subsidiary of it
may be merged into or consolidated with or sell, lease, assign, exchange, convey
or transfer of all or substantially all of its Property to (i) a US Borrower, so
long as a US Borrower is the surviving business entity, or (ii) another
Restricted Subsidiary of Holdings, (b) it or UCI, as applicable may merge into
or consolidate with any Person provided, in each case (i) immediately thereafter
and giving effect thereto, no event shall occur and be continuing which
constitutes a Default or Event of Default and (ii) it or UCI, as applicable is
the surviving business entity and (c) any Restricted Subsidiary of it may
liquidate, dissolve or sell so long as it determines in good faith that such
liquidation, dissolution or sale is in the best interest of it.

-86-



--------------------------------------------------------------------------------



 



     Section 10.09 Proceeds of Notes; Letters of Credit. The Borrowers will not
permit the proceeds of the Notes, the Bankers’ Acceptances, the BA Equivalent
Notes or Letters of Credit to be used for any purpose other than those permitted
by Sections 7.07 or 8.07. Neither US Borrower nor any Person acting on behalf of
either US Borrower has taken or will take any action which might cause any of
the Loan Documents to violate Regulation T, U or X or any other regulation of
the Board of Governors of the Federal Reserve System or to violate Section 7 of
the Exchange Act or any rule or regulation thereunder, in each case as now in
effect or as the same may hereinafter be in effect.
     Section 10.10 Reserved.
     Section 10.11 Sale or Discount of Receivables. Neither it nor any of its
Restricted Subsidiaries will discount or sell (with or without recourse) any of
its notes receivable or accounts receivable, except in the ordinary course of
business.
     Section 10.12 Fiscal Year Change. It will not permit any change in its
fiscal year. Section 10.13 Certain Financial Covenants.
          (a) Interest Coverage Ratio. It will not permit Interest Coverage
Ratio as of the end of any Testing Period to be less than 2.50 to 1.00.
          (b) Total Leverage Ratio. It will not permit its Total Leverage Ratio
to be greater than 5.00 to 1.00; provided that during any Testing Period in
which the ratio of Domestic Compression EBITDA to Adjusted EBITDA is less than
55%, it will not permit such ratio to exceed 4.50 to 1.00.
          (c) Senior Secured Leverage Ratio. It will not permit its Senior
Secured Leverage Ratio to be greater than 5.00 to 1.00; provided that during any
Testing Period in which the ratio of Domestic Compression EBITDA to Adjusted
EBITDA is less than 55%, it will not permit such ratio to be greater than 4.00
to 1.00; provided further that during any Testing Period in which the ratio of
Domestic Compression EBITDA to Adjusted EBITDA is less than 45%, it will not
permit such ratio to be greater than 3.50 to 1.00.
     Section 10.14 Sale of Properties. It will not, and will not permit any of
its Restricted Subsidiaries to, sell, lease, assign, exchange, convey or
transfer (excluding the granting of a Lien) any Property to any Person other
than to it or to any of its Restricted Subsidiaries, except it and any of its
Restricted Subsidiaries:
          (a) may sell or otherwise dispose of any Property which, in the
reasonable judgment of such Person, is obsolete, worn out or otherwise no longer
useful in the conduct of such Person’s business;
          (b) may sell, lease, assign, exchange, convey or transfer inventory or
equipment in the ordinary course of business (including any sale, lease,
assignment, exchange, conveyance or transfer of Compression Assets to the UCLP
Group pursuant to the Omnibus Agreement); provided, however, that when any
sales, exchanges or conveyances result in the US Borrowers and the Restricted
Subsidiaries receiving more than $100,000,000 in Net Proceeds on

-87-



--------------------------------------------------------------------------------



 



a cumulative basis, fifty percent (50%) of Net Proceeds received in excess of
$100,000,000 shall be applied to reduce the Aggregate Revolving Commitments as
provided in Section 2.03(a) and the unused Commitment Increase as provided in
Section 2.15(e). Notwithstanding the foregoing to the contrary, sales in
accordance with Section 10.14(e) shall not apply to this Section 10.14(b).
          (c) may sell, lease, assign, exchange, convey or otherwise transfer
Compression Assets to an ABS Subsidiary so that it may become collateral for the
ABS Facility;
          (d) so long as no Event of Default has occurred and is continuing, may
sell or otherwise dispose of Property having a value of up to 5% of the
Consolidated Net Tangible Assets of it in any fiscal year;
          (e) may sell Compression Assets to one or more members of the UCLP
Group; provided that for any sale of more than $100,000,000 of Compression
Assets not otherwise permitted by Section 10.14(b) (i) if the sales price for
the Compression Assets is less than 7 times the EBITDA of Holdings and its
Consolidated Subsidiaries for the last 4 quarters attributable to such assets,
the US Borrowers will deliver to the Lenders a fairness opinion from a Person
reasonably acceptable to the US Administrative Agent with respect to the value
of the consideration of such sale, (ii) in the event any fairness opinion is
delivered to its board of directors in connection with such sale, a copy of
which will be delivered to the Lenders, (iii) at least 30% of the value for such
sale will be in LP Units conveyed to the US Borrowers or their Restricted
Subsidiaries which units will be pledged as Collateral and (iv) no Default or
Event of Default will occur after giving effect to such sale on a pro forma
basis;
          (f) may sell LP Units, IDRs, Subordinated Units and GP Interests,
subject to the provisions of Section 2.03(a) and Section 2.15(e);
          (g) may sell all or substantially all of the Property or Capital Stock
of any ABS Subsidiary to any Person comprising the UCLP Group; provided,
however, (i) if the sales price for the Capital Stock is less than 7 times the
EBITDA of Holdings and its Consolidated Subsidiaries for the last 4 quarters
attributable to such ABS Subsidiary, the US Borrowers will deliver to the
Lenders a fairness opinion from a Person reasonably acceptable to the US
Administrative Agent with respect to the value of the consideration of such
sale, (ii) in the event any fairness opinion is delivered to its board of
directors in connection with such sale, a copy of which will be delivered to the
Lenders, (iii) at least 30% of the value for such sale will be in LP Units
conveyed to the US Borrowers or their Restricted Subsidiaries which units will
be pledged as Collateral and (iv) no Default or Event of Default will occur
after giving effect to such sale on a pro forma basis; and
provided that (i) with respect to (d) and (f) above, (y) fair market value is
received and (z) no Default or Event of Default will occur after giving effect
to such sale on a pro forma basis and (ii) with respect to (f) above, Holdings
maintains, directly or indirectly, majority legal and beneficial ownership and
voting control of the General Partner, including the GP Interests and the IDRs.
     Section 10.15 Environmental Matters. Neither it nor any of its Subsidiaries
will cause or permit any of its Property to be in violation of, or do anything
or permit anything to be done which will subject any such Property to any
remedial obligations under any Environmental

-88-



--------------------------------------------------------------------------------



 



Laws, assuming disclosure to the applicable Governmental Authority of all
relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations would have a Material
Adverse Effect.
     Section 10.16 Transactions with Affiliates. Except as set forth on
Schedule 10.16, neither it nor any of its Restricted Subsidiaries will enter
into any transaction, including, without limitation, any purchase, sale, lease,
assignment, exchange, conveyance or transfer of Property or the rendering of any
service, with any Affiliate unless such transactions are otherwise permitted
under this Agreement, are in the ordinary course of its business and are upon
fair and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.
     Section 10.17 Subsidiaries.
          (a) It shall not, and shall not permit any of its Restricted
Subsidiaries to, create any additional Subsidiaries except for (a) Restricted
Subsidiaries resulting from future mergers or acquisitions permitted hereunder,
(b) new Restricted Subsidiaries created by it in compliance with Section 10.03
and (c) Restricted Subsidiaries created in connection with the reorganization of
it or any Subsidiary. Upon the creation of any new Restricted Subsidiaries, the
Capital Stock (to the extent certificated) shall be pledged as Collateral for
this Agreement (subject to the 65% limitation for first-tier Foreign
Subsidiaries).
          (b) It shall not designate any Subsidiary as an Unrestricted
Subsidiary, unless:
               (i) such designation of an “Unrestricted Subsidiary” is made by a
Responsible Officer at the time of its creation or acquisition; provided that no
Debt or other obligation of such Unrestricted Subsidiary may be assumed or
guaranteed by any Borrower or any Restricted Subsidiary except to the extent
otherwise permitted under Section 10.01, nor may any asset of any Borrower or
any Restricted Subsidiary, directly or indirectly, contingently or otherwise,
become encumbered or otherwise subject to the satisfaction thereof except to the
extent otherwise permitted under Section 10.02.at the time of such designation
and immediately after giving effect thereto, no Default shall have occurred and
be continuing; and
               (ii) it would have been in compliance with Section 10.13 on the
last day of the most recently ended fiscal quarter of it had such Subsidiary
been an Unrestricted Subsidiary on such day.
     Section 10.18 Negative Pledge Agreements. Except as permitted by this
Agreement, neither it nor any of its Restricted Subsidiaries will create, incur,
assume or permit to exist any contract or agreement (other than this Agreement
and the Security Instruments) which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property
as may be required in connection with this Agreement or restricts any of its
Restricted Subsidiaries from paying dividends to the US Borrowers, or which
requires the consent of or notice to other Persons in connection therewith,
except for any such contract or agreement existing as of the Closing Date and
any extensions, renewals or replacements of any contracts or agreements
permitted hereunder; provided that such prohibitive terms of such contract or
agreement are no more restrictive than the terms reflected in such contract or
agreement existing as of the Closing Date.

-89-



--------------------------------------------------------------------------------



 



     Section 10.19 The General Partner. It will not permit the General Partner
to (i) create, incur, assume or permit to exist any Debt or Liens except for
Debt of UCOP and a Lien on the Capital Stock of the General Partner or
(ii) conduct any business other than serving as the general partner of UCLP.
ARTICLE XI
Events of Default; Remedies
     Section 11.01 Events of Default. One or more of the following events which
continue beyond any applicable cure period shall constitute an “Event of
Default”:
          (a) any Borrower shall default in the payment or prepayment when due
of any principal of or interest on any Loan, or any reimbursement obligation for
a disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any Security Instrument and such default, other
than a default of a payment or prepayment of principal (which shall have no cure
period), shall continue unremedied for a period of five (5) Business Days; or
          (b) any Borrower or any Restricted Subsidiary shall default in the
payment when due of any principal of or interest on any of its other Debt
aggregating $35,000,000 or more, or any event or condition occurs that results
in such Debt becoming due prior to its scheduled maturity or that enables or
permits (with the giving of any notice, the lapse of time or both) the holder or
holders of such Debt or any trustee or agent on its or their behalf to cause
such Debt to become due prior to its scheduled maturity; or
          (c) any representation, warranty or certification made or deemed made
herein or in any Security Instrument by any Borrower or any Subsidiary, or any
certificate furnished to any Lender or the Administrative Agents pursuant to the
provisions hereof or any Security Instrument, shall prove to have been false or
misleading as of the time made or furnished in any material respect; or
          (d) any Borrower shall default in the performance of any of its
obligations under this Agreement other than under Sections 10.13(c), 10.15 or
10.17 or ARTICLE IX; or any Borrower or any Restricted Subsidiary shall default
in the performance of any of its obligations under Sections 10.13(c), 10.15 or
10.17 or ARTICLE IX or any Security Instrument (other than the payment of
amounts due which shall be governed by Section 11.01(a)) and such default shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (i) notice thereof to such Borrower by the Applicable Administrative Agent or
any Lender (through the Applicable Administrative Agent), or (ii) such Borrower
otherwise becoming aware of such default; or
          (e) any Borrower, any Material Subsidiary or any Material Foreign
Subsidiary shall admit in writing its inability to, or be generally unable to,
pay its debts as such debts become due; or
          (f) any Borrower, any Material Subsidiary or any Material Foreign
Subsidiary shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of its creditors, (iii) commence a voluntary case under the

-90-



--------------------------------------------------------------------------------



 




Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada) or the Companies’
Creditors Arrangement Act (Canada), as applicable, (iv) file a petition seeking
to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, liquidation or composition or readjustment of debts,
(v) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada) or the Companies’
Creditors Arrangement Act (Canada), as applicable, or (vi) take any corporate
action for the purpose of effecting any of the foregoing; or
          (g) a proceeding or case shall be commenced, without the application
or consent of a Borrower, any Material Subsidiary or any Material Foreign
Subsidiary, in any court of competent jurisdiction, seeking (i) its liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like of a Borrower, any Material Subsidiary or any Material Foreign
Subsidiary of all or any substantial part of its assets, or (iii) similar relief
in respect of a Borrower, any Material Subsidiary or any Material Foreign
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or (iv) an order for relief against a Borrower,
any Material Subsidiary or any Material Foreign Subsidiary shall be entered in
an involuntary case under the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada) or the Companies’ Creditors Arrangement Act (Canada), as applicable; or
          (h) a judgment or judgments for the payment of money in excess of
insurance coverage aggregating $15,000,000 or more at any one time outstanding
shall be rendered by a court against any Borrower or any Restricted Subsidiary
and the same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within thirty
(30) days from the date of entry thereof and a Borrower or such Restricted
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or
          (i) the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms,
or, with respect to the Security Instruments, shall cease to create a valid and
perfected Lien of the priority required thereby on any of the Collateral
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement, or any Borrower or any Restricted Subsidiary shall so state in
writing; or
          (j) a Change of Control shall occur; or
          (k) an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of a Borrower and
any of its Restricted Subsidiaries in an aggregate amount exceeding $5,000,000
for all periods.

-91-



--------------------------------------------------------------------------------



 




     Section 11.02 Remedies.
          (a) In the case of an Event of Default other than one referred to in
clauses (f) or (g) of Section 11.01, the Applicable Administrative Agent, upon
request of the Majority Lenders, shall, by notice to the Borrowers, cancel the
Aggregate Revolving Commitments and/or declare the Principal Amount then
outstanding of, and the accrued interest on, the Loans and all other amounts
payable by the Borrowers hereunder and under the Notes (including without
limitation the payment of cash collateral to secure the LC Exposure as provided
in Section 2.10(b) and the BA Exposure as provided in Section 2.12(i)) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by the Applicable Borrower.
          (b) In the case of the occurrence of an Event of Default referred to
in clauses (f) or (g) of Section 11.01, the Aggregate Revolving Commitments and
the Aggregate Term Commitments shall be automatically canceled and the Principal
Amount then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Borrowers hereunder and under the Notes (including
without limitation the payment of cash collateral to secure the LC Exposure as
provided in Section 2.10(b) and the BA Exposure as provided in Section 2.12(i))
shall become automatically immediately due and payable without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
formalities of any kind, all of which are hereby expressly waived by the
Borrowers.
          (c) Notwithstanding anything to the contrary in the Loan Documents, on
the CAM Exchange Date, the Lenders shall automatically and without further act
be deemed to have exchanged interests in the Aggregate Credit Exposure under the
Tranches (including participations in the undrawn amounts of Letters of Credit)
such that, in lieu of the interest of each Lender in the Credit Exposure under
each Tranche in which it shall participate as of such date (including the
principal, reimbursement, interest and fee obligations of each Borrower in
respect of each such Tranche and such Lender’s participation in undrawn Letters
of Credit), such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Aggregate Credit Exposure under the Tranches (including the
principal, reimbursement, interest and fee obligations of each Borrower in
respect of each such Tranche and hold a participation in the undrawn amount of
each outstanding Letter of Credit equal to its CAM Percentage thereof). Each
Lender, each person acquiring a participation from any Lender as contemplated by
Section 13.06(c) and each Borrower hereby consents and agrees to the CAM
Exchange. Each Borrower and each Lender agrees from time to time to execute and
deliver to the US Administrative Agent all such promissory notes and other
instruments and documents as the US Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the US Administrative Agent against delivery of any
promissory notes so executed and delivered; provided, however, that the failure
of any Borrower to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange. In the event the CAM Exchange Date shall
occur, Indebtedness owed by the Borrowers under the Loan Documents denominated
in Canadian Dollars (other than, for the avoidance of doubt, obligations in
respect of undrawn Offshore

-92-



--------------------------------------------------------------------------------



 




Currency Letters of Credit) shall, automatically and with no further act
required, be converted to obligations of the same Borrower denominated in US
Dollars. Such conversion shall be effected based upon the exchange rate
described in the definition of “US Dollar Equivalent Amount” on the CAM Exchange
Date. On and after any such conversion, all amounts accruing and owed to any
Lender in respect of the Indebtedness owed to it under the Loan Documents shall
accrue and be payable in US Dollars at the rates otherwise applicable hereunder.
Subject to Section 11.02(d), as a result of the CAM Exchange, upon and after the
CAM Exchange Date, each payment or proceeds received by the Applicable
Administrative Agent pursuant to or as a result of the execution of any remedy
under any Loan Document in respect of the Indebtedness of the Borrowers under
the Loan Documents shall be distributed to the Lenders pro rata in accordance
with their respective CAM Percentages. Any direct payment received by a Lender
upon or after the CAM Exchange Date, including by way of set-off, in respect of
the Indebtedness under the Loan Documents shall be paid over to the US
Administrative Agent for distribution to the Lenders in accordance herewith.
          (d) Hedging Agreements between any US Borrower and any of their
Subsidiaries and the Administrative Agents or a Lender and/or any Lender
Affiliate are secured by the Security Instruments pari passu with all other
Indebtedness. As such, proceeds from the Security Instruments shall be shared
pro rata on all Indebtedness. All proceeds received after the later to occur of
the Term Loan Maturity Date or the Revolving Maturity Date, whether by
acceleration or otherwise, shall be applied first to reimbursement of expenses
provided for in the Security Instruments; next to be shared pro rata between the
Hedging Agreements (which form part of the Indebtedness) on the one hand and all
other Indebtedness pursuant to this Agreement and the other Loan Documents on
the other hand. Thereafter, all such proceeds applicable to the Loans and other
obligations under this Agreement and the other Loan Documents shall be applied,
first to reimbursement of expenses and indemnities provided for in this
Agreement and the other Loan Documents; second to accrued interest on the Loans;
third to fees; fourth pro rata to principal outstanding on the Loans and other
Indebtedness and to serve as cash collateral to be held by the US Administrative
Agent to secure the LC Exposure and by the Canadian Administrative Agent to
secure outstanding BA Exposure; and any excess shall be paid to the US Borrowers
or as otherwise required by any Governmental Requirement.
          (e) Acceleration and termination of all Hedging Agreements involving
the Administrative Agents or Lenders or the Lender Affiliates shall be governed
by the terms of the Hedging Agreements.
     Section 11.03 Letters of Credit.
          (a) In the event that on the CAM Exchange Date any LC Exposure shall
be outstanding, each US Tranche Revolving Lender shall promptly pay over to the
US Administrative Agent, in immediately available funds, an amount in US Dollars
equal to such US Tranche Revolving Lender’s US Tranche Percentage of such LC
Exposure (or, in the case of any Offshore Currency Letter of Credit, the US
Dollar Equivalent of such LC Exposure) together with interest thereon from the
CAM Exchange Date to the date on which such amount shall be paid to the US
Administrative Agent at the rate that would be applicable at the time to a US
Dollar Base Rate Loan in a Principal Amount equal to such US Lender’s US Tranche
Percentage of the LC Exposure. The US Administrative Agent shall establish a
separate account (each, a “Reserve Account”) or accounts for each Lender for the
amounts received with respect to each

-93-



--------------------------------------------------------------------------------



 




such Letter of Credit pursuant to the preceding sentence. The US Administrative
Agent shall have sole dominion and control over each Reserve Account, and the
amounts deposited in each Reserve Account shall be held in such Reserve Account
until withdrawn as provided in paragraph (b), (c), (d) or (e) below. The US
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the Reserve Accounts in respect of each Letter
of Credit and the amounts on deposit in respect of each letter of Credit
attributable to each Lender’s CAM Percentage. The amounts held in each Lender’s
Reserve Account shall be held as a reserve against the LC Exposure, shall be the
property of such Lender, shall not constitute Loans to or give rise to any claim
of or against any Borrower and shall not give rise to any obligation on the part
of the Borrowers to pay interest to such Lender, it being agreed that the
reimbursement obligations in respect of Letters of Credit shall arise only at
such times as drawings are made thereunder, as provided in Section 2.10.
          (b) In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the US Administrative Agent shall, at the
request of the applicable Issuing Bank, withdraw from the Reserve Account of
each Lender any amounts, up to the amount of such Lender’s CAM Percentage of
such drawing or payment, deposited in respect of such Letter of Credit and
remaining on deposit and deliver such amounts to such Issuing Bank in
satisfaction of the reimbursement obligations of the US Tranche Revolving
Lenders under Section 2.10(c). In the event that any US Tranche Revolving Lender
shall default on its obligation to pay over any amount to the US Administrative
Agent as provided in this Section 11.03, the applicable Issuing Bank shall have
a claim against such US Tranche Revolving Lender to the same extent as if such
US Tranche Revolving Lender had defaulted on its obligations under
Section 2.10(c), but shall have no claim against any other Lender in respect of
such defaulted amount, notwithstanding the exchange of interests in the US
Borrowers’ reimbursement obligations pursuant to Section 11.02(c). Each other
Lender shall have a claim against such defaulting US Tranche Revolving Lender
for any damages sustained by it as a result of such default, including, in the
event that such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount.
          (c) In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the US Administrative Agent shall withdraw from the
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit, and distribute such amount to such Lender.
          (d) With the prior written approval of the US Administrative Agent
(not to be unreasonably withheld), any Lender may withdraw the amount held in
its Reserve Account in respect of the undrawn amount of any Letter of Credit.
Any Lender making such a withdrawal shall be unconditionally obligated, in the
event there shall subsequently be a drawing under such Letter of Credit, to pay
to the US Administrative Agent, for the account of the Issuing Bank, on demand,
its CAM Percentage of such drawing or payment.
          (e) Pending the withdrawal by any Lender of any amounts from its
Reserve Account as contemplated by the above paragraphs, the US Administrative
Agent will, at the direction of such Lender and subject to such rules as the US
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Investments described in Sections 10.03(c), (d), (e) or (f).
Each Lender that has not withdrawn its amounts in its Reserve Account as
provided in paragraph (d) above shall have the right, at intervals reasonably
specified by the US

-94-



--------------------------------------------------------------------------------



 




Administrative Agent, to withdraw the earnings on investments so made by the US
Administrative Agent with amounts in its Reserve Account and to retain such
earnings for its own account.
ARTICLE XII
The Administrative Agent
     Section 12.01 Appointment, Powers and Immunities of the Administrative
Agents. Each Applicable Lender hereby irrevocably appoints and authorizes the
Applicable Administrative Agent to act as its administrative agent hereunder and
under the Security Instruments with such powers as are specifically delegated to
such Applicable Administrative Agent by the terms of this Agreement and the
Security Instruments, together with such other powers as are reasonably
incidental thereto. The Applicable Administrative Agent (which term as used in
this sentence and in Section 12.05 and the first sentence of Section 12.06 shall
include reference to its Affiliates and its and its Affiliates’ officers,
directors, employees, attorneys, accountants, experts and administrative
agents): (a) shall have no duties or responsibilities except those expressly set
forth in the Loan Documents, and shall not by reason of the Loan Documents be a
trustee or fiduciary for any Lender; (b) makes no representation or warranty to
any Lender and shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement, or for the value, validity, effectiveness,
genuineness, execution, effectiveness, legality, enforceability or sufficiency
of this Agreement, any Note or any other document referred to or provided for
herein or for any failure by the Borrowers or any other Person (other than the
Applicable Administrative Agent) to perform any of its obligations hereunder or
thereunder or for the existence, value, perfection or priority of any collateral
security or the financial or other condition of the Applicable Borrower, its
Subsidiaries or any other obligor or guarantor; (c) except pursuant to
Section 12.07 shall not be required to initiate or conduct any litigation or
collection proceedings hereunder; and (d) shall not be responsible for any
action taken or omitted to be taken by it hereunder or under any other document
or instrument referred to or provided for herein or in connection herewith
including its own ordinary negligence, except for its and its officers’,
employees’, agents’ and representatives’ gross negligence or willful misconduct;
provided, however, the Administrative Agents may employ administrative agents,
accountants, attorneys and experts and shall not be responsible for the
negligence or misconduct of any such dministrative agents, accountants,
attorneys or experts selected by it in good faith or any action taken or omitted
to be taken in good faith by it in accordance with the advice of such
administrative agents, accountants, attorneys or experts. The Administrative
Agents may deem and treat the payee of any Note as the holder thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof permitted hereunder shall have been filed with such Administrative
Agents. The Administrative Agents are authorized to release any collateral that
is permitted to be sold or released pursuant to the terms of the Loan Documents.
     Section 12.02 Reliance by the Administrative Agents. The Administrative
Agents shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telex, telecopier, telegram
or cable) believed by it to be genuine and correct and to have been signed or
sent by or on behalf of the proper Person or Persons, and upon advice

-95-



--------------------------------------------------------------------------------



 



and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agents.
     Section 12.03 Defaults. The Administrative Agents shall not be deemed to
have knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or of fees or failure to reimburse for Letter
of Credit drawings or Bankers’ Acceptances) unless the Administrative Agents
have received notice from a Lender or a Borrower specifying such Default and
stating that such notice is a “Notice of Default.” In the event that the
Administrative Agents receive such a notice of the occurrence of a Default, the
Administrative Agents shall give prompt notice thereof to the Applicable
Lenders. In the event of a payment Default, the Administrative Agents shall give
each Applicable Lender prompt notice of each such payment Default.
     Section 12.04 Rights as a Lender. With respect to its US Tranche
Commitments or Canadian Allocated Commitments and the Loans made by it and its
participation in the issuance of Letters of Credit, each Applicable
Administrative Agent (and any successor acting as such Applicable Administrative
Agent) in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as the Applicable Administrative Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include the Applicable
Administrative Agent in its individual capacity. Each Applicable Administrative
Agent (and any successor acting as such Applicable Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Applicable Borrower (and any of its Affiliates) as if
it were not acting as the Applicable Administrative Agent, and each Applicable
Administrative Agent and its Affiliates may accept fees and other consideration
from the Borrowers for services in connection with this Agreement or otherwise
without having to account for the same to the Lenders.
     Section 12.05 Indemnification. The Lenders agree to indemnify the
Administrative Agents and the Issuing Bank ratably in accordance with their
Percentage Shares prior to the CAM Exchange Date and with their CAM Percentage
on or after the CAM Exchange Date for the Indemnity Matters as described in
Section 13.03 to the extent not indemnified or reimbursed by the Borrowers under
Section 13.03, but without limiting the obligations of the Borrowers under said
Section 13.03 and for any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agents or the Issuing Bank in any way
relating to or arising out of: (a) this Agreement, the Security Instruments or
any other documents contemplated by or referred to herein or the transactions
contemplated hereby, but excluding, unless a Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of their agency duties hereunder or (b) the enforcement of any of the terms of
this Agreement, any Security Instrument or of any such other documents; whether
or not any of the foregoing specified in this Section 12.05 arises from the sole
or concurrent negligence of the Administrative Agents or

-96-



--------------------------------------------------------------------------------



 



the Issuing Bank, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the Administrative Agents or the Issuing Bank, as the case may be;
provided further that the obligation to indemnify the Issuing Bank hereunder
will be the obligations of the US Tranche Revolving Lenders prior to the CAM
Exchange Date and all of the Lenders on or after the CAM Exchange Date.
     Section 12.06 Non-Reliance on the Administrative Agents and other Lenders.
Each Lender acknowledges and agrees that it has, independently and without
reliance on the Administrative Agents or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of each US Borrower and its decision to enter into this Agreement, and
that it will, independently and without reliance upon the Administrative Agents
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement. The Administrative Agents
shall not be required to keep itself informed as to the performance or
observance by the Borrowers of this Agreement, the Notes, the Security
Instruments or any other document referred to or provided for herein or to
inspect the properties or books of the Borrowers. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Applicable Administrative Agent hereunder, such Applicable
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrowers (or any of its Affiliates) which may come
into the possession of such Applicable Administrative Agent or any of its
Affiliates. In this regard, each Lender acknowledges that Vinson & Elkins L.L.P.
is acting in this transaction as special US counsel to the US Administrative
Agent only and Goodmans LLP is acting in this transaction as special Canadian
counsel to the Canadian Administrative Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document. Each
Lender will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.
     Section 12.07 Action by the Administrative Agents. Except for action or
other matters expressly required of each Applicable Administrative Agent
hereunder, each Applicable Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder unless it shall (a) receive
written instructions from the Majority Lenders (or all of the Lenders as
expressly required by Section 13.04) specifying the action to be taken, and
(b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions of the Majority Lenders (or
all of the Lenders as expressly required by Section 13.04) and any action taken
or failure to act pursuant thereto by the Applicable Administrative Agent shall
be binding on all of the Lenders. If a Default has occurred and is continuing,
each Applicable Administrative Agent shall take such action with respect to such
Default as shall be directed by the Majority Lenders (or all of the Lenders as
required by Section 13.04) in the written instructions (with indemnities)
described in this Section 12.07, provided that, unless and until the Applicable
Administrative Agent shall have received such directions, such Applicable
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interests of the Lenders. In no event, however, shall the
Applicable Administrative Agent be required to take any action which exposes
such

-97-



--------------------------------------------------------------------------------



 



Applicable Administrative Agent to personal liability or which is contrary to
this Agreement and the Security Instruments or applicable law.
     Section 12.08 Resignation or Removal of the Administrative Agents. Subject
to the appointment and acceptance of a successor Applicable Administrative Agent
as provided below, each Applicable Administrative Agent may resign at any time
by giving notice thereof to the Lenders and the Borrowers, and each Applicable
Administrative Agent may be removed at any time with or without cause by the
Majority Lenders. Upon any such resignation or removal, the Majority Lenders
shall have the right to appoint a successor Applicable Administrative Agent. If
no successor Applicable Administrative Agent shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Applicable Administrative Agent’s giving of notice
of resignation or the Majority Lenders’ removal of the retiring Applicable
Administrative Agent, then the retiring Applicable Administrative Agent may, on
behalf of the Lenders, appoint a successor Applicable Administrative Agent. Upon
the acceptance of such appointment hereunder by a successor Applicable
Administrative Agent, such successor Applicable Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Applicable Administrative Agent, and the retiring
Applicable Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Applicable Administrative Agent’s
resignation or removal hereunder as Applicable Administrative Agent, the
provisions of this ARTICLE XII and Section 13.03 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as an Administrative Agent.
     Section 12.09 Notification by US Administrative Agent. Subject to the
provisions herein to the contrary, the US Administrative Agent shall be required
to notify only the US Tranche Revolving Lenders of any Borrowings, continuations
or conversions or of any other act requiring notice to be provided by the US
Administrative Agent hereunder. Upon each US Tranche Revolving Lender’s receipt
of such notice from the US Administrative Agent pursuant to this Section 12.09,
such Lender shall notify its respective Canadian counterpart of such notice.
     Section 12.10 Joint Lead Arrangers, Joint Book Runners, Co-Documentation
Agents. The Joint Lead Arrangers, the Joint Book Runners, and the
Co-Documentation Agents shall have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.
ARTICLE XIII
Miscellaneous
     Section 13.01 Waiver. No failure on the part of the Administrative Agents
or any Lender to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege under any of the Loan Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under any of the Loan Documents preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.

-98-



--------------------------------------------------------------------------------



 



     Section 13.02 Notices. All notices and other communications provided for
herein and in the other Loan Documents (including, without limitation, any
modifications of, or waivers or consents under, this Agreement or the other Loan
Documents) shall be given or made by telex, telecopy, courier, U.S. Mail or
Canadian Mail or in writing and telexed, telecopied, mailed or delivered to the
intended recipient at the “Address for Notices” specified below its name on the
signature pages hereof or in the Loan Documents, except that for notices and
other communications to the Administrative Agents other than payment of money,
the Borrowers need only send such notices and communications to the US
Administrative Agent care of the Houston address of Wachovia and to the Canadian
Administrative Agent care of the Toronto, Canada address of Wachovia Canada; or,
as to any party, at such other address as shall be designated by such party in a
notice to each other party. Except as otherwise provided in this Agreement or in
the other Loan Documents, all such communications shall be deemed to have been
duly given when transmitted, if transmitted before 1:00 p.m. local time on a
Business Day (otherwise on the next succeeding Business Day) by telex or
telecopier and evidence or confirmation of receipt is obtained, or personally
delivered or, in the case of a mailed notice, three (3) Business Days after the
date deposited in the mails, postage prepaid, in each case given or addressed as
aforesaid.
     Section 13.03 Payment of Expenses, Indemnities, etc.
          (a) The Borrowers agree:
     (i) whether or not the transactions hereby contemplated are consummated, to
pay all reasonable expenses of each Administrative Agent in the administration
(both before and after the execution hereof and including advice of counsel as
to the rights and duties of each Administrative Agent and the Lenders with
respect thereto) of, and in connection with the negotiation, syndication,
investigation, preparation, execution and delivery of, recording or filing of,
preservation of rights under, enforcement of, and refinancing, renegotiation or
restructuring of, the Loan Documents and any amendment, waiver or consent,
whether or not effective, relating thereto (including, without limitation,
travel, photocopy, mailing, courier, telephone and other similar expenses of
each Administrative Agent, ongoing Collateral monitoring and protection,
Collateral releases and workout matters, the cost of environmental audits,
surveys and appraisals, the reasonable fees and disbursements of counsel and
other outside consultants for the Administrative Agents limited to one US
counsel and one Canadian counsel and, in the case of enforcement, the reasonable
fees and disbursements of counsel for the Administrative Agents and any of the
Lenders); and promptly reimburse the Administrative Agents for all amounts
expended, advanced or incurred by the Administrative Agents or the Lenders to
satisfy any obligation of the Borrowers under this Agreement or any Security
Instrument, including without limitation, all costs and expenses of foreclosure;
     (ii) to indemnify each Administrative Agent and each Lender and each Lender
Affiliate and each of their officers, directors, employees, representatives,
Administrative Agents, attorneys, accountants, investment advisors, agents,
trustees and experts (“Indemnified Parties”) from, hold each of them harmless
against and promptly upon demand pay or reimburse each of them for, the
Indemnity Matters which may be incurred by or asserted against or involve any of
them (whether or not

-99-



--------------------------------------------------------------------------------



 



any of them is designated a party thereto) as a result of, arising out of or in
any way related to (a) any actual or proposed use by the Borrowers of the
proceeds of any of the Loans or Letters of Credit, (b) the execution, delivery
and performance of the Loan Documents, (c) the operations of the business of
each Borrower and its Subsidiaries, (d) the failure of each Borrower or any
Subsidiary to comply with the terms of any Security Instrument or this
Agreement, or with any Governmental Requirement, (e) any inaccuracy of any
representation or any breach of any warranty of a Borrower set forth in any of
the Loan Documents, (f) the issuance, execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit, (vii) the payment of a
drawing under any Letter of Credit notwithstanding the non-compliance,
non-delivery or other improper presentation of the manually executed draft(s)
and certification(s), (g) any assertion that the Lenders were not entitled to
receive the proceeds received pursuant to the Security Instruments or (h) any
other aspect of the Loan Documents, including, without limitation, the
reasonable fees and disbursements of counsel and all other expenses incurred in
connection with investigating, defending or preparing to defend any such action,
suit, proceeding (including any investigations, litigation or inquiries) or
claim and including all Indemnity Matters arising by reason of the ordinary
negligence of any Indemnified Party, but excluding all Indemnity Matters arising
solely by reason of claims between the Lenders or any Lender and an
Administrative Agent or a Lender’s shareholders against an Administrative Agent
or Lender or by reason of the gross negligence or willful misconduct on the part
of such Indemnified Party; and
     (iii) to indemnify and hold harmless from time to time the Indemnified
Parties from and against any and all losses, claims, cost recovery actions,
administrative orders or proceedings, damages and liabilities to which any such
Person may become subject (a) under any Environmental Law applicable to a
Borrower or any Subsidiary or any of their Properties, including without
limitation, the treatment or disposal of hazardous substances on any of their
Properties, (b) as a result of the breach or non-compliance by a Borrower or any
Subsidiary with any Environmental Law applicable to a Borrower or any
Subsidiary, (c) due to past ownership by a Borrower or any Subsidiary of any of
their Properties or past activity on any of their Properties which, though
lawful and fully permissible at the time, could result in present liability,
(iv) the presence, use, release, storage, treatment or disposal of hazardous
substances on or at any of the Properties owned or operated by a Borrower or any
Subsidiary, or (d) any other environmental, health or safety condition in
connection with the Loan Documents; provided, however, no indemnity shall be
afforded under this Section 13.03(a) (iii) in respect of any Property for any
occurrence arising from the acts or omissions of any Indemnified Party after the
date which the applicable Borrower or Subsidiary is

-100-



--------------------------------------------------------------------------------



 



divested of ownership of such Property (whether by foreclosure or deed in lieu
of foreclosure, as mortgagee-in-possession or otherwise).
          (b) No Indemnified Party may settle any claim to be indemnified
without the consent of the indemnitor, such consent not to be unreasonably
withheld; provided, that the indemnitor may not reasonably withhold consent to
any settlement that an Indemnified Party proposes, if the indemnitor does not
have the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 13.03.
          (c) In the case of any indemnification hereunder, an Applicable
Administrative Agent or Lender, as appropriate shall give notice to the
Borrowers of any such claim or demand being made against the Indemnified Party
and the Borrowers shall have the non-exclusive right to join in the defense
against any such claim or demand provided that if the Borrowers provides a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Borrowers and such Indemnified Party.
          (d) The foregoing indemnities shall extend to the Indemnified Parties
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including without limitation, all types of negligent conduct
identified in the restatement (second) of torts of one or more of the
Indemnified Parties or by reason of strict liability imposed without fault on
any one or more of the Indemnified Parties. To the extent that an Indemnified
Party is found to have committed an act of gross negligence or willful
misconduct, this contractual obligation of indemnification shall continue but
shall only extend to the portion of the claim that is deemed to have occurred by
reason of events other than the gross negligence or willful misconduct of the
Indemnified Party.
          (e) Each Borrower’s obligations under this Section 13.03 shall be its
joint and several obligations and shall survive any termination of this
Agreement and the payment of the Notes and shall continue thereafter in full
force and effect.
          (f) Each Borrower shall pay any amounts due under this Section 13.03
within thirty (30) days of the receipt by such Borrower of notice of the amount
due.
     Section 13.04 Amendments, Etc. Any provision of this Agreement or any
Security Instrument may be amended, modified or waived with the Borrowers’ and
the Majority Lenders’ prior written consent; provided that (a) no amendment,
modification or waiver which increases the Aggregate Commitments, forgives or
reduces the Principal Amount of any Indebtedness outstanding under this
Agreement, releases all or substantially all of the Collateral (excluding sales
of Compression Assets permitted under the ABS Facility to the UCLP Group and
hereunder) or the Subsidiary Guarantors, affects Sections 4.02, 4.05, 11.02(d),
13.04 or 13.06(a) or permits an Interest Period with a duration in excess of six
months or modifies the definition of “Majority Lenders” shall be effective
without consent of all Lenders; (b) no amendment, modification or waiver which
extends any scheduled payment date or the final maturity of the Term Loans or
reduces the interest rate applicable to the Term Loans or the fees payable to
the Term Loan Lenders or extends the time for payment of such interest or fees
shall be effective

-101-



--------------------------------------------------------------------------------



 



without the consent of all the Term Loan Lenders (in lieu of the consent of the
Majority Lenders); (c) no amendment, modification or waiver which extends any
scheduled payment date or the final maturity of the Revolving Loans, reduces the
interest rate applicable to the Revolving Loans or the fees payable to the US
Tranche Revolving Lenders or the Canadian Tranche Revolving Lenders or extends
the time for payment of such interest or fees shall be effective without the
consent of all the US Tranche Revolving Lenders or the Canadian Tranche
Revolving Lenders, as applicable (in lieu of the consent of the Majority
Lenders); (d) no amendment, modification or waiver which increases the US
Tranche Commitment, Canadian Allocated Commitment or Term Commitment of any
Lender shall be effective without the consent of such Lender; and (e) no
amendment, modification or waiver which modifies the rights, duties or
obligations of an Applicable Administrative Agent shall be effective without the
consent of such Applicable Administrative Agent.
     Section 13.05 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
     Section 13.06 Assignments and Participations.
          (a) No Borrower nor Guarantor may assign its rights or obligations
hereunder or under the Notes, Bankers’ Acceptances, the BA Equivalent Notes or
any Letters of Credit without the prior consent of all of the Lenders and the
Administrative Agents.
          (b) Any Lender may assign to one or more assignees, all or a portion
of its rights and obligations under this Agreement pursuant to an Assignment
Agreement substantially in the form of Exhibit E (an “Assignment”) upon the
written consent (which consent shall not be unreasonably withheld) of (A) with
respect to the Revolving Credit Facility only, the US Administrative Agent,
provided that no such consent shall be required for an assignment to an assignee
that is an Affiliate (as defined in clause (a) of the definition of “Affiliate”)
of such Revolving Lender or a Revolving Lender immediately prior to giving
effect to such assignment, (B) with respect to the Term Loan Credit Facility
only, the US Administrative Agent, provided that no such consent shall be
required for an assignment to an assignee that is an Affiliate (as defined in
clause (a) of the definition of “Affiliate”) of such Revolving Lender or a
Revolving Lender immediately prior to giving effect to such assignment, (C) the
Issuing Banks (with respect to the Revolving Credit Facility only), (D) with
respect to the Revolving Credit Facility only, the US Borrowers, provided that
no such consent shall be required for an assignment to an assignee that is an
Affiliate (as defined in clause (a) of the definition of “Affiliate”) of such
Term Loan Lender, a Related Fund or a Term Loan Lender immediately prior to
giving effect to such assignment, or if an Event of Default has occurred and is
continuing, any other assignee and (E) with respect to the Term Loan Credit
Facility only, the US Borrowers, provided that no such consent shall be required
for an assignment to an assignee that is an Affiliate (as defined in clause
(a) of the definition of “Affiliate”) of such Term Loan Lender, a Related Fund
or a Term Loan Lender immediately prior to giving effect to such assignment;
provided, however, that (i) any such assignment shall be in the amount of at
least $5,000,000 of a Tranche with respect to the Revolving Credit Facility and
at least $1,000,000 with respect to the Term Loan Facility or such lesser amount
to which such Borrower has consented, with Related Funds treated as one assignee
for purposes of determining compliance with such minimum assignment amount;
(ii) the assignee or assignor shall pay to the Applicable Administrative Agent a
processing and recordation fee of $3,500 for each assignment; provided

-102-



--------------------------------------------------------------------------------



 




that only $3,500 shall be paid for pro rata assignments by a Lender and its
Canadian Lender Affiliate and only one such fee shall be payable in connection
with simultaneous assignments to or by two or more Related Funds; (iii) if such
assignment is made at a time when no Event of Default has occurred and is
continuing, any assignee of the Canadian Tranche Revolving Lender shall satisfy
the Canadian residency requirements of a Canadian Tranche Revolving Lender;
(iv) any assignee shall not be a competitor of Holdings or any of its
Subsidiaries; and (v) notwithstanding anything to the contrary contained in this
Agreement, if such assignment is made at a time when an Event of Default has
occurred and is continuing, (y) the Borrowers shall have the right to withhold
all Taxes required by law to be withheld from payments made hereunder, and shall
pay such Taxes to the relevant taxing authority or other Governmental Authority
in accordance with applicable law and (z) any assignee of a Lender shall not be
subject to the provisions of Section 4.06(d) (other than subparagraph
(ii) thereof, if applicable), and shall not be entitled to receive any
additional amounts payable pursuant to Section 4.06(a)(A) or indemnification
payments for Taxes pursuant to Section 4.06(c). Any such assignment will become
effective upon the execution and delivery to the US Administrative Agent of the
Assignment and the consent, if required above, of the US Administrative Agent,
the Issuing Banks and, unless an Event of Default has occurred and is
continuing, the US Borrowers. Promptly after receipt of an executed Assignment,
the US Administrative Agent shall send to the Applicable Borrower a copy of such
executed Assignment. Upon receipt of such executed Assignment, such Borrower,
will, at its own expense, execute and deliver new Notes, Bankers’ Acceptances or
BA Equivalent Notes to the assignor and/or assignee, as appropriate, in
accordance with their respective interests as they appear. Upon the
effectiveness of any assignment pursuant to this Section 13.06(b), the assignee
will become a “Lender,” if not already a “Lender,” for all purposes of this
Agreement and the Security Instruments. The assignor shall be relieved of its
obligations hereunder to the extent of such assignment (and if the assigning
Lender no longer holds any rights or obligations under this Agreement, such
assigning Lender shall cease to be a “Lender” hereunder except that its rights
under Sections 4.06, 5.01, 5.05 and 13.03 shall not be affected). The US
Administrative Agent, acting as an agent of the Borrowers, shall maintain at one
of its offices a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Principal Amount of the Loans and LC Exposure owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register.
          (c) Each Lender may transfer, grant or assign participations in all or
any part of such Lender’s interests hereunder pursuant to this Section 13.06(c)
to any Person that satisfies the requirements of Section 13.06(b)(iv) and either
Section 13.06(b)(iii) or (v)(z) as applicable, provided that: (i) such Lender
shall remain a “Lender” for all purposes of this Agreement and the transferee of
such participation shall not constitute a “Lender” hereunder; and (ii) no
participant under any such participation shall have rights to approve any
amendment to or waiver of any of the Loan Documents; provided that such
participation agreement may provide that such Lender will not, without the
consent of the participant, agree to any amendment, modification or waiver
described in clauses (a), (b) or (c) of the proviso to Section 13.04 that
affects such participant, and all amounts payable by the Applicable Borrower
hereunder shall be determined as if such Lender had not sold such participation,
provided that such participant shall be entitled to receive additional amounts
under ARTICLE V on the same basis as if it were a Lender and be indemnified
under Section 13.03 as if it were a Lender. In addition, each agreement creating
any

-103-



--------------------------------------------------------------------------------



 



participation must include an agreement by the participant to be bound by the
provisions of Section 13.15.
          (d) The Lenders may furnish any information concerning a Borrower in
the possession of the Lenders from time to time to assignees and participants
(including prospective assignees and participants); provided that, such Persons
agree to be bound by the provisions of Section 13.15.
          (e) Notwithstanding anything in this Section 13.06 to the contrary,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (f) Notwithstanding any other provisions of this Section 13.06, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require any Borrower to file a registration statement with the
SEC or to qualify the Loans under the “Blue Sky” laws of any state.
     Section 13.07 Invalidity. In the event that any one or more of the
provisions contained in any of the Loan Documents or the Letters of Credit,
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of the Notes, this Agreement or any Security Instrument.
     Section 13.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.
     Section 13.09 Reserved.
     Section 13.10 Survival. The obligations of the parties under Section 4.06,
ARTICLE V, and Sections 12.05 and 13.03 shall survive the repayment of the Loans
and the termination of the US Tranche Commitments, Canadian Allocated
Commitments and Term Commitments. To the extent that any payments on the
Indebtedness under the Loan Documents or proceeds of any Collateral are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Indebtedness under the Loan Documents so satisfied shall be revived
and continue as if such payment or proceeds had not been received and each
Applicable Administrative Agent’s and Lenders’ Liens, security interests,
rights, powers and remedies under this Agreement and each Security Instrument
shall continue in full force and effect. In such event, each Security Instrument
shall be automatically reinstated and the Applicable Borrower shall take such
action as may be reasonably requested by the Applicable Administrative Agent and
the Lenders to effect such reinstatement.
     Section 13.11 Reserved.

-104-



--------------------------------------------------------------------------------



 



     Section 13.12 No Oral Agreements. The Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
     Section 13.13 Governing Law; Submission to Jurisdiction.
          (a) This Agreement and the Notes shall be governed by, and construed
in accordance with, the laws of the State of Texas except to the extent that
United States federal law permits any US Lender to charge interest at the rate
allowed by the laws of the state where such Lender is located or applicable
Canadian Law permits any Canadian Tranche Revolving Lender to charge interest at
the rate allowed by the laws of the jurisdiction where such Lender is located.
Ch. 346 of the Texas Finance Code (which regulates certain revolving credit loan
accounts and revolving tri-party accounts) shall not apply to this Agreement or
the Notes.
          (b) Any legal action or proceeding with respect to the Loan Documents
shall be brought in the courts of the State of Texas or of the United States of
America for the Southern District of Texas, and, by execution and delivery of
this Agreement, each Borrower hereby accepts for itself and (to the extent
permitted by law) in respect of its Property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Each Borrower and Guarantor hereby
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
such respective jurisdictions. This submission to jurisdiction is non-exclusive
and does not preclude the Administrative Agents or any Lender from obtaining
jurisdiction over each Borrower and Guarantor in any court otherwise having
jurisdiction.
          (c) Each Borrower and Guarantor irrevocably consents to the service of
process of any of the aforementioned courts in any such action or proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to such Borrower and Guarantor at its address located on the signature page
hereto or as updated from time to time, such service to become effective thirty
(30) days after such mailing.
          (d) Nothing herein shall affect the right of the Administrative Agents
or any Lender or any holder of a Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrowers or Guarantors in any other jurisdiction.
          (e) Each Borrower, each Guarantor and each Lender hereby (i)
irrevocably and unconditionally waive, to the fullest extent permitted by

-105-



--------------------------------------------------------------------------------



 




law, trial by jury in any legal action or proceeding relating to this Agreement
or any Security Instrument and for any counterclaim therein; (ii) irrevocably
waive, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any such litigation any special, exemplary, punitive or
consequential damages, or damages other than, or in addition to, actual damages;
(iii) certify that no party hereto nor any representative of the Administrative
Agents or counsel for any party hereto has represented, expressly or otherwise,
or implied that such party would not, in the event of litigation, seek to
enforce the foregoing waivers, and (iv) acknowledge that it has been induced to
enter into this Agreement, the Security Instruments and the transactions
contemplated hereby and thereby by, among other things, the mutual waivers and
certifications contained in this Section 13.13.
     Section 13.14 Interest. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if
the transactions contemplated hereby would be usurious as to any Lender under
laws applicable to it (including the laws of the United States of America and
the State of Texas or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, the Bankers’ Acceptances and the BA Equivalent Notes, it
is agreed as follows: (a) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the Principal Amount of the Indebtedness under the Loan
Documents (or, to the extent that the Principal Amount of the Indebtedness under
the Loan Documents shall have been or would thereby be paid in full, refunded by
such Lender to the Applicable Borrower); and (b) in the event that the maturity
of the Notes is accelerated by reason of an election of the holder thereof
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Lender may never include more
than the maximum amount allowed by such applicable law, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
by such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the Principal Amount of
the Indebtedness under the Loan Documents (or, to the extent that the Principal
Amount of the Indebtedness under the Loan Documents shall have been or would
thereby be paid in full, refunded by such Lender to the Applicable Borrower).
All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Lender, be amortized, prorated, allocated and spread throughout the full
term of the Loans evidenced by the Notes until payment in full so that the rate
or amount of interest on account of any Loans hereunder does not exceed the
maximum amount allowed by such applicable law. If at any time and from time to
time (i) the amount of interest payable to any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Lender pursuant to this
Section 13.14 and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender

-106-



--------------------------------------------------------------------------------



 



computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 13.14. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate,
such Lender elects to determine the applicable rate ceiling under such Chapter
by the indicated weekly rate ceiling from time to time in effect.
     Section 13.15 Confidentiality. For the purposes of this Section 13.15,
“Confidential Information” means information about any Borrower furnished by any
Borrower or its Affiliates (collectively, the “Disclosing Parties”) to the
Administrative Agents or any of the Lenders, including, but not limited to, any
actual or pending agreement, business plans, budgets, projections, ecological
data and accounting records, financial statements, or other financial data of
any kind, any title documents, reports or other information relating to matters
of title, any projects or plans, whether actual or prospective, and any other
documents or items embodying any such Confidential Information; provided that
such term does not include information that (a) was publicly known or otherwise
known prior to the time of such disclosure, (b) subsequently becomes publicly
known through no act or omission by the Administrative Agents or the Lenders or
any Person acting on behalf thereof, (c) otherwise becomes known to the
Administrative Agents or Lenders other than through disclosure by the Disclosing
Parties or a party known to be subject to a confidentiality agreement or
(d) constitutes financial statements delivered to the Administrative Agents and
the Lenders under Section 9.01(a) that are otherwise publicly available. The
Administrative Agents and the Lenders will maintain the confidentiality of such
Confidential Information delivered to (i) such Person, provided that each such
Person (a “Restricted Person”) may deliver or disclose Confidential Information
to such Restricted Person’s directors, officers, employees, agents, attorneys
investment advisors, trustees and Affiliates, who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 13.15, (ii) such Restricted Person’s financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 13.15,
(iii) any other Lender, (iv) any pledgee referred to in Section 13.06(e) or any
assignee to which such Restricted Person sells or offers to sell its Note or any
part thereof or any participation therein (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 13.15), (v) any Person from which such Restricted
Person offers to purchase any security of the Borrowers (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 13.15), (vi) any Governmental Authority
having jurisdiction or any self-regulatory body claiming to have authority over
such Restricted Person, (vii) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about such Restricted Person’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (A) to effect compliance with any
Governmental Requirement applicable to such Restricted Person, (B) in response
to any subpoena or other legal process, (C) in connection with any litigation to
which such Restricted Person is a party or (D) if an Event of Default has
occurred and is continuing, to the extent such Restricted Person may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of its rights and remedies under the Notes

-107-



--------------------------------------------------------------------------------



 



and this Agreement. Each Lender, by its acceptance of a Note or a participation
agreement, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 13.15 as though it were a party to this Agreement.
On reasonable request by any Borrower in connection with the delivery to any
Lender of information required to be delivered to such Lender under this
Agreement or requested by such Lender (other than a Lender that is a party to
this Agreement or its nominee), such Lender will enter into an agreement with
any Borrower embodying the provisions of this Section 13.15. Each Borrower
waives (on its own behalf and on behalf of its Subsidiaries) any and all other
rights it (or its Subsidiaries) may have to confidentiality as against the
Administrative Agents and the Lenders arising by or under any contract,
agreement, statute or law except as expressly stated in this Section 13.15.
     Section 13.16 Effectiveness. This Agreement shall be effective on the
Closing Date.
     Section 13.17 Exculpation Provisions. Each of the parties hereto
specifically agrees that it has a duty to read this Agreement and the Security
Instruments and agrees that it is charged with notice and knowledge of the terms
of this Agreement and the Security Instruments; that it has in fact read this
Agreement and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the Security Instruments; and has received
the advice of its attorney in entering into this Agreement and the Security
Instruments; and that it recognizes that certain of the terms of this Agreement
and the Security Instruments result in one party assuming the liability inherent
in some aspects of the transaction and relieving the other party of its
responsibility for such liability. Each party hereto agrees and covenants that
it will not contest the validity or enforceability of any exculpatory provision
of this Agreement and the Security Instruments on the basis that the party had
no notice or knowledge of such provision or that the provision is not
“conspicuous.”
     Section 13.18 Hedging Agreements. Notwithstanding anything to the contrary
contained herein, the terms and provisions of this Agreement shall not apply to
any Hedging Agreements, except to the extent necessary for all Hedging
Agreements with Lenders and/or their Lender Affiliate to be secured by the
Security Instruments on a pari passu basis with other Indebtedness and for the
proceeds from the Security Instruments to be applied as set forth in Section
11.02(d) hereof.
     Section 13.19 USA Patriot Act Notice. Each US Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies each US
Borrower and their Subsidiaries, which information includes the name and address
of each US Borrower and such Subsidiaries and other information that will allow
such US Lender to identify each US Borrower and such Subsidiaries in accordance
with the USA Patriot Act.
     Section 13.20 Restatement. This Agreement amends, restates and supercedes
the Existing Credit Agreement. It is the intention of the parties that all Liens
and security interests securing the Existing Credit Agreement continue to exist,
remain valid and shall not be impaired

-108-



--------------------------------------------------------------------------------



 



or released hereby and shall remain in full force and effect as provided in the
Security Instruments.
ARTICLE XIV
GUARANTY
     Section 14.01 The Guaranty.
          (a) The Guarantors irrevocably and unconditionally, jointly and
severally, guarantee to each Canadian Tranche Revolving Lender and the
Administrative Agents and their respective successors and permitted assigns the
full and punctual payment of principal and interest on each Canadian Tranche
Loan when due, whether at maturity, by acceleration, by redemption or otherwise
(the “Guaranteed Obligations”).
          (b) The Guarantors further agree that this Guaranty constitutes an
absolute, irrevocable, complete and continuing guarantee of payment, performance
and compliance and not merely of collection.
          (c) The obligations of the Guarantors to make any payment hereunder
may be satisfied by causing the Canadian Borrowers to make such payment.
          (d) The Guarantors also agree to pay any and all costs and expenses
(including reasonable attorneys’ fees incurred by any Applicable Administrative
Agent or any Canadian Tranche Revolving Lender in enforcing any of their
respective rights under this Guaranty, laws or otherwise) of each Applicable
Administrative Agent or any Canadian Tranche Revolving Lender against the
Canadian Borrowers or any other Person or against such Applicable Administrative
Agent or any Canadian Tranche Revolving Lender for their payments in respect of
any amounts to any Canadian Tranche Revolving Lender pursuant to the provisions
of this Guaranty.
          (e) The Guarantors waive presentment to, demand of payment from and
protest to the Canadian Borrowers of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. The obligations of the Guarantors hereunder shall not be affected by
the failure of either of the Administrative Agents or any Canadian Tranche
Revolving Lender to assert any claim or demand or to enforce or exercise any
right or remedy against the Canadian Borrowers or any other Person under the
provisions of this Agreement, any other Loan Document or otherwise.
          (f) To the fullest extent permitted by applicable law, the obligations
of the Guarantors hereunder are absolute and unconditional and shall not be
subject to any reduction, limitation, impairment or termination for any reason
(other than the payment in full in cash of all the Guaranteed Obligations),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Guaranteed Obligations, and shall not be subject to any defense
(other than a defense of payment or performance), set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or any Note, other Loan Document
or otherwise.

-109-



--------------------------------------------------------------------------------



 



     (g) The Guarantors waive any defense based on or arising out of any defense
of the Canadian Borrowers or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of the Canadian Borrowers, other than the final payment in full in
cash of all the Guaranteed Obligations.
     (h) To the fullest extent permitted by applicable law, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of the Guaranteed Obligations is rescinded or must otherwise be
returned by any of the Canadian Tranche Revolving Lenders upon the insolvency,
bankruptcy or reorganization or the Canadian Borrowers or otherwise, all as
though such payment had not been made.
     Section 14.02 Subrogation. The Guarantors shall be subrogated to any of the
rights (whether contractual, under applicable laws or otherwise) of either of
the Administrative Agents or any Canadian Tranche Revolving Lender against the
Canadian Borrowers or any other Person for the payments in respect of any
amounts to any Canadian Tranche Revolving Lender pursuant to the provisions of
this Guaranty; provided, however, that the Guarantor shall not be entitled to
enforce, or to receive any payments arising out of or based upon, such right of
subrogation until all other Guaranteed Obligations shall have been paid in full
and the Canadian Allocated Total Commitments terminated.

-110-



--------------------------------------------------------------------------------



 



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

              US BORROWER AND GUARANTOR:   UNIVERSAL COMPRESSION, INC.    
 
           
 
  By:        
 
           
 
  Name:   J. Michael Anderson    
 
  Title:   Senior Vice President and    
Address for Notices:
      Chief Financial Officer    
 
                4444 Brittmoore Road         Houston, Texas 77041    
 
                Telecopier No.: (713) 466-6720         Telephone No.:
(713) 335-7295         Attention: President    
 
                Copy to: General Counsel    
 
                Copy to:    
 
                Carol M. Burke         Gardere Wynne Sewell LLP         1000
Louisiana, Suite 3400         Houston, Texas 77002         Telecopier No.:
(713) 276-6561         Telephone No.: (713) 276-5561    

 



--------------------------------------------------------------------------------



 



              US BORROWER AND GUARANTOR:   UNIVERSAL COMPRESSION HOLDINGS, INC.
   
 
           
 
  By:        
 
           
 
  Name:   J. Michael Anderson    
 
  Title:   Senior Vice President and    
Address for Notices:
      Chief Financial Officer    
 
                4444 Brittmoore Road         Houston, Texas 77041    
 
                Telecopier No.: (713) 466-6720         Telephone No.:
(713) 335-7295         Attention: President    
 
                Copy to: General Counsel    
 
                Copy to:    
 
                Carol M. Burke         Gardere Wynne Sewell LLP         1000
Louisiana, Suite 3400         Houston, Texas 77002         Telecopier No.:
(713) 276-6561         Telephone No.: (713) 276-5561    

 



--------------------------------------------------------------------------------



 



              CANADIAN BORROWER:   UC CANADIAN PARTNERSHIP HOLDINGS COMPANY    
 
           
 
  By:        
 
           
 
  Name:   J. Michael Anderson    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    
 
                Address for Notices:    
 
                4444 Brittmoore Road         Houston, Texas 77041    
 
                Telecopier No.: (713) 466-6720         Telephone No.:
(713) 335-7295         Attention: Chief Financial Officer    
 
                Copy to: General Counsel    
 
                Copy to:    
 
                Carol M. Burke         Gardere Wynne Sewell LLP         1000
Louisiana, Suite 3400         Houston, Texas 77002         Telecopier No.:
(713) 276-6561         Telephone No.: (713) 276-5561    

 



--------------------------------------------------------------------------------



 



              CANADIAN BORROWER:   UNIVERSAL COMPRESSION CANADA, LIMITED
PARTNERSHIP    
 
           
 
  By:   UC CANADIAN PARTNERSHIP    
 
      HOLDINGS COMPANY,    
 
      its general partner    

                 
 
      By:        
 
               
 
      Name:   J. Michael Anderson    
 
      Title:   Senior Vice President and    
 
          Chief Financial Officer    

                  Address for Notices:    
 
                4444 Brittmoore Road         Houston, Texas 77041    
 
                Telecopier No.: (713) 466-6720         Telephone No.:
(713) 335-7295         Attention: Chief Financial Officer    
 
                Copy to: General Counsel    
 
                Copy to:    
 
                Carol M. Burke         Gardere Wynne Sewell LLP         1000
Louisiana, Suite 3400         Houston, Texas 77002         Telecopier No.:
(713) 276-6561         Telephone No.: (713) 276-5561    

 



--------------------------------------------------------------------------------



 



              US ADMINISTRATIVE AGENT   WACHOVIA BANK, NATIONAL     AND LENDER:
  ASSOCIATION, Individually and as US Administrative Agent    
 
           
 
  By:        
 
           
 
  Name:   Todd Schanzlin    
 
  Title:   Vice President    
 
                Lending Office for US Dollar Base Rate
Loans and LIBOR Loans:    
 
                301 South College Street         23rd Floor NC 0680        
Charlotte, North Carolina 28288         Telecopier No.: (704) 383-0288    
 
                Address for Notices:    
 
                301 South College Street         23rd Floor NC 0680        
Charlotte, North Carolina 28288         Attention: Syndication Agency Services  
      Telecopier No.: (704) 383-0288    
 
                With copy to:    
 
                Wachovia Capital Markets, LLC         1001 Fannin, Suite 2255  
      Houston, Texas 77002         Attention: David Humphreys         Telecopier
No.: 713-605-6354    

 



--------------------------------------------------------------------------------



 



              CANADIAN ADMINISTRATIVE AGENT
AND LENDER:   WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA),         Individually and as Canadian Administrative Agent
   
 
           
 
  By:        
 
           
 
  Name:   Enza Agosta    
 
  Title:   Vice President    
 
                Lending Office for Canadian Tranche Loans:    
 
                141 Adelaide St W., Suite 1500         Toronto, Ontario, Canada
        M5H 3L9    
 
                Address for Notices:    
 
                141 Adelaide St W., Suite 1500         Toronto, Ontario, Canada
        M5H 3L9    
 
                Attention: Sophie Ronan         Telecopier No.: (416) 364-8165  
 

 



--------------------------------------------------------------------------------



 



              SYNDICATION AGENT AND LENDER:   DEUTSCHE BANK TRUST COMPANY
AMERICAS,         Individually and as Syndication Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Lending Office for US Dollar Base Rate Loans and LIBOR Loans:  
 
 
                Address for Notices:    
 
                Attention:         Telecopier No.:    
 
                With copy to:    
 
                Attention:         Telecopier No.:    

 



--------------------------------------------------------------------------------



 



              LENDER:   DEUTSCHE BANK AG, CANADA BRANCH    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Lending Office for Canadian Tranche Loans:    
 
                Address for Notices:    
 
                Attention:         Telecopier No.:    
 
                With copy to:    
 
                Attention:         Telecopier No.:    

 



--------------------------------------------------------------------------------



 



              CO-DOCUMENTATION AGENT   FORTIS CAPITAL, CORP.,     AND LENDER:  
as Co-Documentation Agent and Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Lending Office for US Dollar Base Rate Loans and LIBOR Loans:  
 
 
                Address for Notices:    
 
                Attention:         Telecopier No.:    
 
                With copy to:    
 
                Attention:         Telecopier No.:    

 



--------------------------------------------------------------------------------



 



              CO-DOCUMENTATION AGENT AND LENDER:   WELLS FARGO BANK, NATIONAL
ASSOCIATION,         as Co-Documentation Agent and Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Lending Office for US Dollar Base Rate Loans and LIBOR Loans:  
 
 
                Address for Notices:    
 
                Attention:         Telecopier No.:    
 
                With copy to:    
 
                Attention:         Telecopier No.:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF US REVOLVING NOTE

$                                          
                                        , 2006

     FOR VALUE RECEIVED, UNIVERSAL COMPRESSION, INC., a Texas corporation and
UNIVERSAL COMPRESSION HOLDINGS, INC., a Delaware corporation (collectively, the
“US Borrowers”), jointly and severally hereby promise to
                                                             (the “Lender”) or
registered assigns, at the principal office of WACHOVIA BANK, NATIONAL
ASSOCIATION, as the US Administrative Agent (the “US Administrative Agent”), at
301 South College Street, Charlotte, North Carolina 28288-0608, the principal
sum of                                                              US Dollars
($                                         ) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the US Tranche Loans made by the
Lender to the US Borrowers under the Credit Agreement, as hereinafter defined),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such US
Tranche Loan, at such office, in like money and funds, for the period commencing
on the date of such US Tranche Loan until such US Tranche Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
     The date, amount, Type, interest rate, Interest Period and maturity of each
US Tranche Loan made by the Lender to the US Borrowers, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books
and, prior to any transfer of this Note, endorsed by the Lender on the schedules
attached hereto or any continuation thereof.
     This Note is one of the Notes referred to in the Senior Secured Credit
Agreement dated as of October 20, 2006, among the US Borrowers, UC Canadian
Partnership Holdings Company, a Nova Scotia unlimited liability company and
Universal Compression Canada, Limited Partnership, a Nova Scotia limited
partnership, collectively, as the Canadian Borrowers, the US Administrative
Agent, Wachovia Capital Finance Corporation (Canada), as the Canadian
Administrative Agent and the other Agents and Lenders which are or become
parties thereto (including the Lender) (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), and evidences US
Tranche Loans made by the Lender thereunder. Capitalized terms used in this Note
and not defined herein have the respective meanings assigned to them in the
Credit Agreement.
     This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of US Tranche Loans upon
the terms and conditions specified therein and other provisions relevant to this
Note.
Exhibit A-1 – 1

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

                  UNIVERSAL COMPRESSION, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                UNIVERSAL COMPRESSION HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit A-1 – 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF CANADIAN REVOLVING NOTE

$                                          
                                        , 2006

     FOR VALUE RECEIVED, UC CANADIAN PARTNERSHIP HOLDINGS COMPANY, a Nova Scotia
unlimited liability company and UNIVERSAL COMPRESSION CANADA, LIMITED
PARTNERSHIP, a Nova Scotia limited partnership (collectively, the “Canadian
Borrowers”), hereby promises to pay to
                                                             (the “Lender”) or
registered assigns, at the principal office of WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA), as the Canadian Administrative Agent (the “Canadian
Administrative Agent”), at 141 Adelaide Street W., Suite 1500, Toronto, Ontario,
Canada M5G 3L9, the principal sum of                                          
                                         US
Dollars($                                        ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Canadian Tranche Loans
made by the Lender to the Canadian Borrowers under the Credit Agreement, as
hereinafter defined), in lawful money of Canada or the United States, as the
case may be, and in immediately available funds, on the dates and in the
principal amounts and currency provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Canadian Tranche Loan, at
such office, in like money and funds, for the period commencing on the date of
such Canadian Tranche Loan until such Canadian Tranche Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
     The date, amount, Type, interest rate, Interest Period, currency and
maturity of each Canadian Tranche Loan made by the Lender to the Canadian
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedules attached hereto or any continuation
thereof.
     This Note is one of the Notes referred to in the Senior Secured Credit
Agreement dated as of October 20, 2006, among Universal Compression, Inc., a
Texas corporation and Universal Compression Holdings, Inc., a Delaware
corporation, collectively, as the US Borrowers, the Canadian Borrowers, the US
Administrative Agent, the Canadian Administrative Agent and the other Agents and
Lenders which are or become parties thereto (including the Lender) (as the same
may be amended or supplemented from time to time, the “Credit Agreement”), and
evidences Canadian Tranche Loans made by the Lender thereunder. Capitalized
terms used in this Note and not defined herein shall have the respective
meanings assigned to them in the Credit Agreement.
     This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of Canadian Tranche Loans
upon the terms and conditions specified therein and other provisions relevant to
this Note.
Exhibit A-2 – 1

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

                  UC CANADIAN PARTNERSHIP HOLDINGS COMPANY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                UNIVERSAL COMPRESSION CANADA, LIMITED PARTNERSHIP    
 
           
 
  By: UC CANADIAN PARTNERSHIP    
 
      HOLDINGS COMPANY, its General Partner    
 
       By:        
 
           
 
       Name:        
 
           
 
       Title:        
 
           

Exhibit A-2 – 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF TERM NOTE

     
$                    
                      , 2006

     FOR VALUE RECEIVED, UNIVERSAL COMPRESSION, INC., a Texas corporation and
UNIVERSAL COMPRESSION HOLDINGS, INC., a Delaware corporation (collectively, the
“US Borrowers”), jointly and severally hereby promise to                     
(the “Lender”) or registered assigns, at the principal office of WACHOVIA BANK,
NATIONAL ASSOCIATION, as the US Administrative Agent (the “US Administrative
Agent”), at 301 South College Street, Charlotte, North Carolina 28288-0608, the
principal sum of                      US Dollars ($                    ) (or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Term Loans made by the Lender to the US Borrowers under the Credit Agreement, as
hereinafter defined), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
such Term Loan, at such office, in like money and funds, for the period
commencing on the date of such Term Loan until such Term Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
     The date, amount, Type, interest rate, Interest Period and maturity of each
Term Loan made by the Lender to the US Borrowers, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books
and, prior to any transfer of this Note, endorsed by the Lender on the schedules
attached hereto or any continuation thereof.
     This Note is one of the Notes referred to in the Senior Secured Credit
Agreement dated as of October 20, 2006, among the US Borrowers, UC Canadian
Partnership Holdings Company, a Nova Scotia unlimited liability company and
Universal Compression Canada, Limited Partnership, a Nova Scotia limited
partnership, collectively, as the Canadian Borrowers, the US Administrative
Agent, Wachovia Capital Finance Corporation (Canada), as the Canadian
Administrative Agent and the other Agents and Lenders which are or become
parties thereto (including the Lender) (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), and evidences the Term
Loan made by the Lender thereunder. Capitalized terms used in this Note and not
defined herein shall have the respective meanings assigned to them in the Credit
Agreement.
     This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of the Term Loan upon the
terms and conditions specified therein and other provisions relevant to this
Note.
Exhibit -3 – 1

 



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

                  UNIVERSAL COMPRESSION, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                UNIVERSAL COMPRESSION HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit A-3 – 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
FORM OF BA EQUIVALENT NOTE

     
$                    
                      , 2006

     FOR VALUE RECEIVED, UC CANADIAN PARTNERSHIP HOLDINGS COMPANY, a Nova Scotia
unlimited liability company and UNIVERSAL COMPRESSION CANADA, LIMITED
PARTNERSHIP, a Nova Scotia limited partnership (collectively, the “Canadian
Borrowers”), hereby promise to pay to                      (the “Lender”) or
registered assigns, at the principal office of WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA), as the Canadian Administrative Agent (the “Canadian
Administrative Agent”), at 141 Adelaide Street W., Suite 1500, Toronto, Ontario,
Canada M3H 3L9, the principal sum of                                         
Canadian Dollars (C$                    ), in lawful money of Canada and in
immediately available funds, on                     , ___.
     This BA Equivalent Note is one of the BA Equivalent Notes referred to in
the Senior Secured Credit Agreement dated as of October 20, 2006, among
Universal Compression, Inc., a Texas corporation and Universal Compression
Holdings, Inc., a Delaware corporation, collectively, as the US Borrowers, the
Canadian Borrowers, the US Administrative Agent, Wachovia Capital Finance
Corporation (Canada), as the Canadian Administrative Agent and the other Agents
and Lenders which are or become parties thereto (including the Lender) (as the
same may be amended or supplemented from time to time, the “Credit Agreement”),
and evidences BA Equivalent Loans made by the Lender thereunder. Capitalized
terms used in this BA Equivalent Note and not defined herein shall have the
respective meanings assigned to them in the Credit Agreement.
     This BA Equivalent Note is issued pursuant to the Credit Agreement and is
entitled to the benefits provided for in the Credit Agreement and the Security
Instruments. The Credit Agreement provides for the acceleration of the maturity
of this BA Equivalent Note upon the occurrence of certain events and for
prepayments of BA Equivalent Loans upon the terms and conditions specified
therein.
Exhibit A-4 – 2

 



--------------------------------------------------------------------------------



 



THIS BA EQUIVALENT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS.

              UC CANADIAN PARTNERSHIP HOLDINGS COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

                  UNIVERSAL COMPRESSION CANADA, LIMITED PARTNERSHIP
 
                By:   UC CANADIAN PARTNERSHIP
HOLDINGS COMPANY, its General Partner
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

Exhibit A-4 – 2



--------------------------------------------------------------------------------



 



EXHIBIT B - 1
FORM OF US BORROWING, CONTINUATION AND CONVERSION REQUEST
                     , 20___
     UNIVERSAL COMPRESSION, INC., a Texas corporation, and UNIVERSAL COMPRESSION
HOLDINGS, INC., a Delaware corporation (collectively, the “US Borrowers”),
pursuant to the Senior Secured Credit Agreement dated as of October 20, 2006,
among the US Borrowers, UC CANADIAN PARTNERSHIP HOLDINGS COMPANY, a Nova Scotia
unlimited liability company and UNIVERSAL COMPRESSION CANADA, LIMITED
PARTNERSHIP, a Nova Scotia limited partnership, collectively, as the Canadian
Borrowers, WACHOVIA BANK, NATIONAL ASSOCIATION, as US Administrative Agent,
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as Canadian Administrative Agent,
and such other Agents and Lenders party thereto (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), hereby make the
requests indicated below (unless otherwise defined herein, capitalized terms are
defined in the Credit Agreement):
1. US Tranche Loans:
(a) Aggregate amount of new US Tranche Loans to be borrowed is $             
                            ;
(b) Requested funding date is                      , ___;
(c) $                                           of such US Tranche Borrowings
are to be US Dollar Base Rate Loans;
(d) $                                           of such US Tranche Borrowings
are to be US Dollar LIBOR Loans; and
(i) Length of Interest Period for US Dollar LIBOR Loans is:              
                            .
(e) The location and number of the account is:
                                                                            
       .
2. US Dollar LIBOR Loan Continuation/Conversion for US Dollar LIBOR Loans
maturing on                                           :
(a) Aggregate amount to be continued as US Dollar LIBOR Loans is $             
                            ; and
(i) Length of Interest Period for continued US Dollar LIBOR Loans is
                                          .
(b) Aggregate amount to be converted to US Dollar Base Rate Loans is
$                                          .

Exhibit B-1 – 1



--------------------------------------------------------------------------------



 



3. Conversion of outstanding US Dollar Base Rate Loans to US Dollar LIBOR Loans:
(a) Convert $                                           of the outstanding US
Dollar Base Rate Loans to US Dollar LIBOR Loans on              
                             with an Interest Period of              
                            .
     The undersigned certifies that he is the              
                             of                      , and that as such he is
authorized to execute this certificate on behalf of                      . The
undersigned further certifies, represents and warrants on behalf of            
          that                       is entitled to receive the requested
Borrowing, continuation or conversion under the terms and conditions of the
Credit Agreement.

              [UNIVERSAL COMPRESSION, INC./ UNIVERSAL COMPRESSION HOLDINGS,
INC.]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit B-1 – 2



--------------------------------------------------------------------------------



 



EXHIBIT B - 2
FORM OF CANADIAN BORROWING, CONTINUATION AND CONVERSION REQUEST
                     , 20___
     UC CANADIAN PARTNERSHIP HOLDINGS COMPANY, a Nova Scotia unlimited liability
company and UNIVERSAL COMPRESSION CANADA, LIMITED PARTNERSHIP, a Nova Scotia
limited partnership (collectively, the “Canadian Borrowers”), pursuant to the
Senior Secured Credit Agreement dated as of October 20, 2006, among the Canadian
Borrowers, UNIVERSAL COMPRESSION, INC., a Texas corporation and UNIVERSAL
COMPRESSION HOLDINGS, INC. a Delaware corporation, collectively as the US
Borrowers, WACHOVIA BANK, NATIONAL ASSOCIATION, as US Administrative Agent,
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as Canadian Administrative Agent,
and such other Agents and Lenders party thereto (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), hereby makes the
requests indicated below (unless otherwise defined herein, capitalized terms are
defined in the Credit Agreement):
1. New Canadian Tranche Loans:
(a) Aggregate amount of new Canadian Tranche Loans to be borrowed is
$                                          ;
(b) Requested funding date is                                           , ___;
(c) $                                           of such Canadian Tranche
Borrowings are to be US Dollar Base Rate Loans;
(d) $                                           of such Canadian Tranche
Borrowings are to be US Dollar LIBOR Loans;
(i) Length of Interest Period for US Dollar LIBOR Loans is:              
                            .
(e) $                                           of such Canadian Tranche
Borrowings are to be Canadian Prime Rate Loans;
(f) $                                           of such Canadian Tranche
Borrowings are to be Bankers’ Acceptances or BA Equivalent Loans; and
(i) The Acceptance Date with respect to Bankers’ Acceptances and BA Equivalent
Loans is:                                           ; and
(ii) The maturity date with respect to Bankers’ Acceptances and BA Equivalent
Loans is (integral multiples of 30 days up to 180 days from the Acceptance
Date):                                           .

Exhibit B-2 – 1



--------------------------------------------------------------------------------



 



(g) The location and number of the account is:
                                                                            
       .
2. US Dollar LIBOR Loan Continuation/Conversion for US Dollar LIBOR Loans
maturing on                                           :
(a) Aggregate amount to be continued as US Dollar LIBOR Loans is $             
                            ;
(i) Length of Interest Period for continued US Dollar LIBOR Loans is
                                          .
(b) Aggregate amount to be converted to US Dollar Base Rate Loans is
$                                          ;
(c) Aggregate amount to be converted to Canadian Prime Rate Loans is
$                                          ; and
(d) Aggregate amount to be converted to Bankers’ Acceptances or BA Equivalent
Loans is $                                          .
(i) The Acceptance Date with respect to Bankers’ Acceptances and BA Equivalent
Loans is:                                           ; and
(ii) The maturity date with respect to Bankers’ Acceptances and BA Equivalent
Loans is (integral multiples of 30 days up to 180 days from the Acceptance
Date):                                           .
3. US Dollar Base Rate Loan Conversion for US Dollar Base Rate Loans:
(a) Aggregate amount to be converted to US Dollar LIBOR Loans is:

$                                          ;
(i) Length of Interest Period for continued US Dollar LIBOR Loans is
                                          .
(b) Aggregate amount to be converted to Canadian Prime Rate Loans is
$                                          ; and
(c) Aggregate amount to be converted to Bankers’ Acceptances or BA Equivalent
Loans is $                                          .
(i) The Acceptance Date with respect to Bankers’ Acceptances and BA Equivalent
Loans is:                                           ; and

Exhibit B-2 – 2



--------------------------------------------------------------------------------



 



(ii) The maturity date with respect to Bankers’ Acceptances and BA Equivalent
Loans is (integral multiples of 30 days up to 180 days from the Acceptance
Date):                                           .
4. Canadian Prime Rate Loan Conversion for Canadian Prime Rate Loans:
(a) Aggregate amount to be converted to Bankers’ Acceptances or BA Equivalent
Loans is $                                          .
(i) The Acceptance Date with respect to Bankers’ Acceptances and BA Equivalent
Loans is:                                           ; and
(ii) The maturity date with respect to Bankers’ Acceptances and BA Equivalent
Loans is (integral multiples of 30 days up to 180 days from the Acceptance
Date):                                           .
(b) Aggregate amount to be converted to US Dollar LIBOR Loans is $             
                            ; and
(i) Length of Interest Period for converted US Dollar LIBOR Loans is
                                          .
(c) Aggregate amount to be converted to US Dollar Base Rate Loans is
$                                          ;
5. Bankers’ Acceptances and BA Equivalent Loan Conversion for Bankers’
Acceptances and BA Equivalent Loans with a maturity date of              
                            :
(a) Aggregate amount to be converted to Canadian Prime Rate Loans is
$                                          .

Exhibit B-2 – 3



--------------------------------------------------------------------------------



 



     The undersigned certifies that he is the                      of
                    , and that as such he is authorized to execute this
certificate on behalf of                     . The undersigned further
certifies, represents and warrants on behalf of                      that
                     is entitled to receive the requested Borrowing,
continuation or conversion under the terms and conditions of the Credit
Agreement.

                  UC CANADIAN PARTNERSHIP HOLDINGS
COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                UNIVERSAL COMPRESSION CANADA,
LIMTED PARTNERSHIP    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit B - 2 - 4



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the                      of
[UNIVERSAL COMPRESSION, INC., a Texas corporation (“UCI”)] [UNIVERSAL
COMPRESSION HOLDINGS, INC., a Delaware corporation (“Holdings”)] and that as
such he is authorized to execute this certificate on behalf of [UCI] [Holdings].
With reference to the Senior Secured Credit Agreement dated as of October 20,
2006, among Universal Compression, Inc., a Texas corporation and Universal
Compression Holdings, Inc., a Delaware corporation (collectively, the “US
Borrowers”), UC Canadian Partnership Holdings Company, a Nova Scotia unlimited
liability company and Universal Compression Canada, Limited Partnership, a Nova
Scotia limited partnership (collectively, the “Canadian Borrowers”), Wachovia
Bank, National Association, as US Administrative Agent (the “US Administrative
Agent”), Wachovia Capital Finance Corporation (Canada), as the Canadian
Administrative Agent (the “Canadian Administrative Agent”), and such other
Agents and Lenders party thereto (as the same may be amended or supplemented
from time to time, the “Credit Agreement”), the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Credit Agreement unless otherwise specified):
(a) The representations and warranties of each US Borrower and each Canadian
Borrower contained in ARTICLES VII and VIII of the Credit Agreement and in the
Security Instruments were true and correct when made, and are repeated at and as
of the time of delivery hereof and are true and correct at and as of the time of
delivery hereof, except as such representations and warranties are expressly
limited to an earlier date or are modified to give effect to the transactions
expressly permitted by the Credit Agreement.
(b) Each US Borrower and each Canadian Borrower has performed and complied with
all agreements and conditions contained in the Credit Agreement and in the
Security Instruments required to be performed or complied with by it prior to or
at the time of delivery hereof.
(c) Since December 31, 2005, there has been no change or event having a Material
Adverse Effect.
(d) No Default has occurred and is continuing under the Credit Agreement.

Exhibit C - 1 - 1



--------------------------------------------------------------------------------



 



EXECUTED AND DELIVERED this ___day of                     .

                  [UNIVERSAL COMPRESSION, INC./
UNIVERSAL COMPRESSION HOLDINGS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit C - 1 - 2



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the                      of
UNIVERSAL COMPRESSION, INC., a Texas corporation (“UCI”) and that as such he is
authorized as a Responsible Officer to execute this certificate on behalf of
UCI. With reference to the Senior Secured Credit Agreement dated as of
October 20, 2006, among UCI and Universal Compression Holdings, Inc., a Delaware
corporation (“Holdings”, and together with UCI, the “US Borrowers”), UC Canadian
Partnership Holdings Company, a Nova Scotia unlimited liability company and
Universal Compression Canada, Limited Partnership, a Nova Scotia limited
partnership (collectively, the “Canadian Borrowers”), Wachovia Bank, National
Association, as US Administrative Agent (the “US Administrative Agent”),
Wachovia Capital Finance Corporation (Canada), as the Canadian Administrative
Agent (the “Canadian Administrative Agent”), and such other Agents and Lenders
party thereto (as the same may be amended or supplemented from time to time, the
“Credit Agreement”), the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):
(a) No Default has occurred and is continuing under the Credit Agreement.
(b) The financial statements furnished to the US Administrative Agent with this
certificate fairly present the consolidated financial condition and results of
operations of Holdings and its Consolidated Subsidiaries as at the end of, and
for, the [fiscal quarter] [fiscal year] ending
                                         and such financial statements have been
approved in accordance with the accounting procedures specified in the Credit
Agreement.
(c) Attached hereto are the detailed computations necessary to determine whether
Holdings and its Consolidated Subsidiaries are in compliance with Section 10.13
of the Credit Agreement as of the end of the [fiscal quarter] [fiscal year]
ending                                         .
EXECUTED AND DELIVERED this ___day of                     .

                  UNIVERSAL COMPRESSION, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit C - 2 - 1



--------------------------------------------------------------------------------



 



EXHIBIT D
Senior Security Instruments
1. Collateral Agreement dated as of October 20, 2006 among the US Borrowers, UCI
MLP LP LLC, UCI Compressor Holding, L.P. and the US Administrative Agent, as
amended, modified or restated from time to time (the “Collateral Agreement”),
covering:

  a.   UCI’s pledge of 100% of the stock of the following direct Domestic
Subsidiaries:

  (i)   Universal Compression International, Inc.     (ii)   Compressor Systems
International, Inc.     (iii)   UCI Leasing Holding GP LLC     (iv)   UCI
Leasing Holding LP LLC     (v)   UCI GP LP LLC     (vi)   UCO GP, LLC     (vii)
  UCI MLP LP LLC

  b.   UCI’s pledge of 65% of the stock of first tier Foreign Subsidiaries:

  (i)   Columbus Insurance Ltd.

  c.   Holdings’ pledge of 100% of the stock of the following direct Domestic
Subsidiaries:

  (i)   Universal Compression, Inc.

  d.   Holdings’ pledge of 65% of the stock of first tier Foreign Subsidiaries:

  (i)   None

e. Holdings’ and each Subsidiaries’ accounts, chattel paper, documents,
equipment, general intangibles, instruments and inventory, all books and records
pertaining to the foregoing and proceeds.
f. UCI MLP LP LLC’s pledge of 100% of its ownership of the limited partnership
interests of UCLP.

2.   UCC Financing Statements for Holdings, UCI and UCI MLP LP LLC relating to
Item 1.   3.   Stock Powers, if applicable, relating to stock pledged in Item 1.
  4.   Original certificates representing stock pledged in Item 1, if
applicable:

a. Stock Certificate No. 1 for 100 shares in the name of Universal Compression
International, Inc. issued to Universal Compression, Inc.

Exhibit D - 1



--------------------------------------------------------------------------------



 



b. Stock Certificate No. 2 for 1,500 shares of Compressor Systems International,
Inc. issued to Universal Compression, Inc.
c. Stock Certificate No. 1 for 1 share of UCI Leasing Holding GP LLC issued to
Universal Compression, Inc.
d. Stock Certificate No. 1 for 1 share of UCI Leasing Holding LP LLC issued to
Universal Compression, Inc.
e. Stock Certificate No. 1 for 1 share of UCI GP LP LLC issued to Universal
Compression, Inc.
f. Stock Certificate No. 1 for 1 share of UCO GP, LLC issued to Universal
Compression, Inc.
g. Stock Certificate No. 1 for 1 share of UCI MLP LP LLC issued to Universal
Compression, Inc.
5. Pledge and Security Agreement (Pledge and Assignment), dated October 20, 2006
among Universal Compression International, Inc., Enterra Compression Investment
Company, Universal Compression Services, LLC, Universal Compression Canadian
Holdings, Inc., UCI GP LP LLC, UCO GP, LLC covering:

  a.   100% of the stock of the following domestic subsidiaries:

  (i)   Enterra Compression Investment Company     (ii)   UCO Compression
Holding, L.L.C.     (iii)   Universal Compression Services, LLC     (iv)  
Universal Compression Canadian Holdings, Inc.     (v)   UCO General Partner, LP

  b.   65% (except where noted) of the stock of the following foreign
subsidiaries:

  (i)   Universal Compression International Ltd.     (ii)   Universal
Compression (Thailand) Ltd.     (iii)   Universal Compression Services de
Venezuela, C.A.     (iv)   Universal Compression (Australia) Pty Ltd.     (v)  
PT Universal Compression Indonesia
    (vi)   Universal Compression Trade Holdings ULC

6. Stock Powers
7. UCC Financing Statements relating to capital stock or membership interests
pledged in Item 5.

Exhibit D - 2



--------------------------------------------------------------------------------



 



8.   Original certificates representing capital stock pledged in Item 5:

      a.

(i) Stock Certificate No. 4 for 1,002 shares of Enterra Compression Investment
Company issued to Universal Compression International, Inc.
(ii) Stock Certificates No. 3 and 4 for 640 shares and 360 shares, respectively,
of UCO Compression Holding, L.L.C. issued to Enterra Compression Investment
Company
(iii) Stock Certificates No. 6 and 7 for 3,600 shares and 6,400 shares,
respectively, of Universal Compression Services, LLC issued to Enterra
Compression Investment Company
(iv) Stock Certificate No. 2 for 100 shares of Universal Compression Canadian
Holdings, Inc. issued to Enterra Compression Investment Company
(v) Stock Certificate No.1 for a .001% general partnership interest of UCO
General Partner, LP issued to UCO GP, LLC
(vi) Stock Certificate No.1 for a 99.999% limited partnership interest of UCO
General Partner, LP issued to UCI GP LP LLC

      b.

(i) Stock Certificate No. 4 for 65 shares of Universal Compression International
Ltd. issued to Universal Compression International, Inc.
(ii) Stock Certificate No. 1 for 2,317,657 shares of Universal Compression
Services de Venezuela, C.A. issued to Universal Compression Services, LLC
(formerly Universal Compression Services, L.P.)
(iii) Stock Certificate No. 2 for 65 shares of Universal Compression (Australia)
Pty Ltd issued to Universal Compression Services, LLC (formerly Universal
Compression Services, L.P.)
(iv) Stock Certificate No. 36 for 390,000 shares of Universal Compression
(Thailand) Ltd. Issued to Universal Compression Services, LLC.
(v) Stock Certificate No. 1 for 162 shares of PT Universal Indonesia issued to
Universal Compression International, Inc.
(vi) Stock Certificate No.2 for 51,696,522 shares of Universal Compression Trade
Holdings ULC issued to Universal Compression Canadian Holdings, Inc.

Exhibit D - 3



--------------------------------------------------------------------------------



 



9. Deed of Trust, Security Agreement, Assignment of Rents and Leases, Fixture
Filing and Financing Statement, dated October 20, 2006 executed by Universal
Compression, Inc., covering that certain real property located at 4444
Brittmoore Road, Houston, Texas 77041
10. Guaranty Agreement dated as of October 20, 2006 among UCI MLP LP LLC, UCI
Compressor Holding, L.P. and the US Administrative Agent, as amended, modified
or restated from time to time

Exhibit D - 4



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AGREEMENT
NOTE: IF ASSIGNOR OR A BRANCH OR AN AFFILIATE OF ASSIGNOR IS A LENDER UNDER A US
TRANCHE COMMITMENT OR A CANADIAN TRANCHE COMMITMENT, SUCH AFFILIATE MUST ASSIGN
AN EQUAL PRO RATA AMOUNT OF ITS RESPECTIVE COMMITMENT PURSUANT TO THIS FORM.
     ASSIGNMENT AGREEMENT (“Agreement”) dated as of                     ,
                                        between:
                                         (the “Assignor”) and
                                         (the “Assignee”).
RECITALS

A.   The Assignor is a party to the Senior Secured Credit Agreement dated as of
October 20, 2006 (as the same may be amended or supplemented from time to time,
the “Credit Agreement”) among Universal Compression, Inc., a Texas corporation
and Universal Compression Holdings, Inc, a Delaware corporation (collectively,
the “US Borrowers”, and in their capacity as guarantor of the Canadian
Borrowers, the “Guarantor”); UC Canadian Partnership Holdings Company, a Nova
Scotia unlimited liability company and Universal Compression Canada, Limited
Partnership, a Nova Scotia limited partnership (collectively, the “Canadian
Borrowers”); Wachovia Bank, National Association, individually and as US
Administrative Agent (herein, together with its successors in such capacity, the
“US Administrative Agent”); Wachovia Capital Finance Corporation (Canada),
individually ad as Canadian Administrative Agent (herein, together with its
successors in such capacity, the “Canadian Administrative Agent”); Deutsche Bank
Trust Company Americas, individually and as Syndication Agent (herein, together
with its successors in such capacity, the “Syndication Agent”); and each of the
other agents and lenders that are a signatory hereto or which become a signatory
hereto pursuant to Section 13.06 (individually, together with their successors
and assigns, a “Lender” and, collectively, the “Lenders”).   B.   The Assignor
proposes to sell, assign and transfer to the Assignee, and the Assignee proposes
to purchase and assume from the Assignor, the Assigned Interests, all on the
terms and conditions of this Agreement.   C.   In consideration of the foregoing
and the mutual agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I
Definitions
     Section 1.01. Definitions. All capitalized terms used but not defined
herein have the respective meanings given to such terms in the Credit Agreement.
     Section 1.02. Other Definitions. As used herein, the following terms have
the following respective meanings:

Exhibit E - 1



--------------------------------------------------------------------------------



 



     “Assigned Interest” shall mean:

                 
US Tranche Commitment
    $          
Canadian Allocated Maximum Total Commitment
    $    
 
   
Canadian Allocated Commitment
    $    
 
   
 
         
 
   

                 
US Tranche Credit Exposure:
               
US Dollar LIBOR Loans
    $         outstanding
US Base Rate Loans
    $    
 
   outstanding
LC Exposure
    $    
 
   outstanding
 
         
 
   

                 
Canadian Tranche Credit Exposure:
               
Canadian Prime Rate Loans
    C$         outstanding
US Dollar Base Rate Loans
    $    
 
   outstanding
US Dollar LIBOR Loans
    $    
 
   outstanding
Bankers’ Acceptances or BA Equivalent Loans
    C$    
 
   outstanding
 
         
 
   

                 
Term Credit Exposure:
               
US Dollar Base Rate Loans
    $         outstanding
US Dollar LIBOR Loans
    $    
 
   outstanding
 
         
 
   

     “Assignment Date” shall mean                                            ,
                     .
ARTICLE II
Sale and Assignment
     Section 2.01. Sale and Assignment. On the terms and conditions set forth
herein, effective on and as of the Assignment Date, the Assignor hereby sells,
assigns and transfers to the Assignee, and the Assignee hereby purchases and
assumes from the Assignor, all of the right, title and interest of the Assignor
in and to, and all of the obligations of the Assignor in respect of, the
Assigned Interest. Such sale, assignment and transfer is without recourse and,
except as expressly provided in this Agreement, without representation or
warranty.
     Section 2.02. Assumption of Obligations. The Assignee agrees with the
Assignor (for the express benefit of the Assignor and the Applicable Borrower)
that the Assignee will, from and after the Assignment Date, perform all of the
obligations of the Assignor in respect of the Assigned Interest. From and after
the Assignment Date: (a) the Assignor shall be released from the Assignor’s
obligations in respect of the Assigned Interest, and (b) the Assignee shall be
entitled to all of the Assignor’s rights, powers and privileges under the Credit
Agreement and the other Security Instruments in respect of the Assigned
Interest.
     Section 2.03. Consent Required. By executing this Agreement as provided
below, in accordance with Section 13.06(b) of the Credit Agreement, to the
extent required, the US Administrative Agent, the Issuing Banks and (unless an
Event of Default has occurred or is continuing) the US Borrowers hereby
acknowledge notice of the transactions contemplated by this Agreement and
consents to such transactions.
Exhibit E – 2

 



--------------------------------------------------------------------------------



 



ARTICLE III
Payments
     Section 3.01. Payments. As consideration for the sale, assignment and
transfer contemplated by Section 2.01 hereof, the Assignee shall, on the
Assignment Date, assume Assignor’s obligations in respect of the Assigned
Interest and pay to the Assignor an amount equal to the outstanding Loans, if
any[; provided that any outstanding Bankers’ Acceptances or BA Equivalent Notes
shall either be held to maturity by the Assignor or Assignee shall pay a
discounted amount as determined by Assignor and Assignee]. An amount equal to
all accrued and unpaid interest and fees shall be paid to the Assignor as
provided in Section 3.02(iii) below. Except as otherwise provided in this
Agreement, all payments hereunder shall be made in the applicable currency set
forth in Section 1.02 and in immediately available funds, without setoff,
deduction or counterclaim.
     Section 3.02. Allocation of Payments. The Assignor and the Assignee agree
that (i) the Assignor shall be entitled to any payments of principal with
respect to the Assigned Interest made prior to the Assignment Date, together
with any interest and fees with respect to the Assigned Interest accrued prior
to the Assignment Date, (ii) the Assignee shall be entitled to any payments of
principal with respect to the Assigned Interest made from and after the
Assignment Date, together with any and all interest and fees with respect to the
Assigned Interest accruing from and after the Assignment Date, and (iii) the
Applicable Administrative Agent is authorized and instructed to allocate
payments received by it for account of the Assignor and the Assignee as provided
in the foregoing clauses. Each party hereto agrees that it will hold any
interest, fees or other amounts that it may receive to which the other party
hereto shall be entitled pursuant to the preceding sentence for account of such
other party and pay, in like money and funds, any such amounts that it may
receive to such other party promptly upon receipt.
     Section 3.03. Delivery of Notes. Promptly following the receipt by the
Assignor of the consideration required to be paid under Section 3.01 hereof, the
Assignor shall, in the manner contemplated by Section 13.06(b) of the Credit
Agreement, (i) deliver to the Applicable Administrative Agent (or its counsel)
the Note(s) and any Bankers’ Acceptances and BA Equivalent Note(s) (if
applicable with any necessary indemnity to be agreed among the Assignor and the
Assignee) held by the Assignor and (ii) notify the Applicable Administrative
Agent to request that the Applicable Borrower execute and deliver new Notes to
the Assignor, if Assignor continues to be a Lender, and the Assignee, dated the
date of this Agreement in respective principal amounts equal to the respective
[US Tranche/Canadian Allocated Maximum Total] Commitment [and outstanding Term
Loan] of the Assignor (if appropriate) and the Assignee after giving effect to
the sale, assignment and transfer contemplated hereby.
     Section 3.04. Further Assurances. The Assignor and the Assignee hereby
agree to execute and deliver such other instruments, and take such other
actions, as either party may reasonably request in connection with the
transactions contemplated by this Agreement.
Exhibit E – 3

 



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions Precedent.
     Section 4.01. Conditions Precedent. The effectiveness of the sale,
assignment and transfer contemplated hereby is subject to the satisfaction of
each of the following conditions precedent:
     (a) the execution and delivery of this Agreement by the Assignor and the
Assignee;
     (b) the receipt by the Assignor of the payment required to be made by the
Assignee under Section 3.01 hereof; and
     (c) to the extent required, the acknowledgment and consent by the
Applicable Administrative Agent, the Issuing Banks and the US Borrowers
contemplated by Section 2.03 hereof.
ARTICLE V
Representations and Warranties
     Section 5.01. Representations and Warranties of the Assignor. The Assignor
represents and warrants to the Assignee as follows:
     (a) it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;
     (b) the execution, delivery and compliance with the terms hereof by
Assignor and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Governmental Requirement applicable to
it;
     (c) this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignor, enforceable
against it in accordance with its terms;
     (d) all approvals and authorizations of, all filings with and all actions
by any Governmental Authority necessary for the validity or enforceability of
its obligations under this Agreement have been obtained; and
     (e) the Assignor has good title to, and is the sole legal and beneficial
owner of, the Assigned Interest, free and clear of all Liens, claims,
participations or other charges of any nature whatsoever.
     Section 5.02. Disclaimer. Except as expressly provided in Section 5.01
hereof, the Assignor does not make any representation or warranty, nor shall it
have any responsibility to the Assignee, with respect to the accuracy of any
recitals, statements, representations or warranties contained in the Credit
Agreement or in any certificate or other document referred to or provided for
in, or received by any Lender under, the Credit Agreement, or for the value,
validity, effectiveness, genuineness, execution, effectiveness, legality,
enforceability or sufficiency of the
Exhibit E – 4

 



--------------------------------------------------------------------------------



 



Credit Agreement, the Notes or any other document referred to or provided for
therein or for any failure by the Borrowers or any other Person (other than
Assignor) to perform any of its obligations thereunder prior or for the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrowers or the Subsidiaries or any other
obligor or guarantor, or any other matter relating to the Credit Agreement or
any other Security Instrument or any extension of credit thereunder.
     Section 5.03. Representations and Warranties of the Assignee. The Assignee
represents and warrants to the Assignor as follows:
     (a) it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;
     (b) the execution, delivery and compliance with the terms hereof by
Assignee and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Governmental Requirement applicable to
it;
     (c) this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignee, enforceable
against it in accordance with its terms;
     (d) all approvals and authorizations of, all filings with and all actions
by any Governmental Authority necessary for the validity or enforceability of
its obligations under this Agreement have been obtained;
     (e) the Assignee is not a competitor of Holdings or any of its
Subsidiaries;
     (f) the Assignee has fully reviewed the terms of the Credit Agreement and
the other Security Instruments and has independently and without reliance upon
the Assignor, and based on such information as the Assignee has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement; and
     (g) the Assignee hereby affirms that the representations contained in
Section 4.06(d)[(i)] [(vi)] of the Credit Agreement are true and accurate as to
it [IF (i) IS SELECTED ADD: and, the Assignee has contemporaneously herewith
delivered to the US Administrative Agent and the US Borrowers such
certifications as are required thereby to avoid the withholding taxes referred
to in Section 4.06 of the Credit Agreement].
ARTICLE VI
Miscellaneous
     Section 6.01. Notices. All notices and other communications provided for
herein (including, without limitation, any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including, without limitation, by telex or telecopy) to the intended recipient
at its “Address for Notices” specified below its name on the signature pages
hereof or, as to either party, at such other address as shall be designated by
such party in a notice to the other party.
Exhibit E – 5

 



--------------------------------------------------------------------------------



 



     Section 6.02. Amendment, Modification or Waiver. No provision of this
Agreement may be amended, modified or waived except by an instrument in writing
signed by the Assignor and the Assignee, and consented to by the US
Administrative Agent and (unless an Event of Default has occurred or is
continuing) the US Borrowers.
     Section 6.03. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. The representations and warranties made herein by the
Assignee are also made for the benefit of the Applicable Administrative Agent
and the [US/Canadian] Borrowers, and the Assignee agrees that the Applicable
Administrative Agent and the [US/Canadian] Borrowers are entitled to rely upon
such representations and warranties.
     Section 6.04. Assignments. Neither party hereto may assign any of its
rights or obligations hereunder except in accordance with the terms of the
Credit Agreement.
     Section 6.05. Captions. The captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.
     Section 6.06. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be identical and all of which, taken together,
shall constitute one and the same instrument, and each of the parties hereto may
execute this Agreement by signing any such counterpart.
     Section 6.07. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Texas.
     Section 6.08. Expenses. To the extent not paid by the [US/Canadian]
Borrowers pursuant to the terms of the Credit Agreement, each party hereto shall
bear its own expenses in connection with the execution, delivery and performance
of this Agreement.
     Section 6.09. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
[Signatures begin on next page]
Exhibit E – 6

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed and delivered as of the date first above written.

              ASSIGNOR:
 
             
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

              Address for Notices:
 
             
 
             
 
             
 
       
 
  Telecopier No.:    
 
       
 
  Telephone No.:    
 
       
 
  Attention:    
 
       

              ASSIGNEE:
 
             
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

              Address for Notices:
 
             
 
             
 
             
 
       
 
  Telecopier No.:    
 
       
 
  Telephone No.:    
 
       
 
  Attention:    
 
       

Exhibit E – 7

 



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND CONSENTED TO:
 
        WACHOVIA BANK, NATIONAL ASSOCIATION,
as US Administrative Agent and Issuing Bank
 
       
By:
             
Name:
             
Title:
             
 
        DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Issuing Bank
 
       
By:
             
Name:
             
Title:
      ]
 
       
 
        WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank
 
       
By:
             
Name:
             
Title:
      ]
 
       
 
        CONSENTED TO:
 
        UNIVERSAL COMPRESSION, INC.
 
       
By:
             
Name:
             
Title:
             
 
        UNIVERSAL COMPRESSION HOLDINGS, INC.
 
       
By:
             
Name:
             
Title:
             

Exhibit E – 8

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF LETTER OF CREDIT APPLICATIONS
WACHOVIA FORM
Application and Agreement for Irrevocable Standby Letter of Credit
TO: Wachovia Bank, National Association (“Bank”)
Please TYPE information in the fields below. We reserve the right to return
illegible applications for clarification.

                                     
Date:
          The undersigned Applicant hereby requests Bank to issue and transmit
by:
     o Overnight Carrier      o Teletransmission      o Mail      o Other:    
 
               
 
          Explain    
 
                                 
L/C No.
   

(Bank Use Only)     an Irrevocable Standby Letter of Credit (the “Credit”)
substantially as set forth below. In issuing the Credit, Bank is expressly
authorized to make such changes from the terms hereinbelow set forth as it , in
its sole discretion, may deem advisable.                    

                                 
Applicant (Full Name & Address)
    Advising Bank (Designate name & address only if desired)            
 
                 
 
                 
 
                 
 
                             
Beneficiary (Full Name & Address)
    Currency and Amount in Figures:            
 
                 
 
    Currency and Amount in Words:            
 
                 
 
                 
 
    Expiration Date:                         Charges: Wachovia’s charges are for
our account; all other banking charges are to be paid by beneficiary.          
   



Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Bank or its correspondent at Bank’s option accompanied by the following
documents:

   o   Statement, purportedly signed by the Beneficiary, reading as follows
(please state below exact wording to appear on the statement):

   o   Other Documents

   o   Special Conditions (including, if Applicant has a preference, selection
of UCP as herein defined or ISP98 as herein defined.)

 

Exhibit F – 1

 



--------------------------------------------------------------------------------



 



 

o   Issue substantially in form of attached specimen. (Specimen must also be
signed by applicant.)

 



Complete only when the Beneficiary (Foreign Bank, or other Financial
Institution) is to issue its undertaking based on this Credit.

o  

Request Beneficiary to issue and deliver their (specify type of
undertaking)                     in favor of                     for an amount
not exceeding the amount specified above, effective immediately relative to
(specify contract number or other pertinent reference)                    to
expire on                    . (This date must be at least 15 days prior to
expiry date indicated above.) It is understood that if the Credit is issued in
favor of any bank or other financial or commercial entity which has issued or is
to issue an undertaking on behalf of the Applicant of the Credit in connection
with the Credit, the Applicant hereby agrees to remain liable under this
Application and Agreement in respect of the Credit (even after its stated expiry
date) until Bank is released by such bank or entity.

 

Each Applicant signing below affirms that it has fully read and agrees to this
Application and the attached Continuing Letter of Credit Agreement. In
consideration of the Bank’s issuance of the Credit, the Applicant agrees to be
bound by the agreement set forth in this and in the following pages (even if the
following pages are not attached to the Application) delivered to the Bank.
(Note: If a bank, trust company, or other financial institution signs as
Applicant or joint and several co-Applicant for its customer, or if two
Applicants jointly and severally apply, both parties sign below). Documents may
be forwarded to the Bank by the beneficiary, or the negotiating bank, in one
mail. Bank may forward documents to Applicant’s customhouse broker, or Applicant
if specified above, in one mail. Applicant understands and agrees that this
Credit will be subject to the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce currently in effect, and in use
by Bank (“UCP”) or to the International Standby Practices of the International
Chamber of Commerce, Publication 590 or any subsequent version currently in
effect and in use by Bank (“ISP98”).

                                                     
 
                         
 
                         
 
                                                 
(Print or type name of Applicant)
                    (Print or type name of Co-Applicant)                        
   
 
                                                 
(Address)
                    (Address)                            
 
                                                 
 
                                                 
Authorized Signature (Title)
                    Authorized Signature (Title)                            
 
                                                 
Authorized Signature (Title)
                    Authorized Signature (Title)    
 
                                                 
 
                                                 
Customer Contact:
                    Phone No.:    
 
                                                 
 
                                                 
 
                          BANK USE ONLY
    NOTE : Application will NOT be processed if this section is not complete
                           
Approved (Authorized Signature)
                    Date:    
 
                         
 
                                               

EXHIBIT F – 2



--------------------------------------------------------------------------------



 



                                                                         
          Approved (Print name and title)
                      City:          
 
                                 
 
                                                                     
Customer SIC Code:
          Borrower Default
Grade:           Telephone:                                              
 
                                 
Charge DDA #
          Fee:     RC #:     CLAS Bank #     CLAS Obligor #:                    
                   
 
                                                                     
Other (please explain):
                                 
 
                                 
 
                                                                   

EXHIBIT F – 3



--------------------------------------------------------------------------------



 



DEUTSCHE FORM
Dated 1
Deutsche Bank Trust Company Americas
as Administrative Agent for the Lenders party
to the Credit Agreement referred to below
    [complete address ]
Attention:                     
Fronting Bank: 2
Dear Ladies and Gentlemen:
          We hereby request that the Fronting Bank, in its individual capacity,
issue a [standby] [trade] Letter of Credit for the account of the undersigned on
3 (the “Date of Issuance”), which Letter of Credit shall be denominated in
United States Dollars and shall be in the aggregate amount of 4 .
          For the purposes of this Letter of Credit Request, unless otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement shall have the respective meaning provided such terms in the Credit
Agreement.
          The beneficiary of the requested Letter of Credit will be 5 , and such
Letter of Credit will be in support of 6 and will have a stated expiration date
of 7 .
We hereby certify that:
          (1) the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are and will be true and correct in
all material respects, both
 

1   Date of Letter of Credit Request. On or after the Initial Borrowing Date and
prior to the 30th day prior to the Revolving Loan Maturity Date.   2   If
standby Letter of Credit is to be issued by Deutsche Bank Trust Company Americas
insert: Deutsche Bank Trust Company Americas, Global Loan Operations, Standby
Letter of Credit Unit, 60 Wall Street, New York, New York 10005, MS NYC 60-3812.
For standby Letters of Credit to be issued by other Fronting Bank insert name
and address of applicable Fronting Bank.   3   Date of Issuance, which shall be
at least two (2) Business Days from the date hereof (or such shorter period as
is reasonably acceptable to the Fronting Bank).   4   Aggregate initial amount
of the Letter of Credit.   5   Insert name and address of beneficiary.   6  
Insert brief description of supportable obligations.   7   Insert the last date
upon which drafts may be presented which may not be later than the dates
referred to in Section                      of the Credit Agreement.

Exhibit F — 4

 



--------------------------------------------------------------------------------



 



before and after giving effect to the issuance of the Letter of Credit requested
hereby, on the Date of Issuance (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date); and
          (2) no Default or Event of Default has occurred and is continuing nor,
after giving effect to the issuance of the Letter of Credit requested hereby,
would such a Default or an Event of Default occur.

             
 
  By        
 
           
 
      Name:    
 
      Title:    

Exhibit F — 5

 



--------------------------------------------------------------------------------



 



WELLS FARGO FORM
APPLICATION FOR STANDBY LETTER OF CREDIT
TO: WELLS FARGO BANK, NATIONAL ASSOCIATION
 

                                                                       
 
    DATE               FOR WELLS FARGO’S
USE ONLY     LETTER OF CREDIT NO.     DOCUMENT TRACK NO.  
 
                                                                     

APPLICANT SIGNING BELOW HEREBY REQUESTS THAT WELLS FARGO BANK, NATIONAL
ASSOCIATION (“WELLS FARGO”) ISSUE IN WELLS FARGO’S NAME AN IRREVOCABLE STANDBY
LETTER OF CREDIT (THE “CREDIT”) ON SUBSTANTIALLY THE TERMS BELOW AND, UNLESS
OTHERWISE SPECIFIED BELOW IN SPECIAL INSTRUCTIONS, FORWARD THE CREDIT BY THE
FOLLOWING MEANS TO THE BENEFICIARY DIRECTLY OR THROUGH A BANK SELECTED BY WELLS
FARGO:
o FULL CABLE/TELEX o COURIER o MAIL WITH BRIEF ADVICE BY CABLE/TELEX o MAIL o
OTHER:                     

                                          ADVISING BANK: (If left blank,
Wells Fargo may select)     BENEFICIARY: (Name and Address)    
 
                                      PARTY TO BE NAMED AS REQUESTING THE
CREDIT: (Name and Address)     AMOUNT: (In words)    
 
                                                            (In figures)
   (Currency)                     AVAILABILITY: Unless otherwise specified
herein, the Credit is to be available with Wells Fargo’s issuing office by
payment of draft(s) drawn at sight on Wells Fargo or, at Wells Fargo’s option,
with any bank(s) or with a bank nominated by Wells Fargo by negotiation of
draft(s) drawn at sight on Wells Fargo.     EXPIRATION DATE:
                                         
PLACE OF EXPIRATION: Unless otherwise specified herein, the Credit is to expire
at Wells Fargo’s issuing office or, if the Credit is available with any bank(s)
or with a specific bank other than Wells Fargo’s issuing office, at such place
as Wells Fargo shall elect.                 DOCUMENT(S): Draft(s) are to be
accompanied by: (Attached additional signed sheet(s), if necessary, and lable as
attachments to this application.)





                DRAWING(S):   o Partial drawings are permitted. (More than one
draft may be drawn and presented under the Credit.)         o Only one draft may
be drawn and presented under the Credit, and:         o the draft must be for
the full amount of the Credit.      o the draft may be for less than the full
amount of the Credit.                 SPECIAL INSTRUCTIONS: (Attach additional
signed sheet(s), if necessary, and label as attachments to this Application.)




                TRANSFERABILITY: (If not checked, the Credit will not be
transferable.)         o The Credit is to be transferable, with transfer charges
for:      o Applicant’s account      o Beneficiary’s account                
INQUIRIES: Direct to:     Telephone Number:                 APPLICANT’S
AGREEMENT AND SIGNATURE: Applicant’s signature here indicates agreement to all
the terms and conditions on this Application and Applicant’s agreement that the
Credit and its issuance will be governed by (1) the terms and conditions of the
Standby Letter of Credit Agreement between Applicant and Wells Fargo and/or
(2) any other agreement signed by Applicant pursuant to which the Credit is to
be issued. This Application is signed by Applicant’s duly authorized
representative(s) on the date specified above.    
 
                                                  APPLICANT             ADDRESS
   
 
                                                      AUTHORIZED SIGNATURE      
  TITLE   ADDRESS    
 
                                                      AUTHORIZED SIGNATURE      
  TITLE   ADDRESS              

 
(TO BE COMPLETED BY WELLS FARGO BANK, NATIONAL ASSOCIATION)
CREDIT ISSUANCE HAS BEEN APPROVED IN ACCORDANCE WITH WELLS FARGO’S CREDIT
POLICIES AND PROCEDURES

                                                                               
                      APPROVING OFFICER’S
SIGNATURE     APPROVING OFFICER’S NAME (Print)     APPROVING OFFICER’S OFFICE
(Print)   AU     MAC   COMMITMENT NO.                                          
          PHONE   AFS INTERFACE REQUIRED
YES o NO o     STANDALONE TRANSACTION:
YES o NO o     COLLATERAL CODE   PURPOSE CODE   DATE                            
                        SPECIAL INSTRUCTIONS: (Indicate any provisions
applicable to the Credit different from those on Applicant’s Relationship
Management Instructions Form)                                                  

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ELECTION CERTIFICATE
     The undersigned hereby certifies that he is the ___of UNIVERSAL COMPRESSION
HOLDINGS, INC., a Delaware corporation (“Holdings”) and that as such he is
authorized to execute this certificate on behalf of Holdings. With reference to
the Senior Secured Credit Agreement dated as of October 20, 2006, among
Universal Compression, Inc., a Texas corporation (“UCI”) and Holdings, UC
Canadian Partnership Holdings Company, a Nova Scotia unlimited liability company
and Universal Compression Canada, Limited Partnership, a Nova Scotia limited
partnership (collectively, the “Canadian Borrowers”), Wachovia Bank, National
Association, as US Administrative Agent (the “US Administrative Agent”),
Wachovia Capital Finance Corporation (Canada), as the Canadian Administrative
Agent (the “Canadian Administrative Agent”), and such other Agents and Lenders
party thereto (as the same may be amended or supplemented from time to time, the
“Credit Agreement”), the undersigned hereby certifies in accordance with
Section 2.14 of the Credit Agreement as follows (each capitalized term used
herein having the same meaning given to it in the Credit Agreement unless
otherwise specified):
     1. The Debt of UCI described in Sections 10.01(b), (d), (e) and (k) of the
Credit Agreement (excluding performance guaranties and bonds) has been
refinanced, paid off or assumed by Holdings and UCI is released from such Debt
except for unsecured guaranties of such Debt and except $___(up to $10M) of such
Debt to which UCI remains the primary obligor.
     2. UCI has executed the Guaranty Agreement guaranteeing the performance and
payment obligations of Holdings under the Loan Documents.
     3. Holdings hereby elects to become the sole US Borrower and assume all of
the rights and obligations of the sole US Borrower under the Loan Documents
(including, without limitation, any Loans made prior to the date hereof).
EXECUTED AND DELIVERED this ___day of ___.

              UNIVERSAL COMPRESSION HOLDINGS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit G – 1

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1
FORM OF COMMITMENT INCREASE CERTIFICATE
[      ], 200[      ]

     
To:
  Wachovia Bank, National Association,
 
  as Administrative Agent

     Universal Compression, Inc., a Texas corporation and Universal Compression
Holdings, Inc., a Delaware corporation, collectively as US Borrowers, UC
Canadian Partnership Holdings Company, a Nova Scotia unlimited liability company
and Universal Compression Canada, Limited Partnership, a Nova Scotia limited
partnership, collectively as Canadian Borrowers, Wachovia Bank, National
Association, as US Administrative Agent, Wachovia Capital Finance Corporation
(Canada), as Canadian Administrative Agent and such other Agents and Lenders
party thereto have heretofore entered into a Senior Secured Credit Agreement
dated as of October 20, 2006, among (as the same may be amended or supplemented
from time to time, the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the meaning given to such terms in the Credit
Agreement.
     This Maximum Credit Amount Increase Certificate is being delivered pursuant
to Section 2.15(b) of the Credit Agreement.
     Please be advised that the undersigned has agreed to increase its US
Tranche Commitment under the Credit Agreement effective [      ], 200[      ]
from $[      ] to $[      ] and (b) that it shall continue to be a party in all
respect to the Credit Agreement and the other Loan Documents.

                  Very truly yours,    
 
                UNIVERSAL COMPRESSION, INC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                UNIVERSAL COMPRESSION HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit H-1–1

 



--------------------------------------------------------------------------------



 



Accepted and Agreed:

Wachovia Bank, National Association,
  as Administrative Agent

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Accepted and Agreed:
[LENDER]

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit H-1–2

 



--------------------------------------------------------------------------------



 



EXHIBIT H-2
FORM OF ADDITIONAL LENDER CERTIFICATE
[      ], 200[      ]

     
To:
  Wachovia Bank, National Association,
 
  as Administrative Agent

     Universal Compression, Inc., a Texas corporation and Universal Compression
Holdings, Inc., a Delaware corporation, collectively as US Borrowers, UC
Canadian Partnership Holdings Company, a Nova Scotia unlimited liability company
and Universal Compression Canada, Limited Partnership, a Nova Scotia limited
partnership, collectively as Canadian Borrowers, Wachovia Bank, National
Association, as US Administrative Agent, Wachovia Capital Finance Corporation
(Canada), as Canadian Administrative Agent and such other Agents and Lenders
party thereto have heretofore entered into a Senior Secured Credit Agreement
dated as of October 20, 2006, among (as the same may be amended or supplemented
from time to time, the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the meaning given to such terms in the Credit
Agreement.
     This Additional Lender Certificate is being delivered pursuant to
Section 2.15(b) of the Credit Agreement.
     Please be advised that the undersigned has agreed (a) to become a Lender
under the Credit Agreement effective [ ], 200[ ] with a US Tranche Commitment of
$[ ] and (b) that it shall be a party in all respect to the Credit Agreement and
the other Loan Documents.
     This Additional Lender Certificate is being delivered to the Administrative
Agent together with an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Additional Lender.

                  Very truly yours,    
 
                UNIVERSAL COMPRESSION, INC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                UNIVERSAL COMPRESSION HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit H-2–1

 



--------------------------------------------------------------------------------



 



Accepted and Agreed:
Wachovia Bank, National Association,
  as Administrative Agent

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Accepted and Agreed:
[ADDITIONAL LENDER]

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit H-2–2

 



--------------------------------------------------------------------------------



 



Schedule 10.03 — Investments, Loans and Advances

1.   Investments in Subsidiaries or related entities in connection with the ABS
Facility and in connection with the IPO, including without limitation,
investments in UCI GP LP LLC, UCO GP, LLC, UCI MLP LP LLC, UCI Leasing Holding
GP LLC, UCI Leasing Holding LP LLC, UCI Compressor Holding, L.P., the General
Partner, or any member of the UCLP Group.   2.   Investments in Foreign
Subsidiaries.

Schedule 10.03 – 1

 



--------------------------------------------------------------------------------



 



Schedule 10.16 — Transactions with Affiliates

1.   Contribution, Conveyance and Assumption Agreement dated October 20, 2006,
pursuant to which Holdings and its Subsidiaries will convey a portion of their
domestic contract compression business to the UCLP Group.   2.   Omnibus
Agreement.   3.   Transactions with Affiliates in connection with the
Investments set forth on Schedule 10.03.   4.   In connection with our
acquisition of Tidewater Compression in 1998, we entered into a registration
rights agreement with Castle Harlan Partners III, L.P. and some of our other
stockholders (including certain of our directors and officers). Under the
registration rights agreement, these stockholders generally have the right to
require us to register any or all of their shares of our common stock under the
Securities Act of 1933, at our expense, subject to certain minimum dollar
values. In addition, these stockholders are generally entitled to include, at
our expense, their shares of our common stock covered by the registration rights
agreement in any registration statement that we propose to file with respect to
registration of our common stock under the Securities Act of 1933. We also
agreed in this registration rights agreement to indemnify the stockholders
against specified liabilities, including liabilities under the Securities Act of
1933.

Schedule 10.16 – 1

 